Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 1 of
                                       152      Karp
                                   November 25, 2019                            ·

      1                     UNITED STATES DISTRICT COURT

      2                     SOUTHERN DISTRICT OF FLORIDA

      3                      CASE NO. 9:18-cv-80176-VV/BR

      4
           IRA KLEIMAN, as the personal representative
      5    of the Estate of David Kleiman, and
           W&K Info Defense Research, LLC,
      6
                        Plaintiffs,
      7
           -vs-
      8
           CRAIG WRIGHT,
      9
                        Defendant.
     10

     11    * * * * * * * * * * * * * * * * * * *

     12    VIDEOTAPED DEPOSITION OF JOSEPH KARP, ESQUIRE

     13    DATE TAKEN: November 25, 2019

     14    TIME: 10:10 a.m. - 12:25 p.m.

     15    PLACE:2875 PGA BOULEVARD

     16    Palm Beach Gardens, Florida 33410

     17
           TAKEN BEFORE: RICK E. LEVY, RPR, FPR
     18                  AND NOTARY PUBLIC

     19

     20    * * * * * * * * * * * * * * * * * * *

     21

     22

     23

     24

     25


                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 2 of
                                       152      Karp
                                   November 25, 2019                           2

      1    APPEARANCES:

      2    On behalf of the Plaintiff:

      3           VAL FREEDMAN, ESQUIRE
                  ROCHE FREEDMAN, P.A.
      4           200 S. Biscayne Boulevard
                  Suite 5500
      5           Miami, Florida 33131

      6

      7    On behalf of the Defendant:

      8           BRYAN PASCHAL, ESQUIRE
                  ZALMAN KASS, ESQUIRE
      9           RIVERO MESTRE, P.A.
                  2525 Ponce de Leon Boulevard
     10           Suite 1000
                  Coral Gables, Florida 33134
     11
           Also Present: Amy Mersky, The Videographer
     12                  Ira Kleiman (via telephone)

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 3 of
                                       152      Karp
                                    November 25, 2019                          3

      1                                  - - -
                                        I N D E X
      2                                  - - -

      3    WITNESS:       DIRECT           CROSS     REDIRECT      RECROSS
           JOSEPH KARP, ESQUIRE
      4    BY MR. PASCHAL: 5
           BY MR. FREEDMAN:
      5                                  - - -
                                     E X H I B I T S
      6                                  - - -

      7
           NUMBER                                         PAGE
      8    DEFENDANT'S    EX.   1                          27
           DEFENDANT'S    EX.   2                          40
      9    DEFENDANT'S    EX.   3                          46
           DEFENDANT'S    EX.   4                          54
     10    DEFENDANT'S    EX.   5                          63

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 4 of
                                       152      Karp
                                   November 25, 2019                           4

      1                         P R O C E E D I N G S
      2                                   - - -
      3          Deposition taken before Rick E. Levy,
      4    Registered Professional Reporter and Notary Public
      5    in and for the State of Florida at Large, in the
      6    above cause.
      7                 THE VIDEOGRAPHER:      Good morning.      We are now
      8          going on the record.        This date is November 25th
      9          2019.     We are at the Karp Law Firm in Palm Beach
     10          Gardens, Florida, Suite 100 to take the videotaped
     11          deposition of Joseph Karp, Esquire in the case of
     12          Ira Kleiman as the Personal Representative of the
     13          Estate of David Kleiman and W&K Info Defense
     14          Research, LLC vs. Craig Wright.           Case number
     15          9:18-cv-80176 BB/BR filed in the United States
     16          District Court Southern District of Florida.
     17                 Reporting and video services are being
     18          provided by US Legal Support.          Counsel present
     19          please announce your appearance and then the
     20          reporter will swear in the witness.
     21                 MR. PASCHAL:     Bryan Paschal on behalf of Dr.
     22          Craig Wright.
     23                 MR. KASS:    Zalman Kass on behalf of Dr. Craig
     24          Wright.
     25                 MR. FREEDMAN:     Val Freedman on behalf of


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 5 of
                                       152      Karp
                                   November 25, 2019                           5

      1          plaintiffs.
      2                 THE WITNESS:     I do.
      3                                   - - -
      4    Thereupon,
      5                        (JOSEPH KARP, ESQUIRE)
      6                             having been first duly sworn or
      7    affirmed, was examined and testified as follows:
      8                            DIRECT EXAMINATION
      9    BY MR. PASCHAL:
     10          Q.     Good afternoon.      Could you please state your
     11    name for the record?
     12          A.     Good morning.     My name is Joseph Stuart Karp,
     13    S-T-U-A-R-T K-A-R-P, as in Peter.
     14          Q.     Mr. Karp, when did you become -- are you a
     15    lawyer?
     16          A.     Yes, I am.
     17          Q.     When did you become a lawyer?
     18          A.     November or December 1974 or January or
     19    February 1975.      I don't remember when I was sworn in.
     20          Q.     Where did you attend law school?
     21          A.     Brooklyn Law School, Brooklyn, New York.
     22          Q.     Where are you licensed to practice law?
     23          A.     In State Court in all of the State Courts of
     24    New York and Florida in the State Courts of Florida.
     25    U.S. Supreme Court Second Circuit, Fifth Circuit,


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 6 of
                                       152      Karp
                                   November 25, 2019                            6

      1    Eleventh Circuit, U.S. Tax Court and tons of district
      2    courts both in New York and Florida.
      3          Q.    Could we just go over your job history as a
      4    lawyer.    Where did you take your first job?
      5          A.    My first job was an assistant district
      6    attorney in Bronx County Bronx, New York.            I did that
      7    until 1977.     I came down here.      I served as an assistant
      8    public defender until about the fall of 1978.             Then I
      9    formed a law firm with a guy named Mark Kirk and it was
     10    Karp & Kirk for about six months.          Thereafter I
     11    formed -- I was in my own practice as a sole
     12    practitioner.      Then I merged my practice with a law firm
     13    that became known as Bernstein, Scharf, Narkier,
     14    Monchick & Karp and a few other names on the way.             That
     15    was until about 1988.
     16                1988 I formed Joseph S. Karp, P.A.          I did a
     17    name change of that firm to the Karp Law Firm, P.A.
     18    somewhere probably around 1993 or four but it was a --
     19    the same law firm as it is today.          To my knowledge I was
     20    the first law firm to go by one person's name and law
     21    firm after that in the State of Florida.
     22          Q.    Interesting.     So what are your areas of
     23    practice, primary practice?
     24          A.    Now?
     25          Q.    Yes.


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 7 of
                                       152      Karp
                                   November 25, 2019                           7

      1            A.   Elder law, estate planning.
      2            Q.   Are you certified in any particular practice
      3    area?
      4            A.   Yes.
      5            Q.   Can you please let us know?
      6            A.   I am certified in elder law in the State of
      7    Florida and have been so certified since June 1998 when
      8    they commenced certification.         I was also certified by
      9    the National Elder Law Foundation which is the only
     10    organization recognized by the ABA to certify elder law
     11    attorneys in 1997.
     12            Q.   Do you have any other professional licenses?
     13            A.   Yes.   I have a -- I always forget what number,
     14    Series 65 or 66.      I always forget the difference between
     15    those numbers at this point because I took both tests.
     16    And I have an insurance license.
     17            Q.   You know how a deposition works I can assume;
     18    right?
     19            A.   Yes.
     20            Q.   So I'm not going to go over some of the basic
     21    stuff but I do want to ask you is there any reason why
     22    you could not give your best testimony today?
     23            A.   There is no reason today that my testimony for
     24    today would not be the best that I could give today.
     25            Q.   Are you taking any medication that might


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 8 of
                                       152      Karp
                                   November 25, 2019                           8

      1    impact your testimony?
      2            A.   No.
      3            Q.   Mr. Karp, can you tell me how you know or knew
      4    Mr. David Kleiman?
      5            A.   When I was an infant his mother Regina was my
      6    babysitter assisting my mother when she would go down to
      7    help my father in his candy store.          So I knew Ira before
      8    Ira.    His mother had been a family friend and maintained
      9    family friendship.      I was aware when Ira was born.
     10                 We always had continuity of contact although
     11    it was more my mother and his mother and then when I
     12    moved to Florida in 1977 Ira and his parents were then
     13    living in I believe Hollywood.         They then moved up to
     14    Palm Beach Gardens and I became closer and more
     15    intimately involved with the family from that point on.
     16            Q.   I just want to follow up.       So when you moved
     17    to Florida you were moving from New York?
     18            A.   Yes.
     19           Q.    Did Ira's family live in New York at that
     20    time?
     21           A.    No, they lived in -- they lived in various
     22    places and my mother stayed in greater communication.
     23    She would just say I spoke to Regina da, da, da and I
     24    did not keep in constant communication.           I know there
     25    was a time they lived in California for a short period


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                       Entered on FLSD Docket 05/08/2020 Page 9 of
                                       152      Karp
                                   November 25, 2019                           9

      1    of time and that they had lived in Hillside, New Jersey
      2    and then they had moved to Florida before I had moved to
      3    Florida.
      4          Q.    So how did you meet David Kleiman?
      5          A.    How did I meet?
      6          Q.    David Kleiman.
      7          A.    Probably he was a little kid who came to visit
      8    his grandmother who lived in the same building as my
      9    mother in the same floor in the apartment building but
     10    I'm not sure but I met David when he was a little kid.
     11    I met Ira when he was a little kid.
     12          Q.    Did you stay in contact with Dave Kleiman
     13    throughout the years?
     14          A.    Again there was sporadic where I did my own
     15    thing and I didn't stay in touch with many people who
     16    were like family friends and -- but after they moved to
     17    Palm Beach County and I don't remember when but I do
     18    remember that I was at David's Bar Mitzvah and he was
     19    living in Palm Beach Gardens at that time so he was
     20    younger than 13 when I started to have contact with him
     21    but of course I was older and hopefully a little more
     22    mature than he was so our contact was more like the
     23    older family friend.
     24          Q.    Just how frequently if you can guess would you
     25    contact or speak with him?


                               www.uslegalsupport.com
                                                                                     YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 10 of
                                       152     Karp
                                   November 25, 2019                         10

      1          A.    At what point?
      2          Q.    Let's say in his adult life.
      3          A.    During the course of his adult life there were
      4    different times when I had little or no contact with him
      5    when he was in military.        As he got older I had more
      6    contact with him.      He used to come to our house for
      7    Thanksgiving with his parents.
      8                He would be in touch with me.         There came a
      9    point where he worked on -- did some work on my computer
     10    systems for me and it would be infrequent but as if the
     11    ball had never been dropped.
     12          Q.    You mentioned some of David Kleiman's
     13    occupations.     I just want to ask you.       So you know he
     14    was a police officer; correct?
     15          A.    He was a deputy sheriff in Palm Beach County.
     16          Q.    Do you know that he worked on computers,
     17    right, computer forensic expert?
     18                MR. FREEDMAN:      Object to form.
     19                THE WITNESS:     When he first worked for the
     20          police force at the sheriff's office I don't
     21          believe he did computer work for them initially if
     22          I recall because I'm not sure because he was I
     23          think on some sort of road patrol.          But I know he
     24          was exceptionally knowledgeable in computers and
     25          that had always been one of his interests.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 11 of
                                       152     Karp
                                   November 25, 2019                         11

      1    BY MR. PASCHAL:
      2            Q.     Did you know that he worked for a bouncer at a
      3    club?
      4                   MR. FREEDMAN:   Object to form.
      5                   THE WITNESS:    Not by -- as a bouncer did you
      6            say?
      7    BY MR. PASCHAL:
      8            Q.     That he was a bouncer -- actually it was a
      9    strip club?
     10                   MR. FREEDMAN:   Object to form.
     11                   THE WITNESS:    No, I didn't.   Or if I did I
     12            didn't think much of it.      Deputy sheriff working as
     13            a bouncer at a strip club wouldn't exactly shock me
     14            if somebody was an assistant DA in the Bronx.
     15    BY MR. PASCHAL:
     16            Q.     Do you know who his training police officer
     17    was?
     18            A.     Off the top of my head, I do not.
     19            Q.     Would you say that -- would you consider your
     20    relationship with Dave Kleiman to be a close familial
     21    relationship?
     22            A.     Close is a strange word.     Did I take a
     23    personal interest in David and did I consider him a
     24    friend and almost a nephew that was distant, absolutely.
     25    This Thursday I will not get a text that says gobble


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 12 of
                                       152     Karp
                                   November 25, 2019                         12

      1    gobble gobble which is what David texted to all of his
      2    friends every Thanksgiving.
      3          Q.    Was Dave Kleiman personality one that you
      4    would consider -- would you consider Dave to be a shy
      5    person?
      6          A.    Not on your life.
      7          Q.    Would you consider him to be a timid person?
      8          A.    He was not timid but there were parts of David
      9    that were very closed and private.
     10          Q.    What parts were those of David that were
     11    closed and private?
     12          A.    The parts that remained closed and private.
     13    There were --
     14                MR. FREEDMAN:      Hold on.    If you can answer
     15          that -- have you ever worked as Dave Kleiman's
     16          attorney?
     17                THE WITNESS:     Yes.
     18                MR. FREEDMAN:      If you can answer that question
     19          without reference to anything that would reveal
     20          privileged communications then do so.
     21                THE WITNESS:     He had relationships with women
     22          that he didn't discuss.        He had -- had his own life
     23          that he didn't share with everyone and if he's
     24          like -- and he was like everybody else.           He had his
     25          own thoughts that he didn't share with everyone.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 13 of
                                       152     Karp
                                   November 25, 2019                           13

      1    BY MR. PASCHAL:
      2          Q.    Did he share those thoughts with you?
      3                MR. FREEDMAN:      Again same instruction.
      4                THE WITNESS:     I'm not sure because that which
      5          he shared with me I don't know that he shared it
      6          with others.
      7    BY MR. PASCHAL:
      8          Q.    That's my question.       Did he share the thoughts
      9    that you're speaking of with you not with others?
     10                MR. FREEDMAN:      Again same instruction.       Don't
     11          answer if it calls for privilege.
     12                THE WITNESS:     I have no idea who he shared his
     13          other information with.        I don't know what he --
     14          for example, I don't know what he shared with his
     15          friends in the computer world that he didn't share
     16          with me but I know that he had an affinity for
     17          wolves.    I don't know if he shared that with his
     18          computer friends.
     19                I know that when my wife and I went to visit
     20          him down in Miami at the V.A. Hospital he shared
     21          with us that he would like from Too Jays two
     22          Rachels with Russian dressing and Doctor Brown's
     23          cherry soda.     I don't know if he shared that with
     24          other people that that was something he liked.            I
     25          don't know what he communicated to whom and where


                                www.uslegalsupport.com
                                                                                    YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 14 of
                                       152     Karp
                                   November 25, 2019                         14

      1          he compartmentalized his life as most of us do.
      2    BY MR. PASCHAL:
      3          Q.     I want to get back to your answer though.          You
      4    said he was not timid but there were parts of David that
      5    very closed and private.        Mr. Karp, my question is if
      6    you do not know what he shared other people how did you
      7    know that there were parts of his life that were closed
      8    and private?
      9                 MR. FREEDMAN:     Same instruction, don't answer
     10          if it calls for privileged communications.
     11                 THE WITNESS:    For example when he didn't want
     12          us to visit him at the hospital because we had
     13          offered -- we had visited when he was in the VA
     14          Hospital here as well as the VA Hospital there he
     15          didn't want to reveal why he did not want company.
     16          I don't know why.
     17    BY MR. PASCHAL:
     18          Q.     Did he tell you that he didn't want you to
     19    visit him?
     20          A.     He probably told my wife that he did not want
     21    us to visit and I didn't -- we didn't take it
     22    personally.
     23          Q.     Do you think he didn't want visitors to see
     24    him at the hospital?
     25          A.     I don't think --


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 15 of
                                       152     Karp
                                   November 25, 2019                         15

      1                 MR. FREEDMAN:     Object to form.
      2                 THE WITNESS:    I don't know who he wanted to
      3            see or not see.    I knew there was a time that he
      4            welcomed our visits.     I knew there was a time where
      5            there was never anything negative about our
      6            relationship with him so I don't know what was
      7            going on with him that he no longer wanted us to
      8            visit.
      9    BY MR. PASCHAL:
     10            Q.   How often did you visit him at the V.A. and
     11    I'm sorry let me clarify.        First let me say how often
     12    did you visit him at the Miami V.A.?
     13            A.   Couple of times, two, three.        We had our own
     14    issues in life itself that didn't lend itself to driving
     15    down.
     16            Q.   Did David Kleiman's father who I think was in
     17    his 90s did he go and visit Dave Kleiman at the V.A.
     18    Hospital in Miami?
     19            A.   I don't have any personal knowledge of it and
     20    since he's not available to testify I can't tell you how
     21    to find that out.
     22            Q.   Well, if David Kleiman's closest friends who
     23    did visit David on a regular basis in the hospital said
     24    that David's father was about 90 years old but he did
     25    make the trip to see David in the hospital would their


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 16 of
                                       152     Karp
                                   November 25, 2019                         16

      1    testimony be false?
      2                MR. FREEDMAN:      Object to form.
      3                THE WITNESS:     I don't know the basis of their
      4          information so it could be mistaken.
      5    BY MR. PASCHAL:
      6          Q.    So would it surprise you if they said that?
      7          A.    No.   But I know that there were times that
      8    David came up from Miami and may have visited his father
      9    so he may have said "I saw my father last week" and they
     10    assumed that he came down to the hospital to visit him
     11    versus David came up to West Palm Beach and saw his
     12    father.    So I don't know the basis of their belief.
     13          Q.    What if their belief was they actually seen
     14    the father visit and they were concerned because he was
     15    90 years old but David really appreciated that his
     16    father came to visit him?
     17                MR. FREEDMAN:      Object to form.
     18    BY MR. PASCHAL:
     19          Q.    If that was the basis would that surprise you?
     20                MR. FREEDMAN:      Object to form.
     21                THE WITNESS:     Wouldn't surprise me but I would
     22          wonder how he drove down there although Lou was a
     23          relatively stubborn person and if you said to him
     24          you're too old to drive to Miami that in and of
     25          itself might have prompted him to do that.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 17 of
                                       152     Karp
                                   November 25, 2019                         17

      1    BY MR. PASCHAL:
      2          Q.    Okay.    Then do you recall Ira Kleiman ever
      3    visiting Dave Kleiman in the hospital?
      4          A.    Not when I was there.
      5          Q.    Do you know how far apart Ira and David lived
      6    from each other?
      7          A.    Not particularly far.
      8          Q.    Do you know how often Ira would visit Dave
      9    Kleiman at his house?
     10          A.    I have no clue.
     11          Q.    I think in 2011 you're aware that Dave had to
     12    get admitted into the hospital and he was in there for
     13    two years, do you recall that?
     14          A.    I recall when he was first admitted to the
     15    V.A. Hospital here in Riviera Beach.          My wife and I had
     16    been there to visit him.        My wife went there
     17    subsequently to visit him and actually was so upset
     18    leaving his -- the visit because of his condition that
     19    she drove right into Military Trail and got her car
     20    totaled because she forgot to look to her left as the
     21    southbound traffic was coming.
     22          Q.    I want to take that in parts.         So --
     23          A.    That case has already been settled so unless
     24    you're here on behalf of the plaintiff --
     25          Q.    I want to take that in part.         Originally David


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 18 of
                                       152     Karp
                                   November 25, 2019                         18

      1    Kleiman was in the V.A. Hospital here in West Palm
      2    Beach; right?
      3          A.    Yes, sir.
      4          Q.    Did you know what prompted him to have to be
      5    taken to the West Palm Beach V.A.?
      6          A.    My understanding is that his condition was
      7    totally failing.      He had MRSA.     He was unaware of the
      8    MRSA because he had been paralyzed from the chest down.
      9    He did not realize that the bleeding that he had on his
     10    back was that extensive and it was not painful.             Pain is
     11    a wonderful thing.       It is an informative device and he
     12    was taken in in a declined condition and that they
     13    restored his health and condition and then transferred
     14    him down to Miami.       When we visited him at the V.A.
     15    Hospital here we had -- certainly in Miami but I think
     16    here as well we had to wear gloves, mask, hood, robes,
     17    boots, you know the whole thing.
     18          Q.    You testified a second ago that Ira and Dave
     19    lived close to each other.        I want to ask you.      So
     20    before David went to the West Palm Beach V.A. did you
     21    know that his friend Jody had found him in the shower
     22    that he had been there for a few days?
     23                MR. FREEDMAN:      Object to form.
     24                THE WITNESS:     I know that his friend Jody is
     25          if one who found him I believe and got him to the


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 19 of
                                       152     Karp
                                   November 25, 2019                         19

      1          V.A. Hospital and I knew Jody because he and David
      2          were computer geek friends and Jody helped us with
      3          our home computers at one point and then Jody one
      4          day did not wake up himself.
      5    BY MR. PASCHAL:
      6          Q.    Did he pass away from a heart attack?
      7                MR. FREEDMAN:      Object to the form.
      8                THE WITNESS:     As far as I know he died of
      9          natural causes at his home but I did not get
     10          involved in how he died.
     11    BY MR. PASCHAL:
     12          Q.    Then when David Kleiman was transferred from
     13    the West Palm Beach V.A. to the Miami V.A. was it
     14    because the Miami V.A. had a special unit that West Palm
     15    Beach didn't have?
     16                MR. FREEDMAN:      Object to form.
     17                THE WITNESS:     My understanding is that the
     18          Miami V.A. had the capacity to help paralyzed
     19          veterans and had the equipment there and facility
     20          that was more able to assist with somebody who was
     21          paralyzed.
     22    BY MR. PASCHAL:
     23          Q.    Now, David he was in the military; right?
     24          A.    Right.
     25                MR. FREEDMAN:      Object to the form.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 20 of
                                       152     Karp
                                   November 25, 2019                         20

       1    BY MR. PASCHAL:
       2          Q.    And he had received an award I think it was
       3    soldier of the year?
       4                MR. FREEDMAN:      Object to form.
       5                THE WITNESS:      That I don't know.
       6    BY MR. PASCHAL:
       7          Q.    But he was a highly decorated soldier?
       8                MR. FREEDMAN:      Object to form.
       9                THE WITNESS:      I have no idea.
     10     BY MR. PASCHAL:
     11           Q.    Then he became a deputy sheriff; right?
     12                 MR. FREEDMAN:      Object to the form.
     13                 THE WITNESS:      At some point and I don't know
     14           the correlation of dates.
     15     BY MR. PASCHAL:
     16           Q.    Was David Kleiman the type of person that
     17     would stand up for himself?
     18                 MR. FREEDMAN:      Object to form.
     19                 THE WITNESS:      I'm not so sure.
     20     BY MR. PASCHAL:
     21           Q.    So if somebody stole something from David
     22     Kleiman would he say something?
     23                 MR. FREEDMAN:      Objection to form and please
     24           again same instruction if it calls for privileged
     25           information don't answer.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 21 of
                                       152     Karp
                                   November 25, 2019                           21

      1                 THE WITNESS:    I have no idea.
      2    BY MR. PASCHAL:
      3          Q.     If somebody stole hundreds of millions of
      4    dollars from David Kleiman do you think he would say
      5    something?
      6                 MR. FREEDMAN:     Object to form, same
      7          instruction.
      8                 THE WITNESS:    If David knew he had hundreds of
      9          millions of dollars he would have said something
     10          about having hundreds of millions of dollars.
     11    BY MR. PASCHAL:
     12          Q.     Did David ever tell you or anyone in your
     13    family that he had hundreds of millions of dollars?
     14          A.     No, sir.
     15          Q.     I just want to --
     16                 MR. FREEDMAN:     One second.    I'm sure you're
     17          excluding from your answer any privileged
     18          communications?
     19                 MR. PASCHAL:    Val, you objected to form.
     20                 MR. FREEDMAN:     Then we have a problem.       It's
     21          not a form objection, it's a privilege objection.
     22          You're asking a lawyer --
     23                 THE WITNESS:    I was -- everything I was
     24          answering had to do with personal communication,
     25          non-legal communication.


                                www.uslegalsupport.com
                                                                                    YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 22 of
                                       152     Karp
                                   November 25, 2019                         22

       1                MR. PASCHAL:     Just so we don't have any more
       2          because I think -- if something is based on
       3          attorney-client privilege you're a lawyer for a
       4          very long time probably better than any of us can
       5          please let us know that was a problem.
       6                THE WITNESS:     I gave you a comment that any
       7          comment I make will only be in his relationship as
       8          a friend and not his attorney.
       9                MR. PASCHAL:     Thank you, Mr. Karp.
     10                 MR. FREEDMAN:     Just so the record is clear I
     11           am still going to instruct him not to answer the
     12           privilege.
     13                 MR. PASCHAL:     Other than privilege.
     14    BY MR. PASCHAL:
     15           Q.    Were you aware that Dave Kleiman was married?
     16           A.    How many times?
     17           Q.    Was it twice?
     18           A.    You asking me?
     19           Q.    If you can tell me how many times I want you
     20    to do that.
     21           A.    I believe he was married twice.
     22           Q.    Were you aware that one of his marriages
     23    ended -- one of his marriages ended particularly bad?
     24                 MR. FREEDMAN:     Objection.
     25                 THE WITNESS:     Depends on whose vantage point


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 23 of
                                       152     Karp
                                   November 25, 2019                         23

      1          bad is.
      2                MR. PASCHAL:     Did David ever accuse one of his
      3          wives of having an affair?
      4                MR. FREEDMAN:      Objection, form.     Same
      5          instruction, privilege.
      6                THE WITNESS:     Anything he mentioned about his
      7          marriages would have been privileged communication.
      8    BY MR. PASCHAL:
      9          Q.    Did you know that David accused another police
     10    officer of having an affair with his wife?
     11                MR. FREEDMAN:      Objection to form, same
     12          instruction on privilege.        Don't answer the
     13          question.
     14                THE WITNESS:     Same response.
     15    BY MR. PASCHAL:
     16          Q.    Did you know that David Kleiman went to the
     17    news to report this affair with another police officer?
     18                MR. FREEDMAN:      Objection to form.
     19                THE WITNESS:     I don't know now that and what I
     20          knew in the past if I did know something like that
     21          would have been privileged.
     22    BY MR. PASCHAL:
     23          Q.    Well, if you saw the news report and the story
     24    on the news would that be privileged?
     25          A.    Who gave the news the story could very well be


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 24 of
                                       152     Karp
                                   November 25, 2019                         24

      1    privileged.     But I don't recall seeing that on the news.
      2    I don't have the luxury of getting home to watch local
      3    news nor the luxury of being awake to see it at 11.
      4          Q.    Do you have any knowledge of Mr. David Kleiman
      5    reporting that to the news?
      6                MR. FREEDMAN:      Objection to form.      Don't
      7          answer the question.
      8    BY MR. PASCHAL:
      9          Q.    What was the scope of your representation of
     10    Mr. David Kleiman?
     11          A.    That would be privileged.
     12                MR. FREEDMAN:      Yes, don't answer that
     13          question.
     14    BY MR. PASCHAL:
     15          Q.    When did Mr. Kleiman engage you as his lawyer?
     16          A.    That would be privileged.        That would be
     17    privileged.     Attorney-client representation is
     18    privileged communication in and of itself.
     19                MR. PASCHAL:     Are you instructing him not to
     20          answer?
     21                MR. FREEDMAN:      I am not instructing him not to
     22          answer.    He is an attorney.      He can invoke the
     23          privilege himself.
     24                THE WITNESS:     I'm invoking the privilege.
     25


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 25 of
                                       152     Karp
                                   November 25, 2019                         25

      1    BY MR. PASCHAL:
      2          Q.    You're invoking the privilege that the date of
      3    beginning of your representation is privileged?
      4          A.    Yes, sir.
      5          Q.    Are you familiar with the privilege log?
      6          A.    Yes, sir.
      7          Q.    Do you realize that information has to be put
      8    publicly on a privilege log?
      9          A.    Excuse me?
     10          Q.    The date of your representation has to be
     11    identified on a privilege log?
     12          A.    I'll let a judge tell me that I have to reveal
     13    it and if a judge does I will tell you and if a judge
     14    wants to know from me in camera I will tell a judge in
     15    camera and let a judge decide whether it's privileged.
     16          Q.    So you'll only answer that question if a Court
     17    gives you an order instructing you to answer that
     18    question?
     19          A.    Yes, sir.
     20                MR. PASCHAL:     What's the time on the
     21          recording?
     22                THE VIDEOGRAPHER:      10:32.
     23                MR. PASCHAL:     Can we go off the record for a
     24          second?
     25                THE VIDEOGRAPHER:      Off the record.      You're


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 26 of
                                       152     Karp
                                    November 25, 2019                         26

      1          off.
      2                 (Thereupon, a brief recess was taken.)
      3                 THE VIDEOGRAPHER:     Back on the record.
      4                 MR. PASCHAL:    This is going to be A or 1.
      5    BY MR. PASCHAL:
      6          Q.     Mr. Karp, do you recognize the document that I
      7    just showed you?
      8          A.     Yes, I do.
      9          Q.     Can you turn to page and it's going by Bates
     10    numbers at the bottom it says Karp a bunch of zeros and
     11    then 25?
     12          A.     This starts with 26.      You want me to flip over
     13    to the cover?
     14          Q.     Yes, please.    What is this document?
     15          A.     This document is a cover to David's will.
     16          Q.     For next five pages is this the complete will?
     17          A.     There are four pages of -- four pages of will
     18    and one page of cover.
     19          Q.     Is this the complete will?
     20          A.     Yes, sir.
     21          Q.     Was this will executed on September 10th 2013?
     22          A.     I doubt it.    He was dead already.
     23                 MR. FREEDMAN:     You might want to -- you said
     24          the wrong date.
     25                 THE WITNESS:    This is not Chicago.       We don't


                                www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 27 of
                                       152     Karp
                                   November 25, 2019                         27

      1          execute wills post mortem.
      2    BY MR. PASCHAL:
      3          Q.    July 30th 2003?
      4          A.    Yes.
      5                MR. PASCHAL:     Can we have this marked as
      6          Exhibit 1.
      7                MR. FREEDMAN:      Putting in the whole thing or
      8          just the will?
      9                MR. PASCHAL:     The whole thing.
     10                THE WITNESS:     The whole thing is Exhibit 1.
     11                (Defendant's Exhibit No. 1 was
     12                marked for identification.)
     13    BY MR. PASCHAL:
     14          Q.    Can you go back to the will which is 0025.            If
     15    you can just turn to the signature page which is 0028.
     16          A.    Okay.
     17          Q.    Is that David Kleiman's signature?
     18          A.    Yes, sir.
     19          Q.    Are there three witnesses identified in this?
     20          A.    There are three witnesses identified on page
     21    three or 028.
     22          Q.    Is this address that's listed for witnesses
     23    2875 PGA Boulevard, Suite 100, Palm Beach Gardens,
     24    Florida 33140, is that your business address?
     25          A.    Yes, and their business address.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 28 of
                                       152     Karp
                                   November 25, 2019                         28

       1          Q.    These three witness addresses, do you
       2   recognize their signatures?
       3          A.    I recognize Laura Ahler's signature because
       4   she worked for me a long time.
       5          Q.    Is that the third signature on this signature
       6   block?
       7          A.    Yes, and she's also the notary on the second
       8   page notarizing David's signature and the two other
       9   witnesses.
     10           Q.    Does she still work at this law office today?
     11           A.    No.
     12           Q.    Do these other two witnesses, did they ever
     13    work at this law office?
     14           A.    Yes.
     15           Q.    Do they work here today?
     16           A.    No.
     17           Q.    Do you know where they work?
     18           A.    No.
     19           Q.    Do you know where Laura works?
     20           A.    Yes.
     21           Q.    Where does she work?
     22           A.    I'll take that back.       I know where she last
     23    worked and I have not heard that she has left there.
     24    She works for Stuart Morris in his Boca office.
     25           Q.    This will that appoints Ira Kleiman as the


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 29 of
                                       152     Karp
                                   November 25, 2019                         29

       1    beneficiary; right?
       2                MR. FREEDMAN:      Object to the form.
       3                THE WITNESS:      It doesn't appoint him as
       4          beneficiary.      It names him as beneficiary.
       5    BY MR. PASCHAL:
       6          Q.    Under a certain set of circumstances you're
       7    also named a beneficiary; correct?
       8          A.    Yes.
       9          Q.    Are you aware of any other wills that Mr.
     10     Kleiman had?
     11           A.    No.
     12           Q.    Can you turn to page 0022 I think it's the
     13     third page in the packet.         Did you prepare this
     14     document?
     15           A.    I don't know.
     16           Q.    Do you recognize it?
     17           A.    Yes, I do.
     18           Q.    Is the petition for disposition of personal
     19     property without administration?
     20           A.    Yes, it is.
     21           Q.    This is a verified statement?
     22           A.    It's a sworn statement.
     23           Q.    Which is a verified statement; correct?
     24           A.    I'm not going to define verified.           It is
     25     sworn.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 30 of
                                       152     Karp
                                   November 25, 2019                           30

      1          Q.    In the title it says verified statement.           Is
      2    it something else other than a verified statement?
      3          A.    Where in the title does it say verified
      4    statement if you could show me?         I apologize.
      5          Q.    So petition for disposition of personal
      6    property without administration.
      7          A.    Okay.    Below that it says verified.        Yes, it
      8    was sworn to.
      9          Q.    Sworn to means it is being given under the
     10    penalty of perjury?
     11          A.    Yes, sir.
     12          Q.    And on the second page Mr. Ira Kleiman signed
     13    under the penalty of perjury; correct?
     14          A.    Yes, sir.
     15          Q.    That's on September 10th 2013?
     16          A.    Yes, sir.
     17          Q.    Now, in paragraph three can you take a look at
     18    that paragraph.      It says "the estate of the decedent
     19    consists only of personal property exempt from claims of
     20    creditors under section 732.402 of the Florida Probate
     21    Code and the Constitution of Florida and non-exempt
     22    personal property value of which does not exceed the sum
     23    of the amount the preferred funeral expenses and
     24    reasonable and necessary medical expenses last 60 days
     25    of decedent last illness all being described as


                                www.uslegalsupport.com
                                                                                    YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 31 of
                                       152     Karp
                                    November 25, 2019                        31

      1    follows."     The next page it lists an insurance policy
      2    for $9,000 -- $9,098.48; correct?
      3          A.     Yes, sir.
      4          Q.     So at this time on September 10th 2013 the
      5    assets of the estate did not exceed the funeral expenses
      6    reasonable and necessary hospital expenses for the last
      7    60 days?
      8                 MR. FREEDMAN:     Object to the form.
      9                 THE WITNESS:    I don't understand the question.
     10    BY MR. PASCHAL:
     11          Q.     The assets, the personal assets of the estate
     12    did not exceed the funeral expenses?
     13          A.     The personal property exempt from the claims
     14    of creditors was an insurance policy.
     15          Q.     Okay.
     16          A.     He may have had other assets that were not
     17    exempt from the claims of creditors such as his
     18    homestead.     That had creditors had rights.         This is a
     19    special statute that allows for people to pay the
     20    funeral to get money back.        Life insurance is exempt
     21    from the claims of creditors.
     22          Q.     And the life insurance policy it named -- who
     23    was the beneficiary of the life insurance policy?
     24          A.     I don't recall if there was a named
     25    individual.     I assume there was not or it was his estate


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 32 of
                                       152     Karp
                                   November 25, 2019                         32

      1    because otherwise it would have gone directly to the
      2    designated beneficiary.        So it could have been his
      3    mother who was deceased.        It could have been estate or
      4    it could have been blank.
      5          Q.    On the second page it says Louis Kleiman?
      6          A.    Louis Kleiman was the person who paid for his
      7    funeral expenses and that is something allowed by law to
      8    pay the person who paid his last funeral expenses out of
      9    exempt assets free from creditor claims.
     10          Q.    Do you know if Louis Kleiman was the only
     11    person who paid for the funeral costs?
     12          A.    That was my understanding and I have no reason
     13    to disbelieve that.
     14          Q.    So at this time when you're filing this
     15    petition for disposition of personal property without
     16    administration did you anticipate that there would be
     17    any litigation regarding the estate of David Kleiman?
     18                MR. FREEDMAN:      Hold on.    Object to form.
     19          Don't answer the question.        You're calling for
     20          thoughts of counsel of what he was thinking about
     21          talking to his client it's privileged.           Instruct
     22          him not to answer.
     23                MR. PASCHAL:     What's the basis for privilege?
     24                MR. FREEDMAN:      Just told you.     You're calling
     25          for the thoughts of counsel on how he was


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 33 of
                                       152     Karp
                                   November 25, 2019                         33

      1          conducting his administration of his client's file.
      2                MR. PASCHAL:     Are you claiming work product?
      3                MR. FREEDMAN:      Yes and his discussions with
      4          his client.
      5                MR. PASCHAL:     I'm asking him as an element of
      6          work product whether or not there was any
      7          anticipation of litigation which has to be
      8          disclosed.     Are you instructing him not to answer
      9          something you would have to tell the court?
     10                MR. FREEDMAN:      Re-ask the question.
     11    BY MR. PASCHAL:
     12          Q.    At the time that you filed this petition --
     13    actually at the time you filed this petition the same
     14    one we've been taking about were you anticipation
     15    litigation over the estate of David Kleiman?
     16                MR. FREEDMAN:      Okay.
     17                THE WITNESS:     It's a catchy issue.       The answer
     18          is I assumed that there would be an in rem action
     19          with regard to his homestead and the mortgage that
     20          he was no longer going to be paying.          I assumed
     21          that he may have had a creditor or two that would
     22          not pursue any case.       So I didn't anticipate there
     23          would be an action at this status.
     24    BY MR. PASCHAL:
     25          Q.    So as an estate lawyer what would you


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 34 of
                                       152     Karp
                                   November 25, 2019                         34

       1   typically do when somebody dies to locate the assets of
       2   the estate?
       3          A.    First I would wait for a retainer to hire me
       4   to do that.      I would then ask the people involved
       5   whether they knew what assets existed.            I would then
       6   once I was hired depending upon what they brought forth
       7   I would then proceed to follow through getting tax
       8   returns, things like that.         Checking for unclaimed
       9   funds, going on public record to see if there were any
     10    assets that were there but I would do nothing until I
     11    was hired and the people were ready to come to me and
     12    said I have an asset or a viable asset to go after.
     13           Q.    Let me just ask you in an ordinary scenario
     14    would you get bank statements?
     15           A.    If we're hired?
     16           Q.    In you're other hired as an estate lawyer.
     17           A.    We would go get -- we would get the most
     18    recent bank statement to see what was in the bank and
     19    normally that's provided to us or we have letters of
     20    authority signed by the client on behalf of the estate
     21    once it's opened so that person has the authority to do
     22    that.
     23           Q.    You already said the tax returns.          You would
     24    go and get the tax returns for the decedent?
     25                 MR. FREEDMAN:     Object to the form.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 35 of
                                       152     Karp
                                   November 25, 2019                         35

      1                 THE WITNESS:    If we didn't have it.       In order
      2          to determine if there were assets of which we were
      3          unaware.
      4    BY MR. PASCHAL:
      5          Q.     You said you would do public searches on what
      6    type of public searches would you do?
      7          A.     There's unclaimed fund sites and there's -- we
      8    do a -- the reverse we check if there's -- if we're
      9    hired we check for creditors.         Do a credit check.
     10          Q.     Would you look to see if a decedent owned any
     11    companies?
     12          A.     If we had knowledge that the decedent owned
     13    companies otherwise we wouldn't even know where to
     14    begin.
     15          Q.     Are you aware that a simple search on
     16    SunBiz.org would reveal all the companies for a
     17    particular person?
     18          A.     Really?
     19                 MR. FREEDMAN:     Object to form.
     20                 THE WITNESS:    I wouldn't believe that if you
     21          told me that because we know of people who do not
     22          list themselves as directors of their own companies
     23          or officers or shareholders.         I've had clients get
     24          screwed big time by the president of a corporation
     25          when he was not the shareholder.         He had no money.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 36 of
                                       152     Karp
                                   November 25, 2019                         36

      1    BY MR. PASCHAL:
      2          Q.    So if somebody -- somebody could be a member
      3    for example of an LLC they just didn't disclose
      4    themselves as a member of the LLC, is that what you're
      5    saying?
      6          A.    I don't know.      That's a possibility.
      7          Q.    Let's say somebody did disclose themselves --
      8          A.    We do not do that unless it's called to our
      9    attention that this person had an interest in an LLC.
     10    So for example we have lots of clients who come in and
     11    if we started charging those clients because we want to
     12    check if your deceased father had an interest in an LLC
     13    in Florida or elsewhere we would find ourselves in a
     14    precarious position of having no clients because we are
     15    just lawyers milking it.        Doesn't happen.
     16          Q.    Mr. Karp, if somebody is a member of an LLC
     17    and they disclose they're a member of an LLC on
     18    SunBiz.org is it your testimony that as the lawyer for
     19    an estate you would not do a search that --
     20          A.    Wait a minute, you're telling me that the dead
     21    person disclosed that to me?
     22          Q.    The dead person disclosed it to the world in a
     23    public filing on SunBiz.org.
     24          A.    No, we do not do that.       We do not check
     25    SunBiz.org nor do we check if there's a Nevada


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 37 of
                                       152     Karp
                                   November 25, 2019                         37

      1    corporation or LLC because they have much better stuff.
      2    If we see on the tax return they got income from an LLC
      3    where money was spent on an LLC investment then we ask
      4    about it.     We do not do that nor does my doctor test me
      5    for every possible disease that I could have if I come
      6    in with no complaint.
      7          Q.    Did you learn that David Kleiman was -- had a
      8    business interest in Computer Forensics, LLC?
      9                MR. FREEDMAN:      Hold on.    If you can answer the
     10          question without resorting to privileged
     11          information then answer it.
     12                THE WITNESS:     I can't answer that question.
     13    BY MR. PASCHAL:
     14          Q.    Why can't you answer that question?
     15          A.    Because any communication about any business
     16    interest that he would have had would have had to come
     17    through a privileged source.
     18          Q.    Who are you claiming the privilege on behalf
     19    of?
     20          A.    It would either be David or Ira.
     21          Q.    Were they seeking legal advice from you?
     22          A.    Any communication about a business interest
     23    that David would have had would have been seeking
     24    business advice from me either from David or Ira.
     25          Q.    Without giving me the substance of those


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 38 of
                                       152     Karp
                                   November 25, 2019                         38

      1    communications did any of those communications occur
      2    before you filed that petition that we just spoke about?
      3                MR. FREEDMAN:      Hold on.    Really unclear what
      4          you're asking.      Can you rephrase it?
      5    BY MR. PASCHAL:
      6          Q.    So were any of these privileged business
      7    discussions regarding Computer Forensics that you had
      8    with David or Ira that you just spoke about would any of
      9    it have occurred before the petition that you just saw,
     10    before you filed the petition that you just saw?
     11          A.    I don't recall but this petition reflects that
     12    as is the case with many people if I was aware of it I
     13    was aware that it had no value as an asset of personal
     14    property of David's.
     15          Q.    Well, let me ask.      So you said that if client
     16    or I guess a beneficiary here didn't come here and tell
     17    you something that there were assets from a company you
     18    would not have searched SunBiz.org?
     19          A.    Correct.
     20          Q.    So in this case if David didn't receive
     21    compensation from Computer Forensics you would not have
     22    known that he was an owner of Computer Forensics, LLC;
     23    correct?
     24                MR. FREEDMAN:      Hold on a second.      Bryan,
     25          that's not correct because he could have


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 39 of
                                       152     Karp
                                   November 25, 2019                          39

      1          potentially obtained that information --
      2                 MR. PASCHAL:    Val, that's speaking.       Are you
      3          making an objection that's not just speaking?
      4                 MR. FREEDMAN:     Don't answer the question.
      5                 MR. PASCHAL:    On what basis are you telling
      6          him?
      7                 MR. FREEDMAN:     Because the witness previously
      8          testified that the fact any knowledge he has
      9          ownership in Computer Forensics, LLC came through
     10          privileged channels therefore the answer to your
     11          question required -- could be refuted through
     12          privileged communication so I was trying to explain
     13          to you so you can potentially rephrase your
     14          question since you don't want me to ask -- since
     15          you don't want me to give speaking objections I
     16          can't help you get the answer you want to get.
     17                 MR. PASCHAL:    You're instructing the witness
     18          not to answer on attorney-client privilege?
     19                 MR. FREEDMAN:     Correct.
     20                 MR. PASCHAL:    Is that on behalf of the estate
     21          or behalf of Ira Kleiman?
     22                 MR. FREEDMAN:     On behalf of the estate.
     23    BY MR. PASCHAL:
     24          Q.     Mr. Karp, did you run a credit report as a
     25    part of administrating or acting --


                                www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 40 of
                                       152     Karp
                                   November 25, 2019                         40

      1                MR. FREEDMAN:      Actually it would be on both --
      2          let me amend that.       Could be on behalf of both
      3          because documents signed in September so I don't
      4          know because I'm not subject to the communications
      5          but it could be -- the privilege is claimed on
      6          both.
      7    BY MR. PASCHAL:
      8          Q.    Did you obtain a credit report for David
      9    Kleiman?
     10          A.    I don't recall.
     11                MR. PASCHAL:     This is going to be Defendant's
     12          2.
     13                (Defendant's Exhibit No. 2 was
     14                marked for identification.)
     15    BY MR. PASCHAL:
     16          Q.    Mr. Karp, what am I showing you?
     17          A.    You are showing me a copy of a Transunion
     18    consumer credit report that my law firm ran on May 21,
     19    2013 on David Kleiman.
     20          Q.    Is this one of the type of credit records you
     21    mentioned you ordinarily run?
     22          A.    This is the type.
     23          Q.    Is the date correct when it says results
     24    issued May 21, 2013?
     25          A.    I have no reason to doubt the integrity of the


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 41 of
                                       152     Karp
                                    November 25, 2019                        41

      1    date.
      2            Q.   And subscriber name you said it's Karp Law,
      3    this was run by your firm?
      4            A.   Yes, sir.
      5            Q.   Did you obtain any other credit reports from
      6    any other credit bureau?
      7            A.   No.
      8            Q.   Only Transunion?
      9            A.   It's the only one we have a relationship with
     10    to get them.
     11            Q.   Could you please look at the last page of this
     12    credit report?
     13            A.   Okay.
     14            Q.   Under inquiries you see that it says Karp Law?
     15            A.   Yes.
     16            Q.   That's May 21, 2013?
     17            A.   Yes.
     18            Q.   That's the day that you ran for the results of
     19    this credit report issue?
     20            A.   That is the date they represent we ran it.           I
     21    don't know if we submitted it on the 19th and they ran
     22    it on the 21st.      I don't know but that's certainly
     23    appears to be accurate and I have no reason to doubt its
     24    integrity.
     25            Q.   The next inquiry is from Spring Leaf


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 42 of
                                       152     Karp
                                   November 25, 2019                           42

      1    Financial.     Do you see that?
      2          A.     Yes.
      3          Q.     Acronym but you understand that to be Spring
      4    Leaf Financial; correct?
      5          A.     No.
      6          Q.     Well, it says S-P-R-I-N-G-L-F space F-I-N.           Do
      7    you see that?
      8          A.     Yes, but I don't know Spring Leaf Financial
      9    from --
     10          Q.     I understand.
     11          A.     Spring Leaf Finest.
     12          Q.    On inquiry it says April 22nd 2013?
     13          A.    Which would have been prior to my inquiry.
     14    Not subsequent.
     15          Q.    Was it -- do you know when Dave Kleiman was
     16    found deceased?
     17          A.    I have no independent recollection.          It would
     18    be on the death certificate that's in this Exhibit 1 if
     19    you want me to look at it.
     20          Q.    Well, if it were April 26th 2013 that he was
     21    found deceased would that -- would you have any reason
     22    to question that date?
     23          A.    I want to look at the death certificate.           My
     24    memory is no better than yours.
     25          Q.    Okay.


                                www.uslegalsupport.com
                                                                                    YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 43 of
                                       152     Karp
                                     November 25, 2019                       43

      1            A.    So if you want me to look at the death
      2    certificate.        It says April 26th 2013 as the date he was
      3    found.
      4            Q.    Does it say he was found in an advanced state
      5    of decomposition?
      6            A.    I have to go back and look at it.
      7            Q.    It's on the autopsy report.      You can strike
      8    that.      It's not going to answer.
      9            A.    It's not there.
     10            Q.    This inquiry was four days before David
     11    Kleiman's death when he was found dead; correct?
     12          A.      Yes, sir.
     13          Q.      Did you find any records related to that
     14    subscriber?
     15          A.      I don't know what the question means.
     16          Q.      Did you get any records, financial records
     17    from that creditor subscriber?
     18          A.      I didn't know that person to be a creditor.
     19          Q.      Or a subscriber, sir?
     20          A.      No.
     21          Q.      Did you take any steps to figure out who that
     22    subscriber was?
     23          A.      No.
     24                  MR. FREEDMAN:    You can answer.
     25                  THE WITNESS:    Sorry.   But I don't know if any


                                 www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 44 of
                                       152     Karp
                                   November 25, 2019                         44

      1          other lawyers in my firm did because that would be
      2          privileged because I don't do this stuff usually.
      3    BY MR. PASCHAL:
      4          Q.    Mr. Karp, when Dave died was he heavily
      5    indebted?
      6                MR. FREEDMAN:      Only answer the question if you
      7          can do so without reference to privileged
      8          communication.
      9                THE WITNESS:     In Palm Beach County the word
     10          heavily indebted has so many meanings I couldn't
     11          answer that question.
     12    BY MR. PASCHAL:
     13          Q.    Was he financially strapped?
     14                MR. FREEDMAN:      Objection to form and same
     15          instruction on privilege.
     16                MR. PASCHAL:     Instructing him not to answer?
     17                MR. FREEDMAN:      I said if he can answer
     18          without -- if he can answer the question as phrased
     19          without reference to privileged material he can
     20          answer it.     With my objection preserved as to your
     21          form.
     22                THE WITNESS:     Anything I would know would have
     23          been privileged as to what assets he may have had
     24          or had access to.
     25


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 45 of
                                       152     Karp
                                   November 25, 2019                         45

       1   BY MR. PASCHAL:
       2          Q.    Well, did he have limited resources?
       3          A.    Same answer.
       4                MR. FREEDMAN:     Also objection to form.
       5          Everyone has limited resources.
       6                MR. PASCHAL:     I don't know if I said this but
       7          was he deep in debt?
       8                MR. FREEDMAN:     Objection to form, same
       9          instruction on privilege.
     10                 THE WITNESS:     Again one can look at the
     11           Transunion credit report in order to determine his
     12           recorded debt status.
     13    BY MR. PASCHAL:
     14           Q.    I'm just asking from your personal knowledge
     15    do you know if he was deep in debt?
     16                 MR. FREEDMAN:     Objection.     Don't answer the
     17           question.    Witness already testified that his
     18           knowledge of Dave's assets are privileged.
     19                 MR. PASCHAL:     He did not say that.
     20                 MR. FREEDMAN:     I thought he did but we can go
     21           back.
     22                 MR. PASCHAL:     He did not.
     23                 MR. FREEDMAN:     Let the witness clarify.
     24                 THE WITNESS:     I have no personal knowledge of
     25           the extent of the debt that David might have had


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 46 of
                                       152     Karp
                                   November 25, 2019                          46

      1          and I certainly have again in Palm Beach County no
      2          understanding of what deep in debt means.           I have
      3          clients deep in debt with $9,000 and I have clients
      4          who are not deep in debt with $9 million in debt.
      5                MR. PASCHAL:     Mark this as Defendant's 3.
      6                (Defendant's Exhibit No. 3 was
      7                marked for identification.)
      8                THE WITNESS:     It's a good thing you said it
      9          was a short depo.      Hate to see what a long depo is.
     10    BY MR. PASCHAL:
     11          Q.    Mr. Karp, do you recognize the letter I've
     12    just handed you?
     13          A.    I would have to look at it.        It appears to be
     14    a letter that I sent.       It -- I take that back.       It
     15    appears to be copy of a letter which I may or may not
     16    have sent since there is no signed copy but it appears
     17    to be a letter consistent with what I may have sent.
     18          Q.    The date on this letter is June 28th 2015;
     19    right?
     20          A.    No.
     21                MR. FREEDMAN:      No.
     22    BY MR. PASCHAL:
     23          Q.    June 18th 2015, sorry.
     24          A.    Yes.
     25          Q.    This is your letterhead, correct?


                                www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 47 of
                                       152     Karp
                                    November 25, 2019                        47

      1          A.     Yes, it is.
      2          Q.     It's addressed to the Department of Treasury
      3    Mr. Michael Tosi?
      4          A.     Yes, sir.
      5          Q.     In the regarding line it says case number
      6    262215?
      7          A.     Yes, sir.
      8          Q.     In the second paragraph you say "I would like
      9    to respond to your letter dated May 20th as best as we
     10    can provide you with compete information as we know it."
     11    Do you recall the May 20th letter that you mentioned in
     12    this letter?
     13          A.     I recall that there was a letter of inquiry.
     14    I don't recall the letter specifically.
     15          Q.     In the second paragraph the very last sentence
     16    you say his, and his being Ira, only knowledge was that
     17    David but financially strapped and had limited
     18    resources.     Do you recall saying that?
     19          A.     Let me look at the rest of the paragraph.          No,
     20    I don't recall.      I mean I trust that this -- if this
     21    letter was in fact mailed that that letter said it but I
     22    have no independent recollection whatsoever and this
     23    does not refresh my recollection one IOTA.
     24          Q.     Does this refresh your recollection as to what
     25    financially strapped means?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 48 of
                                       152     Karp
                                   November 25, 2019                          48

      1          A.      No.   That was for them to decide.       That was
      2    artful lawyering.
      3          Q.      Well, Mr. Karp, you do know that it is
      4    important to be honest and open when you're talking to
      5    the Department of Treasury on a case; correct?
      6          A.      So --
      7                  MR. FREEDMAN:    Objection to form.      Go ahead.
      8          You can answer.
      9                  THE WITNESS:    This is an iteration of what I
     10          understood in order to write a letter to the IRS.
     11    BY MR. PASCHAL:
     12          Q.      Let me just back this up.      So you understand
     13    you're under the penalty of perjury today; correct?
     14          A.    I resent that question but yes, I do.
     15          Q.    You know how important it is to give compete
     16    and accurate testimony to a court; correct?
     17                MR. FREEDMAN:      Object to form.
     18                THE WITNESS:      I resent that question and yes,
     19          I do.
     20    BY MR. PASCHAL:
     21          Q.    In an investigation with the government entity
     22    you do realize how important it is to be truthful and
     23    give complete accurate statements; correct?
     24                MR. FREEDMAN:      Object to the form.
     25                THE WITNESS:      I resent this question and yes I


                                 www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 49 of
                                       152     Karp
                                   November 25, 2019                         49

      1            do.    But they can determine what the word
      2            financially strapped means.      That's broad based
      3            just like was he deep in debt.       What does that
      4            mean?    I don't know.
      5    BY MR. PASCHAL:
      6            Q.     Could you turn to the last paragraph of this
      7    letter, on the first page.        If you go to the beginning
      8    of the third sentence you say "there was no formal
      9    probate proceeding whatsoever."         Do you see that?
     10          A.       Yes.
     11          Q.       Then you say "the reason for this was quite
     12    simple.       After checking records David was deep in debt
     13    and had outstanding mortgages and liens on his home
     14    which exceeded his potential assets and made no sense."
     15    What did you intend to convey to the IRS and the
     16    Department of Treasury with that statement?
     17          A.       That David had debts.    That any assets that he
     18    had did not justify probate because there were certain
     19    exempt assets such as the insurance policy, such as a
     20    motor vehicle and such as his personal belongings and I
     21    was aware of no other assets that would justify probate
     22    in order to satisfy any creditor claims or anything
     23    else.
     24          Q.       Can you go to the third paragraph the second
     25    sentence start with the first one.          You say "Ira is


                                 www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 50 of
                                       152     Karp
                                   November 25, 2019                         50

      1    David's brother."      You see that?
      2          A.     Yes.
      3          Q.     "He had limited contact and personal knowledge
      4    as to David's financial affairs throughout David's
      5    life."     Do you see that?
      6          A.     Yes.
      7          Q.     Then if you go to the sentence right after
      8    that one it says "David spent most of his time in the
      9    V.A. hospital in Miami during which time Ira never saw
     10    him at the hospital."
     11          A.     Yes.
     12          Q.     When you sent this letter was this an accurate
     13    statement?
     14          A.     It was accurate statement of my understanding.
     15    I didn't say that David had never seen Ira.            As I
     16    indicated to you earlier David had come up to Palm Beach
     17    County and taken I don't know if it was furlough or just
     18    leave of the hospital in Miami and had come up to Palm
     19    Beach County on a number of occasions to my knowledge.
     20                 Whether he saw Ira there or not I don't
     21    recall.     So my knowledge was that Ira did not go to the
     22    hospital to see David.
     23          Q.     So potentially David came up to Palm Beach to
     24    see Ira?
     25          A.     I don't know if it was to see Ira or did see


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 51 of
                                       152     Karp
                                   November 25, 2019                         51

      1    Ira but he did come up to Palm Beach County.
      2          Q.     But you don't know if he saw Ira?
      3          A.     Not to my personal knowledge at all.
      4          Q.     When you mention furloughs how often would --
      5          A.     I have no clue.
      6          Q.     Can you turn to the next page and go to the
      7    third paragraph?
      8          A.     Yes, I can.
      9          Q.     You say he, and I'm assuming you mean Ira
     10    there, never heard of Dr. Wright from David nor --
     11          A.     One second, third paragraph.        Second
     12    paragraph.     Third paragraph second sentence.
     13          Q.     Yes.   "He never heard of Dr. Wright from
     14    David.     Nor cleaning up David's papers or affairs or
     15    anything located which indicated Dr. Wright's Bitcoin or
     16    any of those -- any of business dealings that he may
     17    have had with Dr. Wright."        You see that sentence?
     18          A.     Yes, I do.
     19          Q.     Was that an accurate sentence or statement
     20    when you sent this letter?
     21          A.     It certainly was what I understood to be
     22    accurate.
     23          Q.     Do you understand that Ira Kleiman has filed a
     24    complaint in this case; correct?
     25          A.     Yes, I do as personal representative of the


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 52 of
                                       152     Karp
                                   November 25, 2019                         52

       1   estate.
       2          Q.    Have you read that complaint?
       3          A.    I may have seen the initial complaint one
       4   time.    I believe there was an amended complaint but I'm
       5   not sure and if I read it I wouldn't even know how many
       6   counts or how many pages there were.           I have no
       7   independent recollection of it at all.            It's not what I
       8   do.
       9          Q.    In the complaint do you know that there is
     10    paragraphs where Ira alleges that he had a Thanksgiving
     11    dinner with David Kleiman in 2009?
     12           A.    I don't know.
     13           Q.    During that dinner he alleges that David
     14    Kleiman told Ira that he was working on making his own
     15    currency, have you heard that?
     16           A.    I believe I saw that somewhere in those
     17    pleadings.
     18           Q.    And that he drew on a napkin what
     19    ultimately -- he ultimately drew on a napkin what would
     20    ultimately would be the Bitcoin logo?
     21                 MR. FREEDMAN:     Object to the form.
     22                 THE WITNESS:     Ira drew it?
     23    BY MR. PASCHAL:
     24           Q.    David.
     25           A.    I don't recall.


                                 www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 53 of
                                       152     Karp
                                   November 25, 2019                         53

      1          Q.    Is there any reason why none of that was
      2    listed in this letter to the Department of Treasury?
      3                MR. FREEDMAN:      Hold on.    I think you're
      4          calling for counsel's strategy questions of what he
      5          was responding to the Department of Treasury.            Can
      6          you explain to me why you think this isn't covered
      7          by --
      8                MR. PASCHAL:     I just asked the question.        Are
      9          you instructing the witness not to answer?
     10                MR. FREEDMAN:      Instructing the witness not to
     11          answer.
     12    BY MR. PASCHAL:
     13          Q.    Mr. Karp, in this letter is there any mention
     14    of that dinner or what David Kleiman told Ira Kleiman?
     15                MR. FREEDMAN:      Objection to form.
     16                THE WITNESS:     No.
     17                MR. FREEDMAN:      As to your question let me
     18          modify my instruction.       If you can answer the
     19          question without resorting to what was told to you
     20          by Ira in the course of you providing legal
     21          services to him or without resorting to your
     22          strategy when dealing with the letter received from
     23          government agency while representing Ira then you
     24          can answer it.      If it calls for either of those two
     25          things then my instruction stands.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 54 of
                                       152     Karp
                                   November 25, 2019                         54

      1                 THE WITNESS:    Which question is that?
      2                 MR. PASCHAL:    There is no question pending.
      3                 MR. FREEDMAN:     The question was why didn't you
      4            say anything about the Thanksgiving dinner or
      5            something like that.
      6                 MR. PASCHAL:    I don't think that's what I
      7            said.
      8                 MR. FREEDMAN:     Are you withdrawing the
      9            question?
     10                 MR. PASCHAL:    No.   This is going to be Defense
     11            4.
     12                 (Defendant's Exhibit No. 4 was
     13                 marked for identification.)
     14    BY MR. PASCHAL:
     15            Q.   Just as a follow up on the last question.          The
     16    Department of Treasury do you recall sending any follow
     17    up letters, e-mails to the Department of Treasury?
     18            A.   I have no independent recollection of that.
     19            Q.   I'm showing you a letter dated October 26,
     20    2010.    I got that right.
     21            A.   I was duly impressed.      I was ready to correct
     22    you on that one.
     23            Q.   It's on the Karp Law Firm letterhead; right?
     24            A.   Yes.
     25            Q.   Is this to the Casa Rio Homeowners Sub


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 55 of
                                       152     Karp
                                   November 25, 2019                         55

      1    Association, Inc.?
      2            A.     Yes.
      3            Q.     Was that Mr. David Kleiman was he a member of
      4    this homeowner's association?
      5            A.     His home was located in the development that
      6    that homeowner's association was -- I don't know if he
      7    was a member or whatever but yes, that's where his house
      8    was.    They were the association.
      9            Q.     At the time that you sent this letter was
     10    David Kleiman in the V.A. Hospital in Miami?
     11            A.     I have no -- the letter represents that and I
     12    have no reason to doubt the integrity of my letter.
     13            Q.     In the last paragraph you say "it appears
     14    during this time unless there's a change in
     15    circumstances he will be falling behind on his quarterly
     16    dues."       Do you see that?
     17            A.     Yes.
     18            Q.     Then you say "we would appreciate your
     19    understanding this and recognize that once David gets
     20    out he is self employed he will get back to work and he
     21    will be able to take care of things."          You see that?
     22            A.     Yes.
     23           Q.      Is it your understanding that during the time
     24    that David was in the V.A. Hospital he was not able to
     25    work?


                                 www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 56 of
                                       152     Karp
                                   November 25, 2019                         56

      1                 MR. FREEDMAN:     If you can answer the question
      2          without resorting to privileged communications
      3          answer.
      4                 THE WITNESS:    He was not able to go out in the
      5          field and work was my understanding at that time.
      6    BY MR. PASCHAL:
      7          Q.     So you're saying that he was able to do work
      8    while he was in the V.A. Hospital?
      9                 MR. FREEDMAN:     Same instruction.
     10                 THE WITNESS:    He was a computer geek.        You got
     11          Wi-Fi and a computer whether he could work or not
     12          is a separate issue.       I don't know what they do.
     13    BY MR. PASCHAL:
     14          Q.     You say here in your letter that "he will get
     15    back to work and he will be able to take care of things"
     16    and that's when he gets out of the hospital.
     17          A.     I don't think I said once he gets out he will
     18    get back to work.      Yes, but I don't know if there came a
     19    time where he was able to do work from his bed or
     20    otherwise.
     21          Q.     As -- sorry.
     22          A.     That's the way I understood it.        That's the
     23    way I phrased it because I am not a computer person.              If
     24    I don't get back to work nobody will show me what to do
     25    with my computer.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 57 of
                                       152     Karp
                                   November 25, 2019                         57

      1          Q.    As of the date of this letter where you say
      2    "we would appreciate your understanding of this and
      3    recognize that once David gets out he will get back to
      4    work?"
      5          A.    Yes.
      6          Q.    Was that an accurate statement?
      7          A.    That was my understanding.        That certainly was
      8    an accurate statement of my understanding.
      9          Q.    At the time you sent this letter did you
     10    understand that David Kleiman was unable to pay his
     11    homeowner association dues, his quarterly dues?
     12          A.    That was my understanding.
     13          Q.    Were you ever aware that David Kleiman's house
     14    was in foreclosure?
     15          A.    I was ever aware that the house was in
     16    foreclosure yes, there was time I was aware of that.
     17          Q.    Were you aware that the foreclosure began
     18    before David passed away?
     19          A.    I don't recall.
     20          Q.    Were you aware that David had problems paying
     21    his cell phone during the years he was in the V.A.
     22    Hospital, David's cell phone?
     23                MR. FREEDMAN:      Object to the form.
     24                THE WITNESS:     I had no personal knowledge of
     25          that.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 58 of
                                       152     Karp
                                   November 25, 2019                         58

       1   BY MR. PASCHAL:
       2          Q.    Do you have any personal knowledge of
       3   Mr. Kleiman expressing a deep desire to leave the V.A.
       4   Hospital and go to a better health institution?
       5                MR. FREEDMAN:     You can answer the question
       6          without resorting to privileged material --
       7          information.     You can answer the question.
       8                THE WITNESS:     I don't recall that.
       9   BY MR. PASCHAL:
     10           Q.    Do you have any personal knowledge that
     11    Mr. Kleiman could no longer afford to pay his internet
     12    and cable which was eventually shut off at his home
     13    while he was in hospital?
     14                 MR. FREEDMAN:     Objection to form.
     15                 THE WITNESS:     I have no personal knowledge of
     16           that.
     17    BY MR. PASCHAL:
     18           Q.    Did you know that David Kleiman's close
     19    friends who frequently visited him had to help him by
     20    paying his cell phone?
     21           A.    I have no personal knowledge of that.
     22           Q.    I guess their testimony --
     23                 MR. FREEDMAN:     Objection.
     24    BY MR. PASCHAL:
     25           Q.    -- David Kleiman would never ask for help but


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 59 of
                                       152     Karp
                                   November 25, 2019                         59

      1    that he would -- they would have to give them -- give
      2    David money to help him out?
      3                 MR. FREEDMAN:     Objection to form.
      4    BY MR. PASCHAL:
      5          Q.     Would that seem like in line with his
      6    character?
      7                 MR. FREEDMAN:     Objection to form.
      8                 THE WITNESS:    A, I have no personal knowledge
      9          of that and B, I'm not sure what would be in line
     10          with his character or not with regard to an issue
     11          like that.
     12    BY MR. PASCHAL:
     13          Q.     During Ira Kleiman's deposition he stated that
     14    he collected financial documents for David and W&K and
     15    turned those documents over to you?
     16                 MR. FREEDMAN:     What's the question?
     17                 MR. PASCHAL:    I haven't finished.
     18    BY MR. PASCHAL:
     19          Q.     And he said that he turned those documents
     20    over to you.     Did you receive documents from Ira
     21    Kleiman?
     22          A.     In my personal capacity?       Not in my personal
     23    capacity.
     24          Q.     As a lawyer -- you don't have to tell me what
     25    he gave you but did you receive documents from him?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 60 of
                                       152     Karp
                                   November 25, 2019                         60

      1          A.    Is that privileged?
      2                MR. FREEDMAN:      The question whether you
      3          received any document you can answer whether you
      4          received any document.
      5                THE WITNESS:     Don't want to open any doors.
      6                MR. FREEDMAN:      If you feel it's privileged
      7          don't answer the question.
      8                MR. PASCHAL:     Ira already testified to this.
      9          I think he agrees it was privileged.
     10                THE WITNESS:     The answer is --
     11                MR. FREEDMAN:      Wait, so let's get agreement
     12          there's no waiver of privilege if he answers that
     13          question.
     14                MR. PASCHAL:     It's a simple question.
     15                MR. FREEDMAN:      So you can answer the question.
     16                THE WITNESS:     I have no independent
     17          recollection of what Ira turned over to me.            I have
     18          no reason to dispute the integrity of his response
     19          but I also don't know what those documents were and
     20          how full or complete they were in terms of
     21          financial records.
     22    BY MR. PASCHAL:
     23          Q.    In preparing for this deposition today could
     24    you please let know -- did you do anything to prepare
     25    for this deposition today?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 61 of
                                       152     Karp
                                   November 25, 2019                         61

      1          A.     Yes.
      2          Q.     Can you tell me what you did to prepare for
      3    this deposition?
      4          A.     Yes, I called Mr. Friedman and said if you
      5    would like to speak to me before the deposition let me
      6    know and when he came today I spoke to him for maybe ten
      7    or 15 minutes.      I did nothing -- the only other thing I
      8    did was I Googled David Kleiman to look up his date of
      9    death.     I did nothing else to prepare for today's
     10    deposition.
     11          Q.     Do you have a case filed for Mr. Kleiman here?
     12          A.     I would assume so.      I have not gone to the
     13    file drawer to look at it but I have no reason to think
     14    that we don't.
     15                 MR. PASCHAL:    Can we take a five minute break
     16          off the record?
     17                 THE VIDEOGRAPHER:     Off the record.
     18                 (Thereupon, a brief recess was taken.)
     19                 THE VIDEOGRAPHER:     Thank you.     We're getting
     20          back on record.
     21                 MR. PASCHAL:    Are we on?
     22                 THE VIDEOGRAPHER:     Back on.
     23    BY MR. PASCHAL:
     24          Q.     Mr. Karp, do you recall communicating with
     25    Mr. Craig Wright?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 62 of
                                       152     Karp
                                   November 25, 2019                         62

      1          A.    Yes.
      2          Q.    How many times did you communicate to
      3    Mr. Craig Wright?
      4          A.    I'm uncertain but I would think it was either
      5    two or three.      Maybe more but I think it was more -- I
      6    believe it was more than one.
      7          Q.    Then how did you communicate with him, was it
      8    by phone or by e-mail?
      9          A.    I believe I only communicated with him by
     10    phone because his counsel was available and was there.
     11    Then his counsel was terminated or terminated Dr. Wright
     12    but I don't recall after there was no representation if
     13    I attempted to contact Craig Wright at that point
     14    because I could since he had no counsel.           I don't recall
     15    that at all.     He could have or not.
     16          Q.    What was the substance of the conversation
     17    that you had?
     18          A.    Well, it was a lot about Craig Wright talking
     19    about himself and talking in spheres well beyond my pay
     20    grade as it related to Bitcoin's currency and it was
     21    also about obtaining David's interest in Bitcoins in
     22    which he had an interest in obtaining.
     23          Q.    Do you know anything about David's or David's
     24    Bitcoin address or wallets are?
     25                MR. FREEDMAN:      If you can answer the question


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 63 of
                                       152     Karp
                                   November 25, 2019                         63

      1          without resorting to privileged information then do
      2          so.
      3                THE WITNESS:     No.
      4    BY MR. PASCHAL:
      5          Q.    Without telling me what you did when you were
      6    the attorney for the estate did you ever have access to
      7    any of David Kleiman's computers?
      8          A.    Me, no.
      9                MR. PASCHAL:     You said Mr. -- let me mark
     10          this.
     11                (Defendant's Exhibit No. 5 was
     12                marked for identification.)
     13    BY MR. PASCHAL:
     14          Q.    Do you recognize this letter?
     15          A.    Let me look at it.       I don't recognize it but I
     16    don't doubt the authenticity of it.
     17          Q.    Would you say you were trying to get in
     18    contact with Craig Wright in this letter; correct?
     19          A.    No, Ira was trying to get in touch with Craig
     20    Wright and I would not attempt to since he was
     21    represented by counsel.
     22          Q.    That's why you're asking Mr. Sommers if he
     23    represents Craig Wright?
     24          A.    Correct.
     25          Q.    Did you ever speak with Mr. Sommers after this


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 64 of
                                       152     Karp
                                   November 25, 2019                         64

      1    letter?
      2          A.     I don't recall.
      3          Q.     Do you recall speaking with Mr. Sommers other
      4    than that one conversation that you mentioned earlier?
      5          A.     There may have been two conversations with
      6    Mr. Wright and Mr. Sommers.        I don't recall.
      7          Q.     Were there any conversations with Mr. Sommers
      8    without Craig Wright, any phone conversations?
      9          A.     It is possible but I don't recall.
     10          Q.     Do you ever recall speaking to Craig Wright's
     11    wife Ramona Watts?
     12          A.     I have no recollection of that at all.
     13          Q.     Have you spoken to anybody else about this
     14    case other than counsel?
     15          A.     Sure.
     16          Q.     Who did you speak with?
     17          A.     I don't recall.     I showed people the article
     18    that had appeared in Gizmo or whatever it was and said I
     19    know this guy David since he is a kid.           This is really a
     20    cool case.     This is an interesting case.        I never
     21    discussed any of the -- I take that back.           I never
     22    discussed anything about the litigation because I was
     23    not involved in the litigation.
     24                I was aware of the fact pattern and had
     25    provided the Gizmo article to my sons and a friend of


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 65 of
                                       152     Karp
                                   November 25, 2019                         65

      1    mine.    I had mentioned it in passing saying go Google
      2    this and figure this one out and I discussed it with
      3    other lawyers when I was attempting to facilitate Ira
      4    obtaining lawyers to figure out what he was entitled to
      5    on behalf of the estate and how to proceed with that.
      6            Q.   Have you spoken to Patrick Page about this
      7    case?
      8            A.   About the case itself the litigation I would
      9    doubt that.     I might have discussed with Patrick Page a
     10    desire to see if we can get all of David's hard drives
     11    and whether he was holding any of them so that Ira could
     12    find out what was going on.
     13                 I don't believe I have would have revealed to
     14    him what we were seeking to find because I didn't want
     15    to give him the keys to the car and say go digging in
     16    there for Bitcoins.       So I would doubt that I discussed
     17    that at all.
     18            Q.   What made you believe that he may have had
     19    Bitcoin?
     20            A.   No, David?
     21            Q.   That Patrick Page.
     22            A.   No, if he had -- if he had retained any of
     23    David's hard drives.       If I had said you know we're
     24    looking for David's Bitcoin and they may be hidden in
     25    those hard drives can we have them.          I didn't think he


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 66 of
                                       152     Karp
                                   November 25, 2019                         66

      1    would say necessarily oh, sure.         I thought there was a
      2    chance he might say don't have them and then go digging
      3    through to try to decipher David's way of hiding the
      4    information and securing it so I never would have
      5    mentioned it.
      6          Q.    But at some point you did believe or there was
      7    some concern that the Bitcoin may have been on those
      8    hard drives?
      9          A.    Hey, you're the guy who asked me did I go look
     10    at SunBiz to see if somebody had an interest in a
     11    corporation.     Well, I assume that there was a chance
     12    that a computer geek had something hidden in their
     13    computers of value.       So that was something I suggested
     14    if Ira could obtain them that would be of value to check
     15    it out.
     16                So yes, I thought it had the possibility of
     17    being there and I knew that David had been to his house
     18    prior to his death.       So I assumed it was either there --
     19    if it was in a computer it might have been in a computer
     20    that was there or that was with Patrick.           I just made
     21    that assumption that if he hid it he wouldn't have left
     22    it in the V.A. Hospital in Miami.
     23          Q.    Are you aware that Ira Kleiman sued Computer
     24    Forensics, LLC and Patrick Page and Carter Conrad?
     25                MR. FREEDMAN:      Object to the form and if you


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 67 of
                                       152     Karp
                                   November 25, 2019                         67

      1          can answer without resorting to privileged
      2          information.
      3                THE WITNESS:     Yes, I am aware that there was
      4          such a suit.
      5    BY MR. PASCHAL:
      6          Q.    Are you aware that in that lawsuit there was a
      7    count where Ira Kleiman alleged or Ira Kleiman on behalf
      8    of the estate of David Kleiman alleged that an
      9    injunction for the return of David Kleiman's Bitcoin?
     10                MR. FREEDMAN:      Objection to form, same
     11          instruction on privilege.
     12                THE WITNESS:     I have no idea of the grounds or
     13          what was alleged in that lawsuit whatsoever.
     14    BY MR. PASCHAL:
     15          Q.    Have you spoken to Carter Conrad?
     16          A.    If I have I have no independent recollection
     17    of how long ago and what that would have been about.
     18          Q.    So Mr. Karp, let's say there was an e-mail
     19    where Patrick Page had stated he had found David
     20    Kleiman's Bitcoin, the Bitcoin wallets, on an electronic
     21    device is that why you were concerned when you spoke to
     22    Mr. Patrick Page?
     23                MR. FREEDMAN:      Objection to form.
     24                THE WITNESS:     That's a hypothetical that I
     25          don't even understand.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 68 of
                                       152     Karp
                                   November 25, 2019                         68

      1    BY MR. PASCHAL:
      2          Q.    Well, were you concerned that Patrick Page
      3    would use them?
      4                MR. FREEDMAN:      Objection to form.
      5                THE WITNESS:     I was unaware that there were
      6          accessible wallets.       I merely thought that if
      7          those -- I didn't even know the term wallets thank
      8          you to adding to my vocabulary today because I
      9          didn't know coins go in wallets.         The answer is I
     10          was totally unaware where David may have kept the
     11          information that would have been the way to get to
     12          the Bitcoins.
     13                I merely presumed that since Mr. Page had
     14          access to David's computers to some degree and was
     15          far more knowledge in computer technology than I
     16          ever intend to be that if there were such it
     17          belonged to Ira and not to Mr. Page but I have no
     18          knowledge that anything existed at all.           I just
     19          assumed David didn't trust it to his memory
     20          although he could have.
     21                I'm the guy who made my law firm use the guest
     22          password happy123 all lower case so we didn't have
     23          to train me every time to put in a capital.
     24                MR. PASCHAL:     Very helpful testimony.
     25


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 69 of
                                       152     Karp
                                   November 25, 2019                         69

      1    BY MR. PASCHAL:
      2          Q.    Let me ask this one question did David Kleiman
      3    ever ask you any legal advice with regard to Bitcoin
      4    without telling me the substance?
      5                MR. FREEDMAN:      Wait, hold on.     Don't answer
      6          the question.
      7                MR. PASCHAL:     On what basis?
      8                MR. FREEDMAN:      You're asking for the substance
      9          of communications, not the fact of legal advice but
     10          rather the specific subject matter that the legal
     11          advice was encompassing.        I don't think that's
     12          appropriate.
     13                MR. PASCHAL:     I disagree because first of all
     14          you have to say what was the topic and I am
     15          asking --
     16                MR. FREEDMAN:      I don't think you have to say
     17          what was the topic.       You have to say seeking legal
     18          advice.    I don't think you have -- if you want to
     19          take a break and show me case law I'm happy to look
     20          at it but that's not my understanding.           Show me I'm
     21          wrong I'm happy to reverse on it.
     22                MR. PASCHAL:     Are you instructing him not to
     23          answer?
     24                MR. FREEDMAN:      For now, yes.     We can take a
     25          break and look at it at the break together but for


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 70 of
                                       152     Karp
                                   November 25, 2019                         70

       1          now, yes.
       2   BY MR. PASCHAL:
       3          Q.    Did David Kleiman ever tell you that he had a
       4   fortune of Bitcoin anywhere?
       5                MR. FREEDMAN:     Wait.    If you answer as an
       6          individual not as a lawyer.
       7                THE WITNESS:     I never had a personal
       8          conversation with David where he expressed that he
       9          had had a fortune of anything of value.
     10                 MR. PASCHAL:     Let's take a break.
     11                 THE VIDEOGRAPHER:      Off record.
     12                 (Thereupon, a brief recess was taken.)
     13                 THE VIDEOGRAPHER:      Thank you, counsel.       Back
     14           on the record.
     15                 MR. PASCHAL:     That is the end of our
     16           questions.
     17                 MR. FREEDMAN:     Good afternoon.
     18                 MR. PASCHAL:     I may have follow-up questions
     19           after Mr. Freedman.
     20                      CROSS (JOSEPH KARP, ESQUIRE)
     21    BY MR. FREEDMAN:
     22           Q.    Good afternoon Mr. Karp, my name is Val
     23    Freedman, I represent the plaintiffs in this action.                 I
     24    have a couple questions for you.          You mentioned earlier
     25    that you had telephone calls with Craig Wright; is that


                                www.uslegalsupport.com
                                                                                    YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 71 of
                                       152     Karp
                                   November 25, 2019                          71

      1    correct?
      2          A.     Yes.
      3          Q.     On those telephone calls did Craig Wright ever
      4    mention that he had initiated a lawsuit out in
      5    Australia?
      6          A.     He never volunteered any such information.
      7          Q.     Would you have recalled if he made such a
      8    statement?
      9          A.     You bet.
     10          Q.     Did Craig Wright ever address the ability to
     11    access Bitcoin he claimed were owned by David Kleiman?
     12          A.     He talked about the ability to access David's
     13    Bitcoins by saying and I might be off on the number of
     14    years but not dramatically.        I believe he said because I
     15    said could we hunt and do this stuff and he said "if you
     16    start it now with the speed of our current technology it
     17    will take you nine years and if you start it in eight
     18    and a half years the way the speed of our current
     19    technology is progressing you'll get it in six months.
     20    So it could be accessed in nine years regardless."
     21                 Now, he was talking about Ira, us.         He never
     22    indicated how long it would take him because we didn't
     23    know what information he had that might have speeded up
     24    the ability to access that but I think the implication
     25    was you have a nine year wait.


                                www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 72 of
                                       152     Karp
                                   November 25, 2019                          72

      1          Q.    During those communications did Craig Wright
      2    ever led on that he had taken unlawful control over
      3    David Kleiman's Bitcoins?
      4          A.    He had never indicated that.
      5          Q.    Are you aware that at some point in time Craig
      6    Wright gave Ira Kleiman and his father shares of a
      7    company?
      8          A.    Yes.
      9          Q.    Was that company Coin Exchange?
     10          A.    I remember Coin Ex.       I don't know if it had an
     11    Exchange at the end of it or X, E-X, I don't remember.
     12          Q.    How would you characterize that transfer and
     13    the negotiations that led up to it?
     14          A.    I don't know that there were any negotiations
     15    that led up to it.       My understanding was that was almost
     16    a good faith gift.       Lou Kleiman was entitled to nothing
     17    from David's estate since Ira survived him.            There had
     18    never been any understanding that that was anything
     19    other than a good faith gesture on his part as a gift
     20    and I never had any knowledge of whether that piece --
     21    those pieces of paper had any value whatsoever.
     22          Q.    Was there any -- just to clarify for the
     23    record was there any quid pro quo or exchange of value
     24    or anything like that in connection with these shares?
     25          A.    No quid pro quo.      Could not resist it.


                                www.uslegalsupport.com
                                                                                   YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 73 of
                                       152     Karp
                                   November 25, 2019                         73

      1    Opportunity of a lifetime.
      2          Q.    Did Craig Wright ever ask for a release of any
      3    kind in exchange for those shares?
      4          A.    Not from me because I would have told him
      5    absolutely not.
      6          Q.    During your conversations with Craig Wright
      7    did he ever address his business history with David
      8    Kleiman?
      9          A.    He may have.     It was clear that they had a
     10    history and a relationship that was a business
     11    relationship.     To what extent they were intertwined I
     12    don't believe I ever was able to glean because I was
     13    always looking for the magic connection.
     14          Q.    At a minimum was it clear to you that they
     15    were cooperating together to create value?
     16          A.    Absolutely and it was my understanding that
     17    Craig Wright felt a sense of indebtedness to David for
     18    what David had contributed to that.
     19          Q.    Not as a lawyer but you knew David Kleiman for
     20    a long time; correct?
     21          A.    Since he came home.
     22          Q.    If Dave Kleiman had a lot of money in Bitcoin
     23    but he believed that it would be worth much more than it
     24    currently was in a few years would it surprise you to
     25    learn that he toughed out -- toughed it out financially


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 74 of
                                       152     Karp
                                   November 25, 2019                         74

      1    in order to assume the risk of those Bitcoin being worth
      2    much more in the future?
      3                 MR. PASCHAL:    Object to form.
      4                 THE WITNESS:    It would have surprised me if he
      5          had cashed in early.       That was not consistent with
      6          David.    He was a risk taker and a go for the big
      7          one.
      8    BY MR. FREEDMAN:
      9          Q.     So it would not surprise you to learn that
     10    Dave Kleiman may have had hundreds of millions of
     11    dollars worth of Bitcoin and yet was in debt because he
     12    wanted to wait for Bitcoin to rise in value?
     13          A.     It would not have surprised me at all.          I
     14    would have tried to shake him but it wouldn't have
     15    surprised me.
     16          Q.     Do you recall testifying earlier that based on
     17    your personal knowledge Dave Kleiman would have told
     18    people he had hundreds of millions of dollars in cash?
     19          A.     I don't know --
     20                 MR. PASCHAL:    Object to the form.
     21                 THE WITNESS:    Cash?    Cash, if he had cash he
     22          might have -- he would not have boasted how much he
     23          had.    His generosity would have effused from him
     24          and everybody would have figured out something.
     25


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 75 of
                                       152     Karp
                                   November 25, 2019                         75

      1    BY MR. FREEDMAN:
      2          Q.    Would that stand true if Dave Kleiman promised
      3    not to say anything about that asset?
      4          A.    For sure.
      5          Q.    So just to clarify.       If he had promised not to
      6    say anything about the asset would he have said anything
      7    about those -- that asset?
      8                MR. PASCHAL:     Objection to form.
      9                THE WITNESS:     No way.    He would have -- he
     10          would have and apparently may have taken it to his
     11          grave.
     12    BY MR. FREEDMAN:
     13          Q.    Do you recall testifying that Dave Kleiman
     14    kept certain parts of his life very private?
     15          A.    Absolutely.
     16          Q.    Are you aware that the pseudonym for the
     17    creator of Bitcoin is Satoshi Nakamoto?
     18          A.    Yes.
     19          Q.    Are you aware that Craig Wright has expressed
     20    concern of criminal or other adverse consequences of
     21    being outed as Satoshi Nakamoto?
     22                MR. PASCHAL:     Object to form.
     23                THE WITNESS:     No.   I thought he outed himself.
     24    BY MR. FREEDMAN:
     25          Q.    Would it surprise you to know that Dave


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 76 of
                                       152     Karp
                                   November 25, 2019                         76

      1    Kleiman kept secret the fact that he had a partnership
      2    which created Bitcoin and as a consequence owned not
      3    cash but a large amount of Bitcoin that he hoped would
      4    be worth more?
      5                MR. PASCHAL:     Objection to form and I think
      6          you just opened the door to waiver of some
      7          attorney-client privilege.
      8    BY MR. FREEDMAN:
      9          Q.    I think it's quite clear from my questions
     10    that everything is in his personal capacity but if it's
     11    not let me rephrase it.        Have you given me any answers
     12    based on privilege?
     13          A.    No.
     14          Q.    This question is not calling for privilege.
     15    Let me rephrase it.       Based on your personal knowledge
     16    would you be surprised to know that Dave Kleiman kept
     17    secret the fact that he had a partnership which created
     18    Bitcoin and as a consequence owned not cash but a large
     19    amount -- you know what, I strike the question.
     20                MR. PASCHAL:     Objection to form to the
     21          question and the last question pending and I do
     22          believe counsel did waive attorney-client privilege
     23          because even if Mr. Karp was not relying on
     24          attorney-client privilege I am allowed to test the
     25          voracity of his statements today and the basis of


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 77 of
                                       152     Karp
                                   November 25, 2019                         77

      1          his knowledge based on and what he has on
      2          privilege.     It can't be a sword and shield.
      3                MR. FREEDMAN:      Not using it as a sword and
      4          shield.    Only based on his personal knowledge.
      5          Anyway I struck the question.
      6    BY MR. FREEDMAN:
      7          Q.    Did your belief that Dave Kleiman's hard
      8    drives may have had Bitcoin on them come from statements
      9    made to you by Craig Wright?
     10          A.    Yes.
     11          Q.    Did Craig Wright ever intimate to you that he
     12    could access Dave Kleiman's Bitcoin?
     13                MR. PASCHAL:     Objection to form.
     14                THE WITNESS:     I don't know if he intimated it,
     15          intended to intimate it but that is one of the
     16          things I gleaned from the things he said that I
     17          tended to believe that he thought he could do it.
     18          I believe that he thought he might have the ability
     19          to access it but it was never articulated.            It was
     20          just a sense of belief.
     21                MR. FREEDMAN:      I have no further questions.
     22                MR. PASCHAL:     I have some follow up.
     23                    REDIRECT (JOSEPH KARP, ESQUIRE)
     24    BY MR. PASCHAL:
     25          Q.    So first you testified that David Kleiman he


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 78 of
                                       152     Karp
                                   November 25, 2019                         78

      1    was a big risk taker that he would wait for Bitcoin to
      2    rise to a certain value; right?
      3          A.    I testified that he was a big risk taker and
      4    it would not surprise me that he would do that.
      5          Q.    Do you realize that months even years before
      6    his death Bitcoin was an extremely volatile pricing?
      7          A.    I have no knowledge of Bitcoins until this all
      8    hit the fan.
      9          Q.    But just a yes or no for my question do you
     10    realize years before his death it was extremely
     11    volatile, Bitcoin pricing?
     12          A.    I do not realize that.
     13          Q.    You do not know is your answer?
     14          A.    Yes, I have no idea.       I don't know the history
     15    of Bitcoins.
     16          Q.    Did you know that months before David Kleiman
     17    died his Bitcoin would have been worth close to over
     18    $100 million?
     19          A.    No, but I'm glad to hear Dr. Wright's counsel
     20    is conceding he has Bitcoin.
     21          Q.    And the alleged Bitcoin would have been worth
     22    tens of millions of dollars just before his death?
     23          A.    I am not aware of it nor the alleged liquidity
     24    of Bitcoins because values of things you can't sell is
     25    always a questionable value.


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 79 of
                                       152     Karp
                                   November 25, 2019                         79

      1            Q.    Well, this time that he allegedly had this
      2    hundreds of millions of dollars of Bitcoin do you have
      3    any reason to understand why he wouldn't use it to pay
      4    his mortgage?
      5            A.    I have no idea when he acquired it, what its
      6    liquidity was, nor its value and so I have no idea of
      7    that.      Why David would hold on to something of that
      8    significant value and not pay his mortgage he may have
      9    wanted to be private about what he had until he was
     10    ready to cash it in.
     11            Q.    Do you know why he would have that amount of
     12    Bitcoin and not pay his cell phone?
     13          A.      I don't know how Bitcoin works so I don't know
     14    if you can call up your local banker and grab out one
     15    Bitcoin and cash it in.        I certainly -- I don't today
     16    and I didn't back -- have no understanding back then.
     17          Q.      And on the day or what may have been likely
     18    the day he died April 22nd 2013 do you have any
     19    explanation for why his credit report has a hard inquiry
     20    from the lender we spoke of earlier Spring Leaf?
     21          A.      I told you earlier I didn't know they were a
     22    lender.
     23          Q.      And on that day when he applied for that loan
     24    do you know from April 22nd or going back do you know --
     25    strike that.     Do you know whether or not David Kleiman


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 80 of
                                       152     Karp
                                   November 25, 2019                         80

      1    checked himself out of the hospital against doctor's
      2    orders?
      3            A.    I have no independent knowledge of that.
      4            Q.    Did you think doctors discharged him from the
      5    hospital?
      6            A.    I had formulated no opinion with regard to
      7    that.      I didn't know if he was taking one of his
      8    furloughs and came home or what.         I was unaware of any
      9    of that.
     10            Q.    Do you have any knowledge of David telling Ira
     11    hey, I have this fortune in Bitcoin?
     12          A.      Anything I know that David would have
     13    communicated to Ira I would know only through privileged
     14    communication.
     15          Q.      Are you asserting that it is a privilege what
     16    David the decedent told Ira Kleiman about anything of
     17    Bitcoin?
     18          A.      Anything that I would know about that would
     19    have been through a privileged communication.
     20          Q.      And what privilege is that?
     21          A.      A privilege either of Ira's or David's.
     22          Q.      Are you asserting attorney-client privilege?
     23          A.      Yes, not inter-spousal.      I am happily married
     24    to somebody else.
     25          Q.      And you believe that David who was not a


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 81 of
                                       152     Karp
                                   November 25, 2019                         81

      1    lawyer, communications with Ira who is not a lawyer
      2    would be attorney-client privileged communications?
      3                MR. FREEDMAN:      Bryan, maybe I can help you.
      4          He is saying his knowledge of the communications.
      5                THE WITNESS:     My knowledge.     Anything
      6          communicated to me came through privilege.
      7                MR. FREEDMAN:      Not saying the actual
      8          communication is privileged.
      9    BY MR. PASCHAL:
     10          Q.    Also, counsel asked you about a court
     11    proceeding in Australia or another court proceeding
     12    against W&K?
     13          A.    I believe the question is did he -- I don't
     14    recall the question.
     15          Q.    Counsel said "on the telephone calls did Craig
     16    Wright ever mention he had initiated a lawsuit in
     17    Australia" and you answered "he never volunteered any
     18    such information."
     19          A.    He had not asked me about W&K and things like
     20    that so that's why that question is not familiar.
     21          Q.    In June 18 of 2015 you did know about W&K;
     22    right?
     23          A.    What date was that?
     24          Q.    In 2015 you did know of W&K; right?
     25          A.    June what?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 82 of
                                       152     Karp
                                    November 25, 2019                        82

      1          Q.     18, 2015 you did know of W&K?
      2                 MR. FREEDMAN:     Object to form.
      3                 THE WITNESS:    I don't recall when I knew of
      4          W&K.    I'm not disputing it.      When I wrote is that
      5          in the letter to the --
      6    BY MR. PASCHAL:
      7          Q.     It's the letter you sent to the IRS.
      8          A.     To the IRS.    Well, I knew that that was an
      9    entity that existed that the IRS was interested in as a
     10    result of their communication to Ira.          How much more I
     11    knew about W&K I am uncertain, if anything.
     12          Q.     In the fifth paragraph the first sentence you
     13    say with regard to anything with W&K LLC's business
     14    activities again --
     15          A.     Is this on page two?
     16          Q.     Page two.
     17          A.     One, two, three, four, five.
     18          Q.     "With regard to anything in W&K LLC's business
     19    activities again any information that Ira has would not
     20    be as a result of any source other than Dr. Craig
     21    Wright?"
     22          A.     Except for the word "Craig" that's what I
     23    wrote.
     24          Q.     Did you ever check the address that was listed
     25    for W&K and for Defense Research, LLC?


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 83 of
                                       152     Karp
                                   November 25, 2019                         83

      1                MR. FREEDMAN:      Objection to form.
      2                THE WITNESS:     Anything that I might have done
      3          with regard to researching W&K would have been in
      4          my capacity as an attorney and I would consider
      5          that work product.
      6                MR. PASCHAL:     Are you instructing him not to
      7          answer?
      8                MR. FREEDMAN:      He is a lawyer for the estate.
      9                MR. PASCHAL:     I'm asking you are you
     10          instructing him?
     11                MR. FREEDMAN:      I don't think he needs two
     12          instructions.      He is a lawyer.     He asserted the
     13          privilege.
     14                THE WITNESS:     I'm asserting my work product
     15          privilege for myself.       This is not --
     16    BY MR. PASCHAL:
     17          Q.    When you were looking up those records for W&K
     18    were you doing that in anticipation of litigation?
     19          A.    Whatever I was doing -- well, it's still work
     20    product and what was going through my mind is any number
     21    of things so -- I was doing it for informational
     22    purposes.     Didn't know whether there would be
     23    litigation.     I didn't know enough about W&K to even
     24    think about litigation.        It was what the hell is this
     25    entity and what does that mean.         That was the extent.       I


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 84 of
                                       152     Karp
                                   November 25, 2019                         84

      1    could not put together the pieces to make any
      2    determination as to whether there was any viable or even
      3    frivolous litigation related to that entity.
      4                MR. FREEDMAN:      I think he's also handling on
      5          behalf of the estate.       Not sure how --
      6    BY MR. PASCHAL:
      7          Q.    At any time did you or Ira or David or Ira and
      8    you check the mailbox for W&K?
      9                MR. FREEDMAN:      Can you --
     10                THE WITNESS:     I have no independent
     11          recollection.
     12    BY MR. PASCHAL:
     13          Q.    Are you aware that after David died or shortly
     14    after he died Ira Kleiman threw away David's work papers
     15    and re-formated his hard drives?
     16                MR. FREEDMAN:      Objection to form.
     17                THE WITNESS:     I have no independent
     18          recollection of anything related to that.
     19                MR. PASCHAL:     That's it.     We're done.
     20                MR. FREEDMAN:      Mr. Karp, you have the option
     21          to read your deposition or you can waive that right
     22          and trust our court reporter has got your testimony
     23          correctly.     Would you like to read it or waive your
     24          right?
     25                THE WITNESS:     If they're going to pay me a


                                www.uslegalsupport.com
                                                                                  YVer1f
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 85 of
                                       152     Karp
                                   November 25, 2019                         85

       1    witness fee and witness fee for reading then I
       2    would read but if they're not going to pay a
       3    witness fee for reading then I ain't reading.
       4          THE VIDEOGRAPHER:        This concludes the
       5    deposition.     Off the record.
       6          MR. PASCHAL:      Thank you for you time,
       7    Mr. Karp.
       8          THE WITNESS:      You're welcome.
       9          THE COURT REPORTER:        Are you ordering?
     10           MR. PASCHAL:      Yes.   Expedited as soon as
     11     possible.
     12           MR. FREEDMAN:      I'll take a copy.
     13                (Witness excused.)
     14           (Deposition was concluded.)
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 86 of
                                       152     Karp
                                   November 25, 2019                         86

       1                        CERTIFICATE OF OATH

       2    THE STATE OF FLORIDA

       3                COUNTY OF PALM BEACH

       4

       5          I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

       6    Notary Public, State of Florida, certify that

       7    JOSEPH KARP, ESQUIRE personally appeared before me

       8    on the 25th day of November, 2019 and was duly

       9    sworn.

     10

     11                 Signed this 26th day of November, 2019.

     12

     13

     14

     15
                             _________________________________
     16
                             Rick Levy, RPR, FPR
     17                      Notary Public - State of Florida
                             My Commission Expires: 12/7/19
     18                      My Commission No.: FF 939483

     19

     20

     21

     22

     23

     24

     25


                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-18 Joseph
                                      Entered on FLSD Docket 05/08/2020 Page 87 of
                                       152     Karp
                                   November 25, 2019                         87

       1                 CERTIFICATE OF REPORTER

       2                THE STATE OF FLORIDA

       3                COUNTY OF PALM BEACH

       4

       5         I, Rick Levy, Registered Professional Reporter
            and Notary Public in and for the State of Florida at
       6    large, do hereby certify that I was authorized to
            and did report said deposition in stenotype of
       7    JOSEPH KARP, ESQUIRE ; and that the foregoing pages,
            numbered from 1 to 85, inclusive, are a true and
       8    correct transcription of my shorthand notes of said
            deposition.
       9
                 I further certify that said deposition was
     10     taken at the time and place hereinabove set forth
            and that the taking of said deposition was commenced
     11     and completed as hereinabove set out.

     12          I further certify that I am not attorney or
            counsel of any of the parties, nor am I a relative
     13     or employee of any attorney or counsel of party
            connected with the action, nor am I financially
     14     interested in the action.

     15          The foregoing certification of this transcript
            does not apply to any reproduction of the same by
     16     any means unless under the direct control and/or
            direction of the certifying reporter.
     17
                 IN WITNESS WHEREOF, I have hereunto set my hand
     18     this 26th day of November, 2019.

     19

     20

     21            _____________________________________

     22                           Rick Levy, RPR, FPR
                                  Notary Public - State of Florida
     23                           My Commission Expires: 12/7/19
                                  My Commission No.: FF 939483
     24

     25


                                www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 88 of
                                      152 25, 2019
                               November                                            ·1
                      2003 27:3            65   7:14              77:12,19
          $           2009 52:11           66   7:14             accessed
                      2010 54:20                                  71:20
 $100 78:18           2011 17:11                     7           accessible
 $9 46:4              2013 26:21                                  68:6
 $9,000 31:2           30:15 31:4          732.402       30:20   accurate
  46:3                 40:19,24                                   41:23 48:16,
 $9,098.48             41:16 42:12,                               23 50:12,14
                       20 43:2 79:18                 9            51:19,22
  31:2
                      2015 46:18,23                               57:6,8
                                           90 15:24
                       81:21,24 82:1                             accuse 23:2
          0                                 16:15
                      2019 4:9                                   accused 23:9
                                           90s 15:17
 0022 29:12           20th 47:9,11                               acquired 79:5
                                           9:18-cv-80176
 0025 27:14           21 40:18,24           4:15                 Acronym 42:3
 0028 27:15            41:16                                     acting 39:25
 028 27:21            21st 41:22                                 action 33:18,
                      22nd 42:12                     A            23 70:23
                       79:18,24            ABA 7:10              activities
          1           25 26:11                                    82:14,19
                                           ability
                      25th 4:8              71:10,12,24          actual 81:7
 1  26:4 27:6,
  10,11 42:18         26 26:12              77:18                actually 11:8
                       54:19               able 19:20             16:13 17:17
 100 4:10                                                         33:13 40:1
  27:23               262215 47:6           55:21,24
                      26th 42:20            56:4,7,15,19         adding 68:8
 10:32 25:22
                       43:2                 73:12                address
 10th 26:21                                                       27:22,24,25
  30:15 31:4          2875 27:23           about 6:8,10,
                      28th 46:18            15 15:5,24            62:24 71:10
 11 24:3                                                          73:7 82:24
 13 9:20                                    21:10 23:6
                                            32:20 33:14          addressed
 15 61:7                       3                                  47:2
                                            37:4,15,22
 18 81:21 82:1                              38:2,8 54:4          addresses
 18th 46:23           3 46:5,6
                                            62:18,19,21,          28:1
 1974 5:18            30th 27:3
                                            23 64:13,22          administrating
 1975 5:19            33140 27:24           65:6,8 67:17          39:25
 1977 6:7 8:12                              71:12,21             administration
 1978 6:8                      4            75:3,6,7 79:9         29:19 30:6
 1988 6:15,16                               80:16,18              32:16 33:1
 1993 6:18            4    54:11,12         81:10,19,21          admitted
 1997 7:11                                  82:11 83:23,          17:12,14
                               5            24                   adult 10:2,3
 1998 7:7
                                           above 4:6             advanced 43:4
 19th 41:21
                      5    63:11           absolutely            adverse 75:20
                                            11:24 73:5,16        advice 37:21,
          2                                 75:15                 24 69:3,9,11,
                               6           access 44:24           18
 2   40:12,13                               63:6 68:14
                      60    30:24 31:7                           affair 23:3,
                                            71:11,12,24           10,17


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 89 of
                                      152 25, 2019
                               November                                            ·2
 affairs 50:4         already 17:23         19 34:11,18,         25:16,17
  51:14                26:22 34:23          24 35:7              32:19,22
 affinity              45:17 60:8           36:10,17             33:8,17 37:9,
  13:16               also 7:8 28:7         38:16 41:2,          11,12,14
 affirmed 5:7          29:7 45:4            21,23 43:6           39:4,10,16,18
 afford 58:11          60:19 62:21          44:14 46:1,3         43:8,24 44:6,
 after 6:21            81:10 84:4           47:16,17,22          11,16,17,18,
  9:16 34:12          although 8:10         48:4,16,18,          20 45:3,16
  49:12 50:7           16:22 68:20          22,25 49:13,         48:8 53:9,11,
  62:12 63:25         always 7:13,          14,15,20             18,24 56:1,3
  70:19 84:13,         14 8:10 10:25        50:3,17,18           58:5,7 60:3,
  14                   73:13 78:25          51:6,9 52:5,         7,10,15 62:25
                      am 5:16 7:6           18 55:11,19,         67:1 68:9
 afternoon
                       22:11 24:21          20 56:5,11,          69:5,23 70:5
  5:10 70:17,22                             15,16 57:2           78:13 83:7
 again 9:14            40:16 56:23
                       67:3 69:14           58:4,12 59:9,       answered
  13:3,10 20:24                             14,19 60:19          81:17
  45:10 46:1           76:24 78:23
                       80:23 82:11          61:4,6 62:10,       answering
  82:14,19                                  19,20 63:20
                      amend 40:2                                 21:24
 against 80:1                               64:6,18,24,25
  81:12               amended 52:4                              answers 60:12
                                            65:2,5,11,15,        76:11
 agency 53:23         amount 30:23          24 66:2,4,17,
                       76:3,19 79:11                            anticipate
 ago 18:18                                  24,25 67:17          32:16 33:22
  67:17               and 4:4,5,13,         68:14,17
                       17,19 5:7,24         69:14,19,25         anticipation
 agreement                                                       33:7,14 83:18
  60:11                6:1,2,9,14,20        71:13,15,17,
                       7:7,16 8:8,          18 72:6,12,20       any 7:2,12,
 agrees 60:9
                       11,12,14,22,         73:10,16             21,25 15:19
 ahead 48:7                                                      21:17 22:1,4,
                       23 9:1,2,15,         74:6,11,24
 Ahler's 28:3                                                    6 24:4 29:9
                       16,17,18,21          75:10 76:2,5,
 ain't 85:3            10:10,24                                  32:17 33:6,22
                                            18,21,25
 all 5:23 12:1         11:23,24             77:1,2,3             34:9 35:10
  30:25 35:16          12:9,11,12,          78:3,21 79:6,        37:15,22
  51:3 52:7            23,24 13:19,         8,12,14,15,          38:1,6,8 39:8
  62:15 64:12          22,25 14:5,8,        16,17,23             41:5,6 42:21
  65:17 68:18,         21 15:10,17,         80:8,20,25           43:13,16,21,
  22 69:13             19 16:8,9,11,        81:17,19             25 49:17,22
  74:13 78:7           14,23,24             82:25 83:4,          51:16 53:1,13
 alleged 67:7,         17:5,12,15,          20,25 84:7,          54:16 58:2,10
  8,13 78:21,23        17,19 18:10,         15,22 85:1           60:3,4,5 63:7
 allegedly             11,12,13,18,        announce 4:19         64:7,8,21
  79:1                 25 19:1,2,3,                              65:11,22 69:3
                                           another 23:9,         71:6 72:14,
 alleges               19 20:2,13,23        17 81:11
  52:10,13             22:8 23:19,23                             18,20,21,22,
                                           answer 12:14,         23 73:2 76:11
 allowed 32:7          24:18 25:13,         18 13:11
  76:24                15 26:9,10,18                             79:3,18 80:8,
                                            14:3,9 20:25         10 81:17
 allows 31:19          27:25 28:7,8,        21:17 22:11
                       23 30:12,21,                              82:19,20
 almost 11:24                               23:12 24:7,          83:20 84:1,2,
  72:15                23,24 31:6,22        12,20,22
                       32:7,12 33:3,                             7


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 90 of
                                      152 25, 2019
                               November                                            ·3
 anybody 64:13         33:2,8 35:15         34:4,13 37:3         17:9 18:14
 anyone 21:12          36:14 37:18          38:15 39:14          19:3,9 20:13
 anything              39:2,5 40:17         58:25 69:2,3         24:3 26:10
  12:19 15:5           45:18 46:4           73:2                 28:10,13
  23:6 44:22           53:8 54:8           asked 53:8            30:17 31:4
  49:22 51:15          61:21 62:24          66:9 81:10,19        32:14 33:12,
  54:4 60:24           66:23 67:6          asking 21:22          13,23 41:11
  62:23 64:22          69:22 72:5           22:18 33:5           42:19,23
  68:18 70:9           75:16,19             38:4 45:14           43:1,6 45:10
  72:18,24             80:15,22             63:22 69:8,15        46:13 47:19
  75:3,6 80:12,        83:6,9 84:13         83:9                 50:10 51:3
  16,18 81:5           85:9                asserted              52:7 55:9
  82:11,13,18         area 7:3              83:12                56:5 57:9
  83:2 84:18          areas 6:22           asserting             58:12 61:13
 Anyway 77:5          around 6:18           80:15,22             62:13,15
 anywhere 70:4        artful 48:2           83:14                63:15 64:12
                                                                 65:17 66:6,10
 apart 17:5           article              asset 34:12           68:18 69:20,
 apartment 9:9         64:17,25             38:13 75:3,6,        25 72:5,11
 apologize            articulated           7                    73:14 74:13
  30:4                 77:19               assets 31:5,          84:7
 apparently           as 4:12 5:7,          11,16 32:9          attack 19:6
  75:10                13 6:3,7,11,         34:1,5,10
                                            35:2 38:17          attempt 63:20
 appearance            13,19 9:8
                       10:5,10 11:5,        44:23 45:18         attempted
  4:19                                                           62:13
 appeared              12 12:15             49:14,17,19,
                       14:1,14 17:20        21                  attempting
  64:18                                                          65:3
 appears 41:23         18:16 19:8          assist 19:20
                       22:7 24:15          assistant            attend 5:20
  46:13,15,16
                       27:5 28:25           6:5,7 11:14         attention
  55:13                                                          36:9
                       29:3,4 30:25        assisting 8:6
 applied 79:23         31:17 33:5,25                            attorney 6:6
 appoint 29:3                              association
                       34:16 35:22          55:1,4,6,8           12:16 22:8
 appoints              36:4,18                                   24:22 63:6
  28:25                                     57:11
                       38:12,13            assume 7:17           83:4
 appreciate            39:24 43:2                               attorney-
  55:18 57:2                                31:25 61:12
                       44:18,20,23          66:11 74:1          client 22:3
 appreciated           46:5 47:9,10,                             24:17 39:18
  16:15                                    assumed 16:10
                       24 49:19,20                               76:7,22,24
                       50:4,15 51:25        33:18,20
 appropriate                                66:18 68:19          80:22 81:2
  69:12                53:17 54:15                              attorneys
                       56:21 57:1          assuming 51:9
 April 42:12,                                                    7:11
  20 43:2              59:24 62:20         assumption
                                            66:21               Australia
  79:18,24             70:5,6 72:19                              71:5 81:11,17
 are 4:7,9,17          73:19 75:21         at 4:5,9 7:15
                                            8:19 9:18,19        authenticity
  5:14,22 6:22         76:2,18 77:3                              63:16
  7:2,25 24:19         82:9,20 83:4         10:1,20 11:2,
                       84:2 85:10           13 13:20            authority
  25:5 26:17                                                     34:20,21
  27:19,20 29:9       ask 7:21              14:12,24
                       10:13 18:19          15:10,12,17


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 91 of
                                      152 25, 2019
                               November                                            ·4
 autopsy 43:7         Bates 26:9            61:5 78:5,10,       between 7:14
 available            BB/BR 4:15            16,22               beyond 62:19
  15:20 62:10         Beach 4:9            began 57:17          big 35:24
 awake 24:3            8:14 9:17,19        begin 35:14           74:6 78:1,3
 award 20:2            10:15 16:11         beginning            Bitcoin 51:15
 aware 8:9             17:15 18:2,5,        25:3 49:7            52:20 62:24
  17:11 22:15,         20 19:13,15         behalf 4:21,          65:19,24 66:7
  22 29:9 35:15        27:23 44:9           23,25 17:24          67:9,20 69:3
  38:12,13             46:1 50:16,          34:20 37:18          70:4 71:11
  49:21 57:13,         19,23 51:1           39:20,21,22          73:22 74:1,
  15,16,17,20         became 6:13           40:2 65:5            11,12 75:17
  64:24 66:23          8:14 20:11           67:7 84:5            76:2,3,18
  67:3,6 72:5         because 7:15         behind 55:15          77:8,12 78:1,
  75:16,19             10:22 13:4          being 4:17            6,11,17,20,21
  78:23 84:13          14:12 16:14          24:3 30:9,25         79:2,12,13,15
 away 19:6             17:18,20 18:8        47:16 66:17          80:11,17
  57:18 84:14          19:1,14 22:2         74:1 75:21          Bitcoin's
                       28:3 32:1           belief 16:12,         62:20
                       35:21 36:11,         13 77:7,20          Bitcoins
          B            14 37:1,15          believe 8:13          62:21 65:16
                       38:25 39:7           10:21 18:25          68:12 71:13
 babysitter
                       40:3,4 44:1,2        22:21 35:20          72:3 78:7,15,
  8:6
                       49:18 56:23          52:4,16 62:6,        24
 back 14:3             62:10,14
  18:10 26:3                                9 65:13,18          blank 32:4
                       64:22 65:14          66:6 71:14          bleeding 18:9
  27:14 28:22          68:8 69:13
  31:20 43:6                                73:12 76:22         block 28:6
                       71:14,22             77:17,18
  45:21 46:14                                                   boasted 74:22
                       73:4,12 74:11        80:25 81:13
  48:12 55:20          76:23 78:24                              Boca 28:24
  56:15,18,24                              believed             boots 18:17
                      become 5:14,          73:23
  57:3 61:20,22                                                 born 8:9
                       17
  64:21 70:13                              belonged             both 6:2 7:15
  79:16,24            bed 56:19             68:17
                      been 5:6 7:7                               40:1,2,6
 bad 22:23                                 belongings           bottom 26:10
  23:1                 8:8 10:11,25         49:20
                       17:16,23                                 Boulevard
 ball 10:11                                Below 30:7            27:23
                       18:8,22 23:7,
 bank 34:14,18         21 32:2,3,4         beneficiary          bouncer 11:2,
 banker 79:14          33:14 37:23          29:1,4,7             5,8,13
 Bar 9:18              42:13 44:23          31:23 32:2          break 61:15
 based 22:2            64:5 66:7,17,        38:16                69:19,25
  49:2 74:16           19 67:17            Bernstein             70:10
  76:12,15             68:11 72:18          6:13                brief 26:2
  77:1,4               78:17,21            best 7:22,24          61:18 70:12
 basic 7:20            79:17 80:19          47:9                broad 49:2
 basis 15:23           83:3                bet 71:9             Bronx 6:6
  16:3,12,19          before 4:3           better 22:4           11:14
  32:23 39:5           8:7 9:2 18:20        37:1 42:24          Brooklyn 5:21
  69:7 76:25           38:2,9,10            58:4
                       43:10 57:18


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 92 of
                                      152 25, 2019
                               November                                            ·5
 brother 50:1           18 17:1 19:5,      came 6:7 9:7          61:11 64:14,
 brought 34:6           11,22 20:1,6,       10:8 16:8,10,        20 65:7,8
 Brown's 13:22          10,15,20            11,16 39:9           68:22 69:19
 Bryan 4:21             21:2,11 22:14       50:23 56:18         cash 74:18,21
  38:24 81:3            23:8,15,22          61:6 73:21           76:3,18
 building 9:8,          24:8,14 25:1        80:8 81:6            79:10,15
  9                     26:5,9 27:2,       camera 25:14,        cashed 74:5
                        13 29:5 31:10       15                  catchy 33:17
 bunch 26:10            32:7 33:11,24
 bureau 41:6                               can 7:5,17           cause 4:6
                        34:20 35:4,24       8:3 9:24
 business               36:1 37:13                              causes 19:9
                                            12:14,18            cell 57:21,22
  27:24,25              38:5 39:23          22:4,19 24:22
  37:8,15,22,24         40:7,15 41:3                             58:20 79:12
                                            25:23 26:9
  38:6 51:16            44:3,12 45:1,                           certain 29:6
                                            27:5,14,15
  73:7,10               13 46:10,22         29:12 30:17          49:18 75:14
  82:13,18              48:11,20 49:5       37:9 38:4
                                                                 78:2
 but 6:18 7:21          52:23 53:7,         39:13 43:7,24       certainly
  9:9,10,16,17,         12,20 54:14         44:7,17,18,19        18:15 41:22
  21 10:10,23           56:6,13 58:1,       45:10,20             46:1 51:21
  12:8 13:16            9,17,19,24          47:10 48:8           57:7 79:15
  14:4 15:24            59:4,12,18          49:1,24 51:6,       certificate
  16:7,15,21            60:22 61:23         8 53:5,18,24         42:18,23 43:2
  18:15 19:9            62:8,9 63:4,        56:1 58:5,7         certification
  20:7 24:1             13,21 67:5,14       60:3,15 61:2,        7:8
  34:10 38:11           68:1 69:1           15 62:25            certified
  40:5 41:22            70:2,21             65:10,25 67:1        7:2,6,7,8
  42:3,8 43:25          71:11,13 74:8       69:24 79:14         certify 7:10
  45:6,20 46:16         75:1,12,24          81:3 84:9,21
  47:17,21                                                      chance 66:2,
                        76:8 77:6,9,       can't 15:20           11
  48:14 49:1            24 81:9 82:6        37:12,14
  51:1,2 52:4                                                   change 6:17
                        83:16 84:6,12       39:16 77:2
  55:7 56:18                                                     55:14
                                            78:24               channels
  58:25 59:25
  60:19 61:13                  C           candy 8:7             39:10
  62:4,5,12                                capacity             character
  63:15 64:9          cable 58:12           19:18 59:22,         59:6,10
  66:6 68:17          California            23 76:10 83:4       characterize
  69:9,20,25           8:25                capital 68:23         72:12
  71:14,24            call 79:14           car 17:19            charging
  73:19,23            called 36:8           65:15                36:11
  74:14 76:3,          61:4                care 55:21           check 35:8,9
  10,18 77:15,        calling               56:15                36:12,24,25
  19 78:9,19           32:19,24 53:4       Carter 66:24          66:14 82:24
  85:2                 76:14                67:15                84:8
 by 4:18 5:9          calls 13:11          Casa 54:25           checked 80:1
  6:20 7:8,10          14:10 20:24         case 4:11,14         checking 34:8
  11:1,5,7,15          53:24 70:25          17:23 33:22          49:12
  13:1,7 14:2,         71:3 81:15           38:12,20 47:5       cherry 13:23
  17 15:9 16:5,                             48:5 51:24


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 93 of
                                      152 25, 2019
                               November                                            ·6
 chest 18:8            77:8                 25 66:12,19,        continuity
 Chicago 26:25        coming 17:21          23 68:15             8:10
 Circuit 5:25         commenced 7:8        computers            contributed
  6:1                 comment 22:6,         10:16,24 19:3        73:18
 circumstances         7                    63:7 66:13          control 72:2
  29:6 55:15          communicate           68:14               conversation
 claimed 40:5          62:2,7              conceding             62:16 64:4
  71:11               communicated          78:20                70:8
 claiming 33:2         13:25 62:9          concern 66:7         conversations
  37:18                80:13 81:6           75:20                64:5,7,8 73:6
 claims 30:19         communicating        concerned            convey 49:15
  31:13,17,21          61:24                16:14 67:21         cool 64:20
  32:9 49:22          communication         68:2                cooperating
 clarify 15:11         8:22,24             concluded             73:15
  45:23 72:22          21:24,25 23:7        85:14               copy 40:17
  75:5                 24:18 37:15,        concludes             46:15,16
 cleaning              22 39:12 44:8        85:4                 85:12
  51:14                80:14,19 81:8       condition            corporation
 clear 22:10           82:10                17:18 18:6,          35:24 37:1
  73:9,14 76:9        communications        12,13                66:11
 client 32:21          12:20 14:10         conducting           correct 10:14
  33:4 34:20           21:18 38:1           33:1                 29:7,23 30:13
  38:15                40:4 56:2           connection            31:2 38:19,
 client's 33:1         69:9 72:1            72:24 73:13          23,25 39:19
 clients 35:23         81:1,2,4            Conrad 66:24          40:23 42:4
  36:10,11,14         companies             67:15                43:11 46:25
  46:3                 35:11,13,16,        consequence           48:5,13,16,23
 close 11:20,          22                   76:2,18              51:24 54:21
  22 18:19            company 14:15        consequences          63:18,24 71:1
  58:18 78:17          38:17 72:7,9         75:20                73:20
 closed 12:9,         compartmentali       consider             correctly
  11,12 14:5,7        zed 14:1              11:19,23             84:23
 closer 8:14          compensation          12:4,7 83:4         correlation
 closest 15:22         38:21               consistent            20:14
 club 11:3,9,         compete 47:10         46:17 74:5          costs 32:11
  13                   48:15               consists             could 5:10
 clue 17:10           complaint             30:19                6:3 7:22,24
  51:5                 37:6 51:24          constant 8:24         16:4 23:25
                       52:2,3,4,9          Constitution          30:4 32:2,3,4
 Code 30:21
                      complete              30:21                36:2 37:5
 Coin 72:9,10          26:16,19                                  38:25 39:11
 coins 68:9                                consumer
                       48:23 60:20          40:18                40:2,5 41:11
 collected            computer                                   49:6 56:11
  59:14                                    contact 8:10
                       10:9,17,21                                58:11 60:23
 come 10:6                                  9:12,20,22,25        62:14,15
                       13:15,18 19:2        10:4,6 50:3
  34:11 36:10          37:8 38:7,21,                             65:11 66:14
  37:5,16 38:16                             62:13 63:18          68:20 71:15,
                       22 39:9
  50:16,18 51:1        56:10,11,23,                              20 72:25


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 94 of
                                      152 25, 2019
                               November                                            ·7
  77:12,17 84:1        18,20 41:5,6,        17:5,25 18:20       dealing 53:22
 couldn't              12,19 45:11          19:1,12,23          dealings
  44:10                79:19                20:16,21             51:16
 counsel 4:18         creditor 32:9         21:4,8,12           death 42:18,
  32:20,25             33:21 43:17,         23:2,9,16            23 43:1,11
  62:10,11,14          18 49:22             24:4,10 27:17        61:9 66:18
  63:21 64:14         creditors             32:17 33:15          78:6,10,22
  70:13 76:22          30:20 31:14,         37:7,20,23,24       debt 45:7,12,
  78:19 81:10,         17,18,21 35:9        38:8,20 40:8,        15,25 46:2,3,
  15                  criminal              19 43:10             4 49:3,12
 counsel's             75:20                45:25 47:17          74:11
  53:4                CROSS 70:20           49:12,17            debts 49:17
 count 67:7                                 50:8,15,16,
                      currency                                  deceased 32:3
                                            22,23 51:10,
 counts 52:6           52:15 62:20          14 52:11,13,         36:12 42:16,
 County 6:6           current               24 53:14             21
  9:17 10:15           71:16,18             55:3,10,19,24       decedent
  44:9 46:1           currently             57:3,10,13,          30:18,25
  50:17,19 51:1        73:24                18,20 58:18,         34:24 35:10,
 couple 15:13                               25 59:2,14           12 80:16
  70:24                                     61:8 63:7           December 5:18
                               D
 course 9:21                                64:19 65:20         decide 25:15
  10:3 53:20          da 8:23 11:14         66:17 67:8,9,        48:1
 court 4:16           date 4:8              19 68:10,19         decipher 66:3
  5:23,25 6:1          25:2,10 26:24        69:2 70:3,8         declined
  25:16 33:9           40:23 41:1,20        71:11 72:3           18:12
  48:16 81:10,         42:22 43:2           73:7,17,18,19       decomposition
  11 84:22 85:9        46:18 57:1           74:6 77:25           43:5
 courts 5:23,          61:8 81:23           78:16 79:7,25       decorated
  24 6:2              dated 47:9            80:10,12,16,         20:7
 cover 26:13,          54:19                25 84:7,13          deep 45:7,15
  15,18               dates 20:14          David's 9:18          46:2,3,4
 covered 53:6         Dave 9:12             15:24 26:15          49:3,12 58:3
 Craig 4:14,           11:20 12:3,4,        28:8 38:14          defendant's
  22,23 61:25          15 15:17             50:1,4 51:14         27:11 40:11,
  62:3,13,18           17:3,8,11            57:22 62:21,         13 46:5,6
  63:18,19,23          18:18 22:15          23 65:10,23,         54:12 63:11
  64:8,10 70:25        42:15 44:4           24 66:3 68:14       defender 6:8
  71:3,10 72:1,        73:22 74:10,         71:12 72:17
                                            80:21 84:14         Defense 4:13
  5 73:2,6,17          17 75:2,13,25                             54:10 82:25
  75:19 77:9,11        76:16 77:7,12       day 19:4
                                            41:18 79:17,        define 29:24
  81:15 82:20,        Dave's 45:18
  22                                        18,23               degree 68:14
                      David 4:13                                Department
 create 73:15          8:4 9:4,6,10        days 18:22
                                            30:24 31:7           47:2 48:5
 created 76:2,         10:12 11:23                               49:16 53:2,5
  17                   12:1,8,10            43:10
                                           dead 26:22            54:16,17
 creator 75:17         14:4 15:16,                              depending
 credit 35:9           22,23,25             36:20,22
                                            43:11                34:6
  39:24 40:8,          16:8,11,15


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 95 of
                                      152 25, 2019
                               November                                            ·8
 Depends 22:25         25 60:24            discharged            62:23 63:1,14
 depo 46:9             61:2,7,8,9           80:4                 64:3,10 71:15
 deposition            62:2,7 63:5,        disclose              74:16 75:13
  4:3,11 7:17          6,25 64:16           36:3,7,17            76:21 77:17
  59:13 60:23,         66:6,9 69:2         disclosed             78:4,5,9,12,
  25 61:3,5,10         70:3 71:3,10         33:8 36:21,22        13 79:2,11,
  84:21 85:5,14        72:1 73:2,7         discuss 12:22         18,24,25
 deputy 10:15          76:22 77:7,11       discussed             80:10
  11:12 20:11          78:16 80:4           64:21,22            doctor 13:22
 described             81:13,15,21,         65:2,9,16            37:4
  30:25                24 82:1,24                               doctor's 80:1
                       84:7                discussions
 designated                                 33:3 38:7           doctors 80:4
  32:2                didn't 9:15                               document
                       11:11,12            disease 37:5
 desire 58:3                               disposition           26:6,14,15
                       12:22,23,25                               29:14 60:3,4
  65:10                13:15 14:11,         29:18 30:5
 determination                              32:15               documents
                       15,18,21,23                               40:3 59:14,
  84:2                 15:14 19:15         dispute 60:18
 determine                                 disputing             15,19,20,25
                       33:22 35:1                                60:19
  35:2 45:11           36:3 38:16,20        82:4
  49:1                                     distant 11:24        does 25:13
                       43:18 50:15
 development           54:3 65:14,25                             28:10,21
                                           district 4:16         30:3,22 37:4
  55:5                 68:7,9,19,22         6:1,5
 device 18:11          71:22 79:16,                              43:4 47:23,24
                                           do 5:2 7:12,          49:3 83:25
  67:21                21 80:7              21 9:17 10:16
 did 5:14,17,          83:22,23                                 doesn't 29:3
                                            11:16,18             36:15
  20 6:4,6,16         died 19:8,10          12:20 14:1,6,
  8:19,24 9:4,         44:4 78:17           23 16:25            doing 83:18,
  5,12,14 10:9,        79:18 84:13,         17:2,5,8,13          19,21
  21 11:2,5,11,        14                   21:4,24 22:20       dollars 21:4,
  22,23 13:2,8        dies 34:1             24:4 25:7            9,10,13
  14:6,15,18,20       difference            26:6,8 28:1,         74:11,18
  15:10,12,16,         7:14                 12,15,17,19          78:22 79:2
  17,23,24            different             29:16,17            don't 5:19
  18:4,9,20            10:4                 32:10 34:1,4,        9:17 10:20
  19:4,6,9                                  10,21 35:5,6,        13:5,10,13,
                      digging 65:15                              14,17,23,25
  21:12 23:2,9,        66:2                 8,9,21 36:8,
  16,20 24:15                               19,24,25 37:4        14:9,16,25
  28:12 29:13         dinner 52:11,                              15:2,6,19
                       13 53:14 54:4        42:1,6,15
  31:5,12 32:16                             44:2,7 45:15         16:3,12 20:5,
  36:7 37:7           DIRECT 5:8            46:11 47:11,         13,25 22:1
  38:1 39:24          directly 32:1         18 48:3,14,          23:12,19
  40:8 41:5           directors             19,22 49:1,9         24:1,2,6,12
  43:13,16,21          35:22                50:5 51:18,          26:25 29:15
  44:1 45:2,19,       disagree              23,25 52:8,9         31:9,24 32:19
  20,22 49:15,         69:13                54:16 55:16          36:6 38:11
  18 50:21,25         disbelieve            56:7,12,19,24        39:4,14,15
  51:1 57:9            32:13                58:2,10 60:24        40:3,10
  58:18 59:20,                              61:11,24             41:21,22 42:8



                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 96 of
                                      152 25, 2019
                               November                                            ·9
  43:15,25 44:2        77:8 84:15          encompassing         everybody
  45:6,16             driving 15:14         69:11                12:24 74:24
  47:14,20 49:4       dropped 10:11        end 70:15            everyone
  50:17,20,25         drove 16:22           72:11                12:23,25 45:5
  51:2 52:12,25        17:19               ended 22:23          everything
  54:6 55:6           dues 55:16           engage 24:15          21:23 76:10
  56:12,17,18,         57:11               enough 83:23         Ex 72:10
  24 57:19 58:8                                                 exactly 11:13
  59:24 60:5,7,       duly 5:6             entitled 65:4
                       54:21                72:16               EXAMINATION
  19 61:14
  62:12,14            during 10:3          entity 48:21          5:8
  63:15,16             50:9 52:13           82:9 83:25          examined 5:7
  64:2,6,9,17          55:14,23             84:3                example 13:14
  65:13 66:2           57:21 59:13         equipment             14:11 36:3,10
  67:25 69:5,          72:1 73:6            19:19               exceed 30:22
  11,16,18                                 Esquire 4:11          31:5,12
  72:10,11,14                  E            5:5 70:20           exceeded
  73:12 74:19                               77:23                49:14
  77:14 78:14         e-mail 62:8          estate 4:13          Except 82:22
  79:13,15             67:18                7:1 30:18           exceptionally
  81:13 82:3          e-mails 54:17         31:5,11,25           10:24
  83:11               E-X 72:11             32:3,17             exchange
 done 83:2            each 17:6             33:15,25             72:9,11,23
  84:19                18:19                34:2,16,20           73:3
 door 76:6                                  36:19 39:20,        excluding
                      earlier 50:16
 doors 60:5                                 22 52:1 63:6         21:17
                       64:4 70:24
 doubt 26:22                                65:5 67:8
                       74:16 79:20,                             Excuse 25:9
                                            72:17 83:8
  40:25 41:23          21                                       excused 85:13
  55:12 63:16                               84:5
                      early 74:5                                execute 27:1
  65:9,16                                  even 35:13
                      effused 74:23         52:5 67:25          executed
 down 6:7 8:6         eight 71:17                                26:21
                                            68:7 76:23
  13:20 15:15         either 37:20,                             exempt 30:19
  16:10,22                                  78:5 83:23
                       24 53:24 62:4        84:2                 31:13,17,20
  18:8,14              66:18 80:21                               32:9 49:19
                                           eventually
 Dr 4:21,23           elder 7:1,6,                              Exhibit 27:6,
  51:10,13,15,                              58:12
                       9,10                ever 12:15            10,11 40:13
  17 62:11            electronic                                 42:18 46:6
  78:19 82:20                               17:2 21:12
                       67:20                23:2 28:12           54:12 63:11
 dramatically         element 33:5                              existed 34:5
                                            57:13,15
  71:14                                                          68:18 82:9
                      Eleventh 6:1          63:6,25 64:10
 drawer 61:13                               68:16 69:3          Expedited
                      else 12:24
 dressing              30:2 49:23           70:3 71:3,10         85:10
  13:22                61:9 64:13           72:2 73:2,7,        expenses
 drew 52:18,           80:24                12 77:11             30:23,24
  19,22               elsewhere             81:16 82:24          31:5,6,12
 drive 16:24           36:13               every 12:2            32:7,8
 drives 65:10,        employed              37:5 68:23          expert 10:17
  23,25 66:8           55:20


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 97 of
                                      152 25, 2019
                               November                                         ·10
 explain 39:12        fee 85:1,3          floor 9:9            force 10:20
  53:6                feel 60:6           Florida 4:5,         foreclosure
 explanation          felt 73:17           10,16 5:24           57:14,16,17
  79:19               few 6:14             6:2,21 7:7          forensic
 expressed             18:22 73:24         8:12,17 9:2,3        10:17
  70:8 75:19          field 56:5           27:24 30:20,        Forensics
 expressing           fifth 5:25           21 36:13             37:8 38:7,21,
  58:3                 82:12              follow 8:16           22 39:9 66:24
 extensive            figure 43:21         34:7 54:15,16       forget 7:13,
  18:10                65:2,4              77:22                14
 extent 45:25         figured 74:24       follow-up            forgot 17:20
  73:11 83:25                              70:18               form 10:18
                      file 33:1
 extremely             61:13              follows 5:7           11:4,10 15:1
  78:6,10                                  31:1                 16:2,17,20
                      filed 4:15
                       33:12,13           for 4:5 5:11          18:23 19:7,
                       38:2,10 51:23       6:10 7:23            16,25 20:4,8,
          F                                8:25 10:6,10,
                       61:11                                    12,18,23
                                           19,21 11:2           21:6,19,21
 F-I-N 42:6           filing 32:14         13:11,14,16          23:4,11,18
 facilitate            36:23
                                           14:10,11             24:6 29:2
  65:3                financial            17:12 18:22          31:8 32:18
 facility              42:1,4,8            20:17,24 22:3        34:25 35:19
  19:19                43:16 50:4          25:23 26:16          44:14,21
 fact 39:8             59:14 60:21         27:12,22             45:4,8 48:7,
  47:21 64:24         financially          28:4,24 29:18        17,24 52:21
  69:9 76:1,17         44:13 47:17,        30:5 31:2,6,         53:15 57:23
 failing 18:7          25 49:2 73:25       19 32:6,11,          58:14 59:3,7
 faith 72:16,         find 15:21           15,19,23,25          66:25 67:10,
  19                   36:13 43:13         34:3,8,24            23 68:4 74:3,
 fall 6:8              65:12,14            35:9,16 36:3,        20 75:8,22
 falling 55:15        Finest 42:11         10,18 37:5           76:5,20 77:13
 false 16:1           finished             40:8,14 41:18        82:2 83:1
 familial              59:17               46:7 48:1            84:16
  11:20               firm 4:9 6:9,        49:11 53:4,24       formal 49:8
                       12,17,19,20,        54:13 58:25         formed 6:9,
 familiar 25:5                             59:14 60:23,
  81:20                21 40:18 41:3                            11,16
                       44:1 54:23          25 61:2,6,9,        formulated
 family 8:8,9,                             11 63:6,12
                       68:21                                    80:6
  15,19 9:16,23                            65:16,24 67:9
  21:13               first 5:6                                forth 34:6
                       6:4,5,20            69:8,24,25
 fan 78:8                                  70:24 72:22         fortune 70:4,
                       10:19 15:11                              9 80:11
 far 17:5,7            17:14 34:3          73:2,3,13,17,
  19:8 68:15                               19 74:6,12          found 18:21,
                       49:7,25 69:13                            25 42:16,21
 father 8:7            77:25 82:12         75:4,16 76:14
  15:16,24                                 78:1,9 79:19,        43:3,4,11
                      five 26:16                                67:19
  16:8,9,12,14,        61:15 82:17         23 82:22,25
  16 36:12 72:6                            83:8,15,17,21       Foundation
                      flip 26:12                                7:9
 February 5:19                             84:8 85:1,3,6



                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 98 of
                                      152 25, 2019
                               November                                         ·11
 four 6:18            friend 8:8          gave 22:6             66:2,9 68:9
  26:17 43:10          9:23 11:24          23:25 59:25          74:6
  82:17                18:21,24 22:8       72:6                gobble 11:25
 free 32:9             64:25              geek 19:2             12:1
 Freedman 4:25        friends 9:16         56:10 66:12         going 4:8
  10:18 11:4,10        12:2 13:15,18      generosity            7:20 15:7
  12:14,18             15:22 19:2          74:23                22:11 26:4,9
  13:3,10 14:9         58:19              gesture 72:19         29:24 33:20
  15:1 16:2,17,       friendship          get 11:25             34:9 40:11
  20 18:23             8:9                 14:3 17:12           43:8 54:10
  19:7,16,25          frivolous            19:9 31:20           65:12 79:24
  20:4,8,12,18,        84:3                34:14,17,24          83:20 84:25
  23 21:6,16,20       from 8:15,17         35:23 39:16          85:2
  22:10,24             13:21 16:8          41:10 43:16         gone 32:1
  23:4,11,18           17:6 18:8           55:20 56:14,         61:12
  24:6,12,21           19:6,12 20:21       18,24 57:3          good 4:7
  26:23 27:7           21:4,17 25:14       60:11 63:17,         5:10,12 46:8
  29:2 31:8            30:19 31:13,        19 68:11             70:17,22
  32:18,24             17,21 32:9          71:19                72:16,19
  33:3,10,16           37:2,21,24         get all 65:10        Google 65:1
  34:25 35:19          38:17,21           gets 55:19           Googled 61:8
  37:9 38:3,24         41:5,25 42:9        56:16,17 57:3
  39:4,7,19,22                                                 got 10:5
                       43:17 45:14        getting 24:2          17:19 18:25
  40:1 43:24           51:10,13
  44:6,14,17                               34:7 61:19           37:2 54:20
                       53:22 56:19        gift 72:16,19         56:10 84:22
  45:4,8,16,20,        59:20,25
  23 46:21                                give 7:22,24         government
                       72:17 73:4                               48:21 53:23
  48:7,17,24           74:23 76:9          39:15 48:15,
  52:21 53:3,          77:8,16             23 59:1 65:15       grab 79:14
  10,15,17             79:20,24 80:4      given 30:9           grade 62:20
  54:3,8 56:1,9       full 60:20           76:11               grandmother
  57:23 58:5,         fund 35:7           gives 25:17           9:8
  14,23 59:3,7,                           giving 37:25         grave 75:11
                      funds 34:9
  16 60:2,6,11,                           Gizmo 64:18,         greater 8:22
  15 62:25            funeral 30:23
                       31:5,12,20          25                  grounds 67:12
  66:25 67:10,                            glad 78:19           guess 9:24
  23 68:4 69:5,        32:7,8,11
                      furlough            glean 73:12           38:16 58:22
  8,16,24 70:5,                           gleaned 77:16        guest 68:21
  17,19,21,23          50:17
  74:8 75:1,12,       furloughs           gloves 18:16         guy 6:9 64:19
  24 76:8 77:3,        51:4 80:8          go 6:3,20             66:9 68:21
  6,21 81:3,7         further 77:21        7:20 8:6
  82:2 83:1,8,        future 74:2          15:17 25:23                  H
  11 84:4,9,16,                            27:14 34:12,
  20 85:12                                 17,24 43:6          had 8:8,10
                              G            45:20 48:7           9:1,2 10:4,5,
 frequently
  9:24 58:19                               49:7,24 50:7,        11,25 12:21,
                      Gardens 4:10         21 51:6 56:4
 Friedman 61:4         8:14 9:19                                22,24 13:16
                                           58:4 65:1,15         14:12,13
                       27:23


                            www.uslegalsupport.com
                                   Joseph
Case 9:18-cv-80176-BB Document 488-18      Karp
                                      Entered on FLSD Docket 05/08/2020 Page 99 of
                                      152 25, 2019
                               November                                         ·12
  15:13 17:11,         39:8 44:10          75:6,9,10            18,19 53:4
  15 18:7,8,9,         45:5 51:23          76:11 77:8,          55:3,6,15,20,
  15,16,21,22          75:19 77:1          18,21,22             24 56:4,7,8,
  19:14,18,19          78:20 79:19         78:7,14,17,21        10,11,14,15,
  20:2 21:8,13,        82:19 84:22         79:2,5,6,8,          16,17,19
  24 29:10            Hate 46:9            11,16,17,18          57:3,21 58:13
  31:16,18            have 7:7,12,         80:3,10,11,          59:1,13,14,
  33:21 35:12,         13,16 9:20          12,19 83:2,3         19,25 60:9,12
  23,25 36:9,12        12:15 13:12         84:10,17,20          61:6 62:14,
  37:7,16,23           15:19 16:8,9,      haven't 59:17         15,22 63:20,
  38:7,13              25 17:10 18:4      having 5:6            22 64:19
  44:23,24             19:15 20:9          21:10 23:3,10        65:4,11,18,
  45:25 47:17          21:1,9,20           36:14                22,25 66:2,21
  49:13,17,18          22:1 23:7,21       he 9:7,10,11,         67:19 68:20
  50:3,15,16,18        24:2,4 25:12        18,19,22             70:3,8 71:4,
  51:17 52:10          27:5 28:23          10:5,6,8,9,          6,7,11,12,14,
  57:20,24             31:16 32:1,2,       13,15,16,19,         15,21,23
  58:19 62:14,         3,4,12 33:9,        21,22,23             72:2,4 73:7,
  17,22 64:18,         21 34:12,19         11:2,8 12:8,         9,21,23,25
  24 65:1,18,          35:1 36:10          21,22,23,24,         74:4,6,11,18,
  22,23 66:10,         37:1,5,16,23        25 13:2,5,8,         21,22 75:5,6,
  12,16,17             38:9,18,21,25       12,13,14,15,         9,23 76:1,3,
  67:19 68:13          40:25 41:9,23       16,17,20,21,         17 77:1,11,
  70:3,7,9,25          42:13,17,21         23,24,25             14,16,17,18,
  71:4,23 72:2,        43:6 44:22,23       14:1,4,6,11,         25 78:1,3,4,
  4,10,17,20,21        45:2,24,25          13,14,15,18,         20 79:1,3,5,
  73:9,18,22           46:1,2,3,13,        20,23 15:2,3,        8,9,11,18,23
  74:5,10,18,          16,17 47:22         7,17,24 16:9,        80:7 81:4,13,
  21,23 75:5           51:5,17 52:2,       10,14,22             16,17,19
  76:1,17 77:8         3,6,15 54:18        17:12,14             83:8,11,12
  79:1,9 80:6          55:11,12            18:7,8,9,11,         84:14
  81:16,19             58:2,10,15,21       22 19:1,6,8,        he's 12:23
 half 71:18            59:1,8,24           10,23 20:2,7,        15:20 84:4
 handed 46:12          60:16,17            11,22 21:4,8,       head 11:18
 handling 84:4         61:11,12,13         9,13 22:21          health 18:13
 happen 36:15          62:15 63:6          23:6 24:22           58:4
 happily 80:23         64:5,12,13          26:22 31:16         hear 78:19
 happy 69:19,          65:6,9,13,18,       32:20,25            heard 28:23
  21                   25 66:2,4,7,        33:20,21             51:10,13
                       19,21 67:12,        35:25 37:16          52:15
 happy123              15,16,17
  68:22                                    38:22,25 39:8       heart 19:6
                       68:10,11,17,        42:20 43:2,4,
 hard 65:10,           20,22 69:14,                            heavily 44:4,
                                           11 44:4,13,          10
  23,25 66:8           16,17,18            17,18,19,23
  77:7 79:19           70:18,24            45:2,7,15,19,       hell 83:24
  84:15                71:7,23,25          20,22 49:3,17       help 8:7
 has 17:23             73:4,9 74:4,        50:3,20 51:1,        19:18 39:16
  25:7,10 28:23        10,13,14,17,        2,9,13,16            58:19,25 59:2
  33:7 34:21           22,23,24            52:10,13,14,         81:3



                            www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 100 of
                                November152 25, 2019                              ·13
  helped 19:2           14,17 14:1,7         54:25               I'M 7:20 9:10
  helpful 68:24         15:17 16:8,         homestead             10:22 13:4
  her 17:19,20          11,15 17:9,18        31:18 33:19          15:11 20:19
  here 6:7              18:6,9,13,21,       honest 48:4           21:16 24:24
   14:14 17:15,         24 19:9 22:7,       hood 18:16            29:24 33:5
   24 18:1,15,16        8,22,23 23:2,       hoped 76:3            40:4 45:14
   28:15 38:16          6,10 24:15                                51:9 52:4
                        28:24 31:17,        hopefully
   56:14 61:11                                                    54:19 59:9
                        25 32:2,6,8,         9:21                 62:4 68:21
  hey 66:9                                  hospital
   80:11                21 33:1,3,4,                              69:19,20,21
                        19 45:11,17          13:20 14:12,         78:19 82:4
  hid 66:21             47:16 49:13,         14,24 15:18,         83:9,14
  hidden 65:24          14,20 50:8           23,25 16:10
                                                                 I'VE 35:23
   66:12                52:14 55:5,7,        17:3,12,15           46:11
  hiding 66:3           15 56:19             18:1,15 19:1
                                             31:6 50:9,10,       idea 13:12
  highly 20:7           57:10,11,21                               20:9 21:1
  Hillside 9:1          58:11,12,20          18,22 55:10,
                                             24 56:8,16           67:12 78:14
  him 9:20,25           59:5,10 60:18                             79:5,6
   10:4,6 11:23         61:8 62:10,11        57:22 58:4,13
                                             66:22 80:1,5        identification
   12:7 13:20           66:17,18                                  27:12 40:14
   14:12,19,24          68:19 72:6,19       house 10:6
                                             17:9 55:7            46:7 54:13
   15:6,7,10,12         73:7 74:23                                63:12
   16:10,16,23,         75:10,14             57:13,15
                                             66:17               identified
   25 17:16,17          76:10,25                                  25:11 27:19,
   18:4,14,21,25        77:1,4 78:6,        how 7:17 8:3
                                             9:4,5,24 14:6        20
   22:11 24:19,         10,17,22
                        79:4,8,12,19         15:10,11,20         if 9:24
   21 29:3,4                                                      10:10,21
   32:22 33:5,8         80:7 81:4            16:22 17:5,8
                        84:15                19:10 22:16,         11:11,14
   39:6 44:16                                                     12:14,18,23
   50:10 53:21         history 6:3           19 32:25
                                             48:15,22 51:4        13:11,17,23
   58:19 59:2,25        73:7,10 78:14                             14:5,10 15:22
   61:6 62:7,9         hit 78:8              52:5,6 60:20
                                             62:2,7 65:5          16:6,13,19,23
   65:14,15            hold 12:14                                 18:25 20:21,
   69:22 71:22          32:18 37:9           67:17 71:22
                                             72:12 74:22          24 21:3,8
   72:17 73:4           38:3,24 53:3                              22:2,19
   74:14,23 80:4        69:5 79:7            79:13 82:10
                                             84:5                 23:20,23
   83:6,10             holding 65:11                              25:13,16
  himself 19:4                              hundreds
                       Hollywood             21:3,8,10,13         27:14 30:4
   20:17 24:23          8:13                                      31:24 32:10
   62:19 75:23                               74:10,18 79:2
                       home 19:3,9                                34:9,15 35:1,
   80:1                                     hunt 71:15            2,8,10,12,20
                        24:2 49:13
  hire 34:3             55:5 58:12          hypothetical          36:2,11,12,
  hired 34:6,                                67:24                16,25 37:2,5,
                        73:21 80:8
   11,15,16 35:9       homeowner                                  9 38:12,15,20
  his 8:5,7,8,          57:11                       I             41:21 42:18,
   11,12 9:8           homeowner's                                20 43:1,25
   10:2,3,7,25          55:4,6              I'LL 25:12            44:6,17,18
   11:16 12:1,                               28:22 85:12          45:6,15 47:20
                       Homeowners
   22,24 13:12,                                                   49:7 50:7,17,


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 101 of
                                November152 25, 2019                              ·14
   25 51:2 52:5         36:9,10,12,          71:22 72:4           56:9 67:11
   53:18,24 55:6        13,22 37:6,8        individual           instructions
   56:1,18,23           38:20 39:9           31:25 70:6           83:12
   60:6,12 61:4         40:3 42:18          infant 8:5           insurance
   62:12,25             43:4 44:1,9         Info 4:13             7:16 31:1,14,
   63:22 65:10,         45:7,11,15          information           20,22,23
   22,23 66:10,         46:1,2,3,4           13:13 16:4           49:19
   14,19,21,25          47:5,8,11,15,        20:25 25:7          integrity
   67:16 68:6,16        21 48:10,21          37:11 39:1           40:25 41:24
   69:18 70:5           49:3,12,22           47:10 58:7           55:12 60:18
   71:7,15,17           50:8,9,18            63:1 66:4           intend 49:15
   72:10 73:22          51:24 52:9,          67:2 68:11           68:16
   74:4,21 75:2,        11,16 53:2,          71:6,23 81:18       intended
   5 76:10,23           13,20 55:5,          82:19
   77:14 79:14          10,13,14,24                               77:15
   80:7 82:11           56:4,8,14           informational        inter-spousal
   84:25 85:2           57:14,15,21          83:21                80:23
  illness 30:25         58:13 59:5,9,       informative          interest
                        22 60:20,23          18:11                11:23 36:9,12
  impact 8:1
                        62:19,21,22         infrequent            37:8,16,22
  implication                                10:10                62:21,22
   71:24                63:17,18,19
                        64:18,23            initial 52:3          66:10
  important                                                      interested
   48:4,15,22           65:1,15,24          initially
                        66:10,12,19,         10:21                82:9
  impressed             22 67:6,13                               interesting
   54:21                                    initiated
                        68:9,15,23           71:4 81:16           6:22 64:20
  in 4:5,9,11,          70:23 71:4,                              interests
   15,20 5:13,                              injunction
                        17,19,20             67:9                 10:25
   19,23,24 6:2,        72:5,24 73:3,       inquiries            internet
   6,11,21 7:2,         22,24 74:1,2,
   6,11 8:7,12,                              41:14                58:11
                        5,11,12,18          inquiry 41:25        intertwined
   13,19,21,22,         76:10 79:10,
   24,25 9:1,8,                              42:12,13             73:11
                        15 80:11             43:10 47:13         intimate
   9,12,15,19           81:11,16,21,
   10:2,5,8,15,                              79:19                77:11,15
                        24 82:5,9,12,
   24 11:14,23                              institution          intimated
                        18 83:3,18
   13:15,20                                  58:4                 77:14
                       Inc 55:1
   14:13 15:14,                             instruct             intimately
   16,18,23,25         income 37:2           22:11 32:21          8:15
   16:24 17:3,         indebted             instructing          into 17:12,19
   11,12,15,22,         44:5,10              24:19,21            investigation
   25 18:1,12,         indebtedness          25:17 33:8           48:21
   15,21 19:10,         73:17                39:17 44:16         investment
   23 21:12 22:7       independent           53:9,10 69:22        37:3
   23:20 24:18          42:17 47:22          83:6,10             invoke 24:22
   25:14 27:7,19        52:7 54:18          instruction
                        60:16 67:16                              invoking
   28:24 29:13                               13:3,10 14:9
                        80:3 84:10,17                             24:24 25:2
   30:1,3,17                                 20:24 21:7
   33:18 34:13,        indicated                                 involved 8:15
                                             23:5,12 44:15        19:10 34:4
   16,18 35:1           50:16 51:15          45:9 53:18,25


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 102 of
                                November152 25, 2019                              ·15
   64:23                48:3,9,15,22         50:8,14,17,25       Jays 13:21
  IOTA 47:23            49:25 52:9           51:21 52:5,7,       Jersey 9:1
  Ira 4:12 8:7,         53:1,13 54:1,        22 53:24            job 6:3,4,5
   8,9,12 9:11          2,10,25              55:13,23            Jody 18:21,24
   17:2,5,8             55:20,23             56:22,23 60:9        19:1,2,3
   18:18 28:25          56:12 60:1,10        61:13 62:4,5,       joseph 4:11
   30:12 37:20,         64:9,19,20           6,7,18,20            5:5,12 6:16
   24 38:8 39:21        67:21 68:9           63:15,16             70:20 77:23
   47:16 49:25          70:15,22,25          64:9,18 65:1,
                        71:19 75:17                              judge 25:12,
   50:9,15,20,                               2 66:4,5,15,
                        76:10,14             16,18,19,21,         13,14,15
   21,24,25                                                      July 27:3
   51:1,2,9,23          77:15 78:13,         22 68:16,19
   52:10,14,22          20,24 80:15,         69:20,21,25         June 7:7
   53:14,20,23          20 81:1,4,8,         71:16,17,19,         46:18,23
   59:13,20             13,20 82:4,15        20,22 72:10,         81:21,25
   60:8,17 63:19        83:8,12,15,          11,13,15,25         just 6:3
   65:3,11              20,24                73:9,14,16,          8:16,23 9:24
   66:14,23 67:7       isn't 53:6            23,24,25             10:13 21:15
   68:17 71:21         issue 33:17           74:4,9,13,14         22:1,10 26:7
   72:6,17              41:19 56:12          75:10,25             27:8,15 32:24
   80:10,13,16          59:10                76:11,15             34:13 36:3,15
   81:1 82:10,19       issued 40:24          77:2,3,14,15,        38:2,8,9,10
   84:7,14                                   17,19 78:4,          39:3 45:14
                       issues 15:14                               46:12 48:12
  Ira's 8:19                                 10,23 79:3,5,
                       it 6:9,18,19          10,15 80:15          49:3 50:17
   80:21                8:11 10:10
                                             82:4 83:21,24        53:8 54:15
  IRS 48:10             11:8,12 13:5,                             66:20 68:18
   49:15 82:7,8,                             84:19,23
                        11 14:10,21                               72:22 75:5
   9                    15:19 16:4,6        it's 21:20,21
                                             25:15 26:9           76:6 77:20
  is 4:8 5:12           18:10,11                                  78:9,22
   6:19 7:9,21,         19:13 20:2,24        29:12,22
                                             32:21 33:17         justify
   23 11:22 12:1        22:17 24:3                                49:18,21
   14:5 18:6,10,        25:13 26:10,         34:21 36:8
   11,24 19:17          22 29:3,4,16,        41:2,9 43:7,
   22:2,10 23:1         20,24 30:1,2,        8,9 46:8 47:2               K
   24:17,22 25:3        3,7,9,18             52:7 54:23
   26:4,14,15,          31:1,22,25           60:6,14 76:9,       K-A-R-P 5:13
   16,19,25             32:1,2,3,4,5         10 82:7 83:19       Karp 4:9,11
   27:10,14,15,         35:1 36:15,         iteration             5:5,12,14
   17,22,24 28:5        18,22 37:4,          48:9                 6:10,14,16,17
   29:18,20,21,         11,20 38:4,9,       its 41:23             8:3 14:5 22:9
   23,24 30:1,9         12,13 40:1,5,        79:5,6               26:6,10 36:16
   31:18,20 32:7        23 41:14,20,        itself 15:14          39:24 40:16
   33:18 36:4,          21,22 42:6,          16:25 24:18          41:2,14 44:4
   16,18 38:12          12,15,17,19,         65:8                 46:11 48:3
   39:20 40:5,          20 43:2,4,6                               53:13 54:23
   11,20,22,23          44:20 46:8,                   J           61:24 67:18
   41:20,25             13,14,16                                  70:20,22
   42:24 46:9,          47:1,5,10,21        January       5:18    76:23 77:23
   16,18,25 47:1        48:3,15,22                                84:20 85:7


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 103 of
                                November152 25, 2019                              ·16
  Kass 4:23             73:19 82:3,8,        76:15 77:1,4        led 72:2,13,
  keep 8:24             11                   78:7 80:3,10         15
  kept 68:10           know 7:5,17           81:4,5              left 17:20
   75:14 76:1,16        8:3,24 10:13,       knowledgeable         28:23 66:21
  keys 65:15            16,23 11:2,16        10:24               legal 4:18
  kid 9:7,10,11         13:5,13,14,         known 6:13            37:21 53:20
   64:19                16,17,19,23,         38:22                69:3,9,10,17
  kind 73:3             25 14:6,7,16                             lend 15:14
                        15:2,6 16:3,                             lender 79:20,
  Kirk 6:9,10           7,12 17:5,8                 L
  Kleiman 4:12,                                                   22
                        18:4,17,21,24                            let 7:5 15:11
   13 8:4 9:4,6,                            large 4:5
                        19:8 20:5,13                              22:5 25:12,15
   12 11:20 12:3                             76:3,18
                        22:5 23:9,16,                             34:13 38:15
   15:17 17:2,3,        19,20 25:14         last 16:9
   9 18:1 19:12                              28:22 30:24,         40:2 45:23
                        28:17,19,22                               47:19 48:12
   20:16,22 21:4        29:15 32:10          25 31:6 32:8
   22:15 23:16                               41:11 47:15          53:17 60:24
                        35:13,21 36:6                             61:5 63:9,15
   24:4,10,15           40:4 41:21,22        49:6 54:15
   28:25 29:10                               55:13 76:21          69:2 76:11,15
                        42:8,15
   30:12 32:5,6,        43:15,18,25         Laura 28:3,19        let's 10:2
   10,17 33:15                              law 4:9 5:20,         36:7 60:11
                        44:22 45:6,15
   37:7 39:21           47:10 48:3,15        21,22 6:9,12,        67:18 70:10
   40:9,19 42:15        49:4 50:17,25        17,19,20 7:1,       letter 46:11,
   51:23 52:11,         51:2 52:5,9,         6,9,10 28:10,        14,15,17,18
   14 53:14             12 55:6              13 32:7 40:18        47:9,11,12,
   55:3,10 57:10        56:12,18             41:2,14 54:23        13,14,21
   58:3,11,25           58:18 60:19,         68:21 69:19          48:10 49:7
   59:21 61:8,11        24 61:6 62:23       lawsuit 67:6,         50:12 51:20
   66:23 67:7,8         64:19 65:23          13 71:4 81:16        53:2,13,22
   69:2 70:3            68:7,9 71:23        lawyer 5:15,          54:19 55:9,
   71:11 72:6,16        72:10,14             17 6:4 21:22         11,12 56:14
   73:8,19,22           74:19 75:25          22:3 24:15           57:1,9 63:14,
   74:10,17             76:16,19             33:25 34:16          18 64:1 82:5,
   75:2,13 76:1,        77:14 78:13,         36:18 59:24          7
   16 77:25             14,16 79:11,         70:6 73:19          letterhead
   78:16 79:25          13,21,24,25          81:1 83:8,12         46:25 54:23
   80:16 84:14          80:7,12,13,18                            letters 34:19
                                            lawyering
  Kleiman's             81:21,24 82:1        48:2                 54:17
   10:12 12:15          83:22,23                                 Levy 4:3
                                            lawyers 36:15
   15:16,22            knowledge                                 license 7:16
                                             44:1 65:3,4
   27:17 43:11          6:19 15:19                               licensed 5:22
   57:13 58:18                              Leaf 41:25
                        24:4 35:12           42:4,8,11           licenses 7:12
   59:13 63:7           39:8 45:14,
   67:9,20 72:3                              79:20               liens 49:13
                        18,24 47:16         learn 37:7           life 10:2,3
   77:7,12              50:3,19,21
  knew 8:3,7                                 73:25 74:9           12:6,22 14:1,
                        51:3 57:24          leave 50:18           7 15:14
   15:3,4 19:1          58:2,10,15,21
   21:8 23:20                                58:3                 31:20,22,23
                        59:8 68:15,18                             50:5 75:14
   34:5 66:17           72:20 74:17         leaving 17:18



                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 104 of
                                November152 25, 2019                              ·17
  lifetime 73:1        log 25:5,8,11        mark 6:9 46:5         19,20 73:4
  like 9:16,22         logo 52:20            63:9                 74:4,13,15
   12:24 13:21         long 22:4            marked 27:5,          76:11,15 78:4
   23:20 34:8           28:4 46:9            12 40:14 46:7        81:6,19 84:25
   47:8 49:3            67:17 71:22          54:13 63:12         mean 47:20
   54:5 59:5,11         73:20               marriages             49:4 51:9
   61:5 72:24          longer 15:7           22:22,23 23:7        83:25
   81:19 84:23          33:20 58:11         married              meanings
  liked 13:24          look 17:20            22:15,21             44:10
  likely 79:17          30:17 35:10          80:23               means 30:9
  limited 45:2,         41:11 42:19,        mask 18:16            43:15 46:2
   5 47:17 50:3         23 43:1,6           material              47:25 49:2
  line 47:5             45:10 46:13          44:19 58:6          medical 30:24
   59:5,9               47:19 61:8,13       matter 69:10         medication
  liquidity             63:15 66:9          mature 9:22           7:25
   78:23 79:6           69:19,25            may 16:8,9           meet 9:4,5
  list 35:22           looking 65:24         31:16 33:21         member 36:2,
  listed 27:22          73:13 83:17          40:18,24             4,16,17 55:3,
   53:2 82:24          lot 62:18             41:16 44:23          7
  lists 31:1            73:22                46:15,17            memory 42:24
  litigation           lots 36:10            47:9,11 51:16        68:19
   32:17 33:7,15       Lou 16:22             52:3 64:5           mention 51:4
   64:22,23 65:8        72:16                65:18,24 66:7        53:13 71:4
   83:18,23,24         Louis 32:5,6,         68:10 70:18          81:16
   84:3                 10                   73:9 74:10          mentioned
  little 9:7,          lower 68:22           75:10 77:8           10:12 23:6
   10,11,21 10:4       luxury 24:2,3         79:8,17              40:21 47:11
  live 8:19                                 maybe 61:6            64:4 65:1
  lived 8:21,25                              62:5 81:3            66:5 70:24
                               M            me 8:3 10:8,
   9:1,8 17:5                                                    merely 68:6,
   18:19                                     10 11:13             13
                       made 49:14
  living 8:13                                13:5,16 15:11       merged 6:12
                        65:18 66:20
   9:19                                      16:21 22:18,        met 9:10,11
                        68:21 71:7
                                             19 25:9,12,14       Miami 13:20
  LLC 4:14              77:9
                                             26:12 28:4           15:12,18
   36:3,4,9,12,        magic 73:13           30:4 34:3,11,        16:8,24
   16,17 37:1,2,       mailbox 84:8          13 35:21
   3,8 38:22           mailed 47:21                               18:14,15
                                             36:20,21             19:13,14,18
   39:9 66:24          maintained            37:4,24,25
   82:25                                                          50:9,18 55:10
                        8:8                  38:15 39:14,
  LLC's 82:13,                                                    66:22
                       make 15:25            15 40:2,17
   18                                        42:19 43:1          Michael 47:3
                        22:7 84:1
  loan 79:23                                 47:19 48:12         might 7:25
                       making 39:3
  local 24:2                                 53:6,17 56:24        16:25 26:23
                        52:14
   79:14                                     59:24 60:17          45:25 65:9
                       many 9:15                                  66:2,19
  locate 34:1           22:16,19             61:2,5 63:5,
  located 51:15                              8,9,15 66:9          71:13,23
                        38:12 44:10                               74:22 77:18
   55:5                 52:5,6 62:2          68:23 69:2,4,
                                                                  83:2


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 105 of
                                November152 25, 2019                              ·18
  military 10:5        moving 8:17           10,14 55:3           57:7,8,12
   17:19 19:23         Mr 4:21,23,25         56:1,6,9,13          59:22 62:19
  milking 36:15         5:9,14 8:3,4         57:23 58:1,3,        64:25 68:8,21
  million 46:4          10:18 11:1,4,        5,9,11,14,17,        69:20 70:22
   78:18                7,10,15              23,24 59:3,4,        72:15 73:16
  millions              12:14,18             7,12,16,17,18        76:9 78:9
   21:3,9,10,13         13:1,3,7,10          60:2,6,8,11,         81:5 83:4,14,
   74:10,18             14:2,5,9,17          14,15,22             20
   78:22 79:2           15:1,9 16:2,         61:4,11,15,         myself 83:15
  mind 83:20            5,17,18,20           21,23,24,25
                        17:1 18:23           62:3,25 63:4,
  mine 65:1                                                              N
                        19:5,7,11,16,        9,13,22,25
  minimum 73:14         22,25 20:1,4,        64:3,6,7
  minute 36:20                                                   Nakamoto
                        6,8,10,12,15,        66:25 67:5,
   61:15                                                          75:17,21
                        18,20,23             10,14,18,22,
  minutes 61:7                               23 68:1,4,13,       name 5:11,12
                        21:2,6,11,16,
  mistaken 16:4                              17,24 69:1,5,        6:17,20 41:2
                        19,20 22:1,9,
  Mitzvah 9:18                               7,8,13,16,22,        70:22
                        10,13,14,24
  modify 53:18          23:2,4,8,11,         24 70:2,5,10,       named 6:9
                        15,18,22             15,17,18,19,         29:7 31:22,24
  Monchick 6:14
                        24:4,6,8,10,         21,22 74:3,8,       names 6:14
  money 31:20                                                     29:4
   35:25 37:3           12,14,15,19,         20 75:1,8,12,
   59:2 73:22           21 25:1,20,23        22,24 76:5,8,       napkin 52:18,
                        26:4,5,6,23          20,23 77:3,6,        19
  months 6:10
                        27:2,5,7,9,13        13,21,22,24         Narkier 6:13
   71:19 78:5,16
                        29:2,5,9             81:3,7,9            National 7:9
  more 8:11,14                               82:2,6 83:1,
                        30:12 31:8,10                            natural 19:9
   9:21,22 10:5                              6,8,9,11,16
                        32:18,23,24                              necessarily
   19:20 22:1                                84:4,6,9,12,
   62:5,6 68:15         33:2,3,5,10,                              66:1
                        11,16,24             16,19,20            necessary
   73:23 74:2                                85:6,7,10,12
   76:4 82:10           34:25 35:4,19                             30:24 31:6
                        36:1,16 37:9,       MRSA 18:7,8          needs 83:11
  morning 4:7           13 38:3,5,24
   5:12                                     much 11:12           negative 15:5
                        39:2,4,5,7,          37:1 73:23
  Morris 28:24          17,19,20,22,         74:2,22 82:10       negotiations
  mortem 27:1           23,24 40:1,7,                             72:13,14
                                            my 5:12 6:5,
  mortgage              11,15,16             11,12,19 7:23       nephew 11:24
   33:19 79:4,8         43:24 44:3,4,        8:5,6,7,11,22       Nevada 36:25
  mortgages             6,12,14,16,17        9:8,14 10:9         never 10:11
   49:13                45:1,4,6,8,          11:18 13:8,19        15:5 50:9,15
  most 14:1             13,16,19,20,         14:5,20 16:9         51:10,13
   34:17 50:8           22,23 46:5,          17:15,16 18:6        58:25 64:20,
  mother 8:5,6,         10,11,21,22          19:17 32:12          21 66:4 70:7
   8,11,22 9:9          47:3 48:3,7,         37:4 40:18           71:6,21 72:4,
   32:3                 11,17,20,24          42:13,23             18,20 77:19
  motor 49:20           49:5 52:21,23        44:1,20 47:23        81:17
  moved 8:12,           53:3,8,10,12,        50:14,19,21         New 5:21,24
   13,16 9:2,16         13,15,17             51:3 53:18,25        6:2,6 8:17,19
                        54:2,3,6,8,          55:12 56:5,25        9:1


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 106 of
                                November152 25, 2019                              ·19
  news 23:17,          none 53:1             82:4,19 83:6,        23 68:4 75:8
   23,24,25            nor 24:3              15 84:1,5            76:5,20 77:13
   24:1,3,5             36:25 37:4           85:2                 83:1 84:16
  next 26:16            51:10,14            notarizing           objections
   31:1 41:25           78:23 79:6           28:8                 39:15
   51:6                normally             notary 4:4           obtain 40:8
  nine 71:17,           34:19                28:7                 41:5 66:14
   20,25               not 7:20,22,         nothing 34:10        obtained 39:1
  no 7:23 8:2,          24 8:24 9:10         61:7,9 72:16        obtaining
   21 10:4 11:11        10:22 11:5,         November 4:8          62:21,22 65:4
   13:12 15:7           18,25 12:6,8         5:18                occasions
   16:7 17:10           13:4,9 14:4,        now 4:7 6:24          50:19
   20:9 21:1,14         6,15,20 15:3,        19:23 23:19         occupations
   27:11 28:11,         20 17:4,7            30:17 69:24          10:13
   16,18 29:11          18:9,10 19:4,        70:1 71:16,21       occur 38:1
   32:12 33:20          9 20:19 21:21       number 4:14          occurred 38:9
   35:25 36:14,         22:8,11              7:13 47:5
   24 37:6 38:13        24:19,21                                 October 54:19
                                             50:19 71:13         of 4:5,11,12,
   40:13,25             26:25 28:23          83:20
   41:7,23 42:5,        29:24 30:22                               13,16,21,23,
                                            numbers 7:15          25 5:23,24
   17,24 43:20,         31:5,12,16,25        26:10
   23 45:24             32:22 33:6,8,                             6:1,8,17,21,
   46:1,6,16,20,        22 35:21,25                               22 7:6,20
   21 47:19,22          36:8,19,24                  O             8:10 9:1,21
   48:1 49:8,14,        37:4 38:18,                               10:3,12,23,25
   21 51:5 52:6         21,25 39:3,18       Object 10:18          11:12,18
   53:16 54:2,          40:4 42:14           11:4,10 15:1         12:1,8,10
   10,12,18             43:8,9 44:16         16:2,17,20           13:9 14:1,4,7
   55:11,12             45:19,22             18:23 19:7,          15:13,19
   57:24 58:11,         46:4,15 47:23        16,25 20:4,8,        16:3,12,24
   15,21 59:8           49:18 50:20,         12,18 21:6           17:18,24 18:7
   60:12,16,18          21 51:3 52:5,        29:2 31:8            19:8 20:3,14,
   61:13 62:12,         7 53:9,10            32:18 34:25          16 21:3,8,9,
   14 63:3,8,11,        55:24 56:4,          35:19 48:17,         10,13 22:4,
   19 64:12             11,23 59:9,          24 52:21             22,23 23:2,3,
   65:20,22             10,22 61:12          57:23 66:25          10 24:2,3,4,
   67:12,16             62:15 63:20          74:3,20 75:22        9,18 25:2,3,
   68:17 72:25          64:23 68:17          82:2                 10 26:10,17,
   75:9,23 76:13        69:9,20,22          objected              18 29:6,9,18
   77:21 78:7,9,        70:6 71:14           21:19                30:5,10,13,
   14,19 79:5,6,        72:25 73:4,5,       objection             18,19,20,21,
   16 80:3,6            19 74:5,9,13,        20:23 21:21          22,23,25
   84:10,17             22 75:3,5            22:24 23:4,          31:5,11,14,
  nobody 56:24          76:2,11,14,          11,18 24:6           17,21,23
  non-exempt            18,23 77:3           39:3 44:14,20        32:8,15,17,
                        78:4,12,13,23        45:4,8,16            20,25 33:1,5,
   30:21
                        79:8,12,25           48:7 53:15           7,15 34:1,19,
  non-legal                                                       20 35:2,6,21,
   21:25                80:23,25             58:14,23
                        81:1,7,19,20         59:3,7 67:10,        22,24 36:3,4,



                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 107 of
                                November152 25, 2019                              ·20
   10,14,16,17          58:12 61:16,         61:20,21,22          27:7,21 31:25
   37:19,25             17 70:11             65:5,12 66:7         32:3 33:6,21
   38:1,6,8,12,         71:13 85:5           67:7,11,20           34:12,19
   13,14,22            offered 14:13         69:5,7,21            35:23 36:13
   39:20,21,22,        office 10:20          70:14 71:3,13        37:1,20,24
   25 40:2,17,          28:10,13,24          72:2,19 74:16        38:8,16
   20,25 41:11,        officer 10:14         76:12,15,23          39:21,25
   18 43:5              11:16 23:10,         77:1,4,8             43:19 44:24
   45:18,24,25          17                   79:7,17,23           46:15 49:22
   46:2,15 47:2,       officers              81:15 82:15          50:17,20,25
   13,19 48:5,9,        35:23                84:4                 51:14,15,19
   13 49:6,8,16,                            once 34:6,21          52:6 53:14,21
   21 50:8,14,         often 15:10,                               54:4 55:7
                        11 17:8 51:4         55:19 56:17
   18,19 51:10,                              57:3                 56:11,19
   13,16,25 52:7       oh 66:1                                    59:10 60:20
                                            one 6:20
   53:1,2,4,5,         Okay 17:2                                  61:7 62:5,8,
                                             10:25 12:3
   14,20,24             27:16 30:7           18:25 19:3           11,15,23,24
   54:16,17,18          31:15 33:16                               64:18 66:6,20
                                             21:16 22:22,
   55:3,12,21           41:13 42:25          23 23:2 26:18        67:7,12
   56:15,16            old 15:24             33:14 40:20          72:11,23,24
   57:1,2,8,16,         16:15,24             41:9 45:10           75:20 78:9
   24 58:2,15,21       older 9:21,23         47:23 49:25          79:17,24,25
   59:9 60:12,          10:5                 50:8 51:11           80:8,21 81:11
   17,18,20 61:8       on 4:8,21,23,         52:3 54:22           84:2,7,13,21,
   62:16 63:7,16        25 6:14 8:15         62:6 64:4            23
   64:12,21,24,         10:9,16,23           65:2 69:2           order 25:17
   25 65:5,10,          12:6,14 15:7,        74:7 77:15           35:1 45:11
   11,22 66:3,          23 17:24 18:9        79:14 80:7           48:10 49:22
   13,14,16             22:2,25              82:17                74:1
   67:8,9,12,17         23:12,24 24:1       only 7:9 22:7        ordering 85:9
   69:9,13 70:4,        25:8,11,20           25:16 30:19         orders 80:2
   9,15 71:13,          26:3,21 27:20        32:10 41:8,9        ordinarily
   16,18 72:6,          28:5,7 30:12,        44:6 47:16           40:21
   11,20,21,23          15 31:4 32:5,        61:7 62:9
   73:1,2,17,22                                                  ordinary
                        18,25 34:9,20        77:4 80:13           34:13
   74:1,10,11,18        35:5,15             open 48:4
   75:14,17,20          36:17,23                                 organization
                                             60:5                 7:10
   76:3,6,25            37:2,3,9,18
   77:15,20                                 opened 34:21         Originally
                        38:3,24 39:5,        76:6
   78:7,15,22,          18,20,22                                  17:25
   23,24 79:2,6,        40:1,2,5,18,        opinion 80:6         other 6:14
   7,11,20 80:1,        19 41:21,22         Opportunity           7:12 13:13,24
   3,7,8,9,10,          42:12,18 43:7        73:1                 14:6 17:6
   16,21 81:4,          44:15 45:9          option 84:20          18:19 22:13
   21,24 82:1,3,        46:18 48:5          or 5:6,18             28:8,12 29:9
   10,20 83:18,         49:7,13 50:19        6:18 7:14 8:3        30:2 31:16
   21 84:5,18           52:14,18,19          9:25 10:4            34:16 41:5,6
  off 11:18             53:3 54:15,          11:11 15:3           44:1 49:21
   25:23,25 26:1        22,23 55:15          21:12 26:4           61:7 64:3,14
                                                                  65:3 72:19


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 108 of
                                November152 25, 2019                              ·21
   75:20 82:20          32:5 41:11           17 15:9 16:5,       patrol 10:23
  others 13:6,9         49:7 51:6            18 17:1 19:5,       pattern 64:24
  otherwise             65:6,9,21            11,22 20:1,6,       pay 31:19
   32:1 35:13           66:24 67:19,         10,15,20             32:8 57:10
   56:20                22 68:2,13,17        21:2,11,19           58:11 62:19
  our 9:22 10:6         82:15,16             22:1,9,13,14         79:3,8,12
   15:4,5,13           pages 26:16,          23:2,8,15,22         84:25 85:2
   19:3 36:8            17 52:6              24:8,14,19          paying 33:20
   70:15 71:16,        paid 32:6,8,          25:1,20,23           57:20 58:20
   18 84:22             11                   26:4,5 27:2,        penalty
  ourselves            Pain 18:10            5,9,13 29:5          30:10,13
   36:13               painful 18:10         31:10 32:23          48:13
                                             33:2,5,11,24
  out 15:21            Palm 4:9 8:14         35:4 36:1           pending 54:2
   32:8 43:21           9:17,19 10:15        37:13 38:5           76:21
   55:20 56:4,          16:11 18:1,5,        39:2,5,17,20,       people 9:15
   16,17 57:3           20 19:13,14          23 40:7,11,15        13:24 14:6
   59:2 65:2,4,         27:23 44:9           44:3,12,16           31:19 34:4,11
   12 66:15 71:4        46:1 50:16,          45:1,6,13,19,        35:21 38:12
   73:25 74:24          18,23 51:1           22 46:5,10,22        64:17 74:18
   79:14 80:1          paper 72:21           48:11,20 49:5       period 8:25
  outed 75:21,         papers 51:14          52:23 53:8,12       perjury
   23                   84:14                54:2,6,10,14         30:10,13
  outstanding          paragraph             56:6,13 58:1,        48:13
   49:13                30:17,18             9,17,24 59:4,       person 12:5,7
  over 6:3 7:20         47:8,15,19           12,17,18             16:23 20:16
   26:12 33:15          49:6,24 51:7,        60:8,14,22           32:6,8,11
   59:15,20             11,12 55:13          61:15,21,23          34:21 35:17
   60:17 72:2           82:12                63:4,9,13            36:9,21,22
   78:17               paragraphs            67:5,14 68:1,        43:18 56:23
  own 6:11 9:14         52:10                24 69:1,7,13,       person's 6:20
   12:22,25            paralyzed             22 70:2,10,         personal 4:12
   15:13 35:22          18:8 19:18,21        15,18 74:3,20        11:23 15:19
   52:14               parents 8:12          75:8,22 76:5,        21:24 29:18
  owned 35:10,          10:7                 20 77:13,22,         30:5,19,22
   12 71:11            part 17:25            24 81:9 82:6         31:11,13
   76:2,18              39:25 72:19          83:6,9,16            32:15 38:13
  owner 38:22          particular            84:6,12,19           45:14,24
  ownership             7:2 35:17            85:6,10              49:20 50:3
   39:9                particularly         pass 19:6             51:3,25 57:24
                        17:7 22:23          passed 57:18          58:2,10,15,21
                       partnership          passing 65:1          59:8,22 70:7
          P                                                       74:17 76:10,
                        76:1,17             password
                                             68:22                15 77:4
  P.A. 6:16,17         parts 12:8,
                        10,12 14:4,7        past 23:20           personality
  packet 29:13
                        17:22 75:14         Patrick 65:6,         12:3
  page 26:9,18
                       Paschal 4:21          9,21 66:20,24       personally
   27:15,20 28:8
                        5:9 11:1,7,15        67:19,22 68:2        14:22
   29:12,13
   30:12 31:1           13:1,7 14:2,


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 109 of
                                November152 25, 2019                              ·22
  Peter 5:13           post 27:1             80:15,20,21,        provided 4:18
  petition             potential             22 81:6              34:19 64:25
   29:18 30:5           49:14                83:13,15            providing
   32:15 33:12,        potentially          privileged            53:20
   13 38:2,9,10,        39:1,13 50:23        12:20 14:10         pseudonym
   11                  practice 5:22         20:24 21:17          75:16
  PGA 27:23             6:11,12,23           23:7,21,24          public 4:4
  phone 57:21,          7:2                  24:1,11,16,          6:8 34:9
   22 58:20            practitioner          17,18 25:3,15        35:5,6 36:23
   62:8,10 64:8         6:12                 32:21 37:10,        publicly 25:8
   79:12               precarious            17 38:6             purposes
  phrased 44:18         36:14                39:10,12             83:22
   56:23                                     44:2,7,19,23
                       preferred             45:18 56:2          pursue 33:22
  piece 72:20           30:23                                    put 25:7
                                             58:6 60:1,6,9
  pieces 72:21         prepare 29:13         63:1 67:1            68:23 84:1
   84:1                 60:24 61:2,9                             Putting 27:7
                                             80:13,19
  places 8:22          preparing             81:2,8
  plaintiff             60:23               pro 72:23,25                 Q
   17:24               present 4:18         probably 6:18
  plaintiffs           preserved             9:7 14:20           quarterly
   5:1 70:23            44:20                22:4                 55:15 57:11
  planning 7:1         president            probate 30:20        question
  pleadings             35:24                49:9,18,21           12:18 13:8
   52:17               presumed             problem 21:20         14:5 23:13
  please 4:19           68:13                22:5                 24:7,13
   5:10 7:5            previously           problems              25:16,18 31:9
   20:23 22:5           39:7                 57:20                32:19 33:10
   26:14 41:11         pricing 78:6,        proceed 34:7          37:10,12,14
   60:24                11                   65:5                 39:4,11,14
  point 7:15           primary 6:23                               42:22 43:15
                                            proceeding
   8:15 10:1,9         prior 42:13                                44:6,11,18
                                             49:9 81:11
   19:3 20:13           66:18                                     45:17 48:14,
   22:25 62:13                              product 33:2,         18,25 53:8,
                       private 12:9,         6 83:5,14,20
   66:6 72:5            11,12 14:5,8                              17,19 54:1,2,
  police 10:14,                             professional          3,9,15 56:1
                        75:14 79:9           4:4 7:12
   20 11:16                                                       58:5,7 59:16
                       privilege            progressing           60:2,7,13,14,
   23:9,17              13:11 21:21
  policy 31:1,                               71:19                15 62:25
                        22:3,12,13          promised              69:2,6 76:14,
   14,22,23             23:5,12
   49:19                                     75:2,5               19,21 77:5
                        24:23,24            prompted              78:9 81:13,
  position              25:2,5,8,11
   36:14                                     16:25 18:4           14,20
                        32:23 37:18
  possibility           39:18 40:5          property             questionable
   36:6 66:16           44:15 45:9           29:19 30:6,          78:25
  possible 37:5         60:12 67:11          19,22 31:13         questions
   64:9 85:11           76:7,12,14,          32:15 38:14          53:4 70:16,
                        22,24 77:2          provide 47:10         18,24 76:9
                                                                  77:21


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 110 of
                                November152 25, 2019                              ·23
  quid 72:23,25         75:13 81:14          59:10 69:3           10 62:12
  quite 49:11           82:3                 80:6 82:13,18       representative
   76:9                recalled 71:7         83:3                 4:12 51:25
  quo 72:23,25         receive 38:20        regarding            represented
                        59:20,25             32:17 38:7           63:21
                       received 20:2         47:5                representing
          R
                        53:22 60:3,4        regardless            53:23
  Rachels 13:22        recent 34:18          71:20               represents
  Ramona 64:11         recess 26:2          Regina 8:5,23         55:11 63:23
  ran 40:18             61:18 70:12         Registered           required
   41:18,20,21         recognize             4:4                  39:11
  rather 69:10          26:6 28:2,3         regular 15:23        Research 4:14
  Re-ask 33:10          29:16 46:11         related 43:13         82:25
                        55:19 57:3           62:20 84:3,18       researching
  re-formated
                        63:14,15            relationship          83:3
   84:15
                       recognized            11:20,21 15:6       resent 48:14,
  read 52:2,5
                        7:10                 22:7 41:9            18,25
   84:21,23 85:2
                       recollection          73:10,11            resist 72:25
  reading 85:1,
                        42:17 47:22,        relationships        resorting
   3
                        23,24 52:7           12:21                37:10 53:19,
  ready 34:11           54:18 60:17         relatively            21 56:2 58:6
   54:21 79:10          64:12 67:16          16:23                63:1 67:1
  realize 18:9          84:11,18            release 73:2         resources
   25:7 48:22          record 4:8
   78:5,10,12                               relying 76:23         45:2,5 47:18
                        5:11 22:10          rem 33:18            respond 47:9
  really 16:15          25:23,25 26:3
   35:18 38:3                               remained             responding
                        34:9 61:16,          12:12                53:5
   64:19                17,20 70:11,
  reason 7:21,          14 72:23 85:5       remember 5:19        response
   23 32:12                                  9:17,18              23:14 60:18
                       recorded              72:10,11
   40:25 41:23          45:12                                    rest 47:19
   42:21 49:11                              rephrase 38:4        restored
                       recording             39:13 76:11,
   53:1 55:12           25:21                                     18:13
   60:18 61:13                               15                  result 82:10,
                       records 40:20        report 23:17,
   79:3                                                           20
                        43:13,16             23 39:24
  reasonable            49:12 60:21                              results 40:23
   30:24 31:6                                40:8,18              41:18
                        83:17                41:12,19 43:7
  recall 10:22         REDIRECT                                  retained
   17:2,13,14                                45:11 79:19          65:22
                        77:23               reporter 4:4,
   24:1 31:24                                                    retainer 34:3
                       reference             20 84:22 85:9
   38:11 40:10                                                   return 37:2
                        12:19 44:7,19       reporting
   47:11,13,14,                                                   67:9
   18,20 50:21         reflects              4:17 24:5
                        38:11                                    returns 34:8,
   52:25 54:16                              reports 41:5          23,24
   57:19 58:8          refresh              represent
                        47:23,24                                 reveal 12:19
   61:24 62:12,                              41:20 70:23          14:15 25:12
   14 64:2,3,6,        refuted 39:11        representation        35:16
   9,10,17 74:16       regard 33:19          24:9,17 25:3,


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 111 of
                                November152 25, 2019                              ·24
  revealed              14:9 20:24          searches             Series 7:14
   65:13                21:6 23:4,11,        35:5,6              served 6:7
  reverse 35:8          14 33:13            second 5:25          services 4:17
   69:21                44:14 45:3,8         18:18 21:16          53:21
  Rick 4:3              56:9 67:10           25:24 28:7          set 29:6
  right 7:18           satisfy 49:22         30:12 32:5          settled 17:23
   10:17 17:19         Satoshi               38:24 47:8,15       shake 74:14
   18:2 19:23,24        75:17,21             49:24 51:11,
                                             12                  share 12:23,
   20:11 29:1          saw 16:9,11                                25 13:2,8,15
   46:19 50:7           23:23 38:9,10       secret 76:1,
                                             17                  shared 13:5,
   54:20,23 78:2        50:9,20 51:2                              12,14,17,20,
   81:22,24             52:16               section 30:20         23 14:6
   84:21,24            say 8:23 10:2        securing 66:4        shareholder
  rights 31:18          11:6,19 15:11       see 14:23             35:25
  Rio 54:25             20:22 21:4           15:3,25 24:3        shareholders
  rise 74:12            30:3 36:7            34:9,18 35:10
                        43:4 45:19                                35:23
   78:2                                      37:2 41:14
                        47:8,16 49:8,                            shares 72:6,
  risk 74:1,6                                42:1,7 46:9
                        11,25 50:15          49:9 50:1,5,         24 73:3
   78:1,3                                                        she 8:6,23
  Riviera 17:15         51:9 54:4            22,24,25
                        55:13,18             51:17 55:16,         17:19,20
  road 10:23            56:14 57:1                                28:4,10,21,
                                             21 65:10
  robes 18:16           63:17 65:15          66:10                22,23,24
  run 39:24             66:1,2 67:18        seeing 24:1          she's 28:7
   40:21 41:3           69:14,16,17                              sheriff 10:15
                                            seeking
  Russian 13:22         75:3,6 82:13                              11:12 20:11
                                             37:21,23
                       saying 36:5           65:14 69:17         sheriff's
          S             47:18 56:7          seem 59:5             10:20
                        65:1 71:13          seen 16:13           shield 77:2,4
  S-P-R-I-N-G-L-        81:4,7               50:15 52:3          shock 11:13
  F 42:6               says 11:25           self 55:20           short 8:25
  S-T-U-A-R-T           26:10 30:1,7,                             46:9
                        18 32:5 40:23       sell 78:24
   5:13                                                          shortly 84:13
                        41:14 42:6,12       sending 54:16
  said 14:4                                                      show 30:4
                        43:2 47:5           sense 49:14
   15:23 16:6,9,                                                  56:24 69:19,
                        50:8                 73:17 77:20
   23 21:9 26:23                                                  20
   34:12,23 35:5       scenario             sent 46:14,
                                             16,17 50:12         showed 26:7
   38:15 41:2           34:13                                     64:17
   44:17 45:6          Scharf 6:13           51:20 55:9
                                             57:9 82:7           shower 18:21
   46:8 47:21          school 5:20,                              showing
   54:7 56:17           21                  sentence
                                             47:15 49:8,25        40:16,17
   59:19 61:4          scope 24:9                                 54:19
   63:9 64:18                                50:7 51:12,
                       screwed 35:24         17,19 82:12         shut 58:12
   65:23 71:14,        search 35:15
   15 75:6 77:16                            separate             shy 12:4
                        36:19                56:12               signature
   81:15
                       searched             September             27:15,17
  same 6:19             38:18
   9:8,9 13:3,10                             26:21 30:15          28:3,5,8
                                             31:4 40:3


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 112 of
                                November152 25, 2019                              ·25
  signatures            75:5 77:25           39:2,3,15           States 4:15
   28:2                 79:6,13 81:20        64:3,10             status 33:23
  signed 30:12          83:21               special 19:14         45:12
   34:20 40:3          soda 13:23            31:19               statute 31:19
   46:16               soldier 20:3,        specific             stay 9:12,15
  significant           7                    69:10               stayed 8:22
   79:8                sole 6:11            specifically         steps 43:21
  simple 35:15         some 7:20             47:14               still 22:11
   49:12 60:14          10:9,12,23          speed 71:16,          28:10 83:19
  since 7:7             20:13 66:6,7         18                  stole 20:21
   15:20 39:14          68:14 72:5          speeded 71:23         21:3
   46:16 62:14          76:6 77:22          spent 37:3           store 8:7
   63:20 64:19         somebody              50:8
   68:13 72:17                                                   story 23:23,
                        11:14 19:20         spheres 62:19         25
   73:21                20:21 21:3          spoke 8:23
  sir 18:3              34:1 36:2,7,                             strange 11:22
                                             38:2,8 61:6         strapped
   21:14 25:4,6,        16 66:10             67:21 79:20
   19 26:20             80:24                                     44:13 47:17,
                                            spoken 64:13          25 49:2
   27:18 30:11,        something             65:6 67:15
   14,16 31:3           13:24 20:21,                             strategy
   41:4 43:12,19                            sporadic 9:14         53:4,22
                        22 21:5,9
   47:4,7               22:2 23:20          Spring 41:25         strike 43:7
                                             42:3,8,11            76:19 79:25
  sites 35:7            30:2 32:7
                        33:9 38:17           79:20               strip 11:9,13
  six 6:10
   71:19                54:5 66:12,13       stand 20:17          struck 77:5
                        74:24 79:7           75:2                Stuart 5:12
  so 6:22 7:7,
                       somewhere            stands 53:25          28:24
   20 8:7,16
   9:4,19,22            6:18 52:16          start 49:25          stubborn
   10:13 12:20         Sommers               71:16,17             16:23
   15:6 16:4,6,         63:22,25            started 9:20         stuff 7:21
   9,12 17:17,          64:3,6,7             36:11                37:1 44:2
   22,23 18:19         sons 64:25           starts 26:12          71:15
   20:19,21            soon 85:10           state 4:5            Sub 54:25
   22:1,10 25:16       sorry 15:11           5:10,23,24          subject 40:4
   30:5 31:4            43:25 46:23          6:21 7:6 43:4        69:10
   32:2,14              56:21               stated 59:13         submitted
   33:22,25            sort 10:23            67:19                41:21
   34:21 36:2,10                            statement            subscriber
   38:6,15,20          source 37:17
                        82:20                29:21,22,23          41:2 43:14,
   39:12,13 40:3                             30:1,2,4             17,19,22
   43:1 44:7,10        southbound
                        17:21                34:18 49:16         subsequent
   48:6,12                                   50:13,14
   50:21,23 56:7       Southern 4:16                              42:14
                                             51:19 57:6,8
   60:11,15            space 42:6            71:8                subsequently
   61:12 63:2          speak 9:25                                 17:17
                                            statements
   65:11,16             61:5 63:25           34:14 48:23         substance
   66:4,13,16,18        64:16                76:25 77:8           37:25 62:16
   67:18 68:22         speaking 13:9                              69:4,8
   71:20 74:9


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 113 of
                                November152 25, 2019                              ·26
  such 31:17            43:21 46:14          18:18 39:8           22:5,6,15,20,
   49:19,20 67:4        55:21 56:15          45:17 60:8           22 23:9,16,
   68:16 71:6,7         61:15 64:21          77:25 78:3           19,20,24
   81:18                69:19,24            testify 15:20         24:1,5,11,12,
  sued 66:23            70:10 71:17,        testifying            16 25:2,7,12,
  suggested             22 85:12             74:16 75:13          16,17 26:6
   66:13               taken 4:3            testimony             27:17,24
  suit 67:4             18:5,12 26:2         7:22,23 8:1          28:5,22,23,25
  Suite 4:10            50:17 61:18          16:1 36:18           29:9 30:7,18
   27:23                70:12 72:2           48:16 58:22          31:16,18,19
                        75:10                68:24 84:22          32:7,12,13,16
  sum 30:22
                       taker 74:6           tests 7:15            33:12,18,19,
  Sunbiz 66:10                                                    21 34:4,8,10,
                        78:1,3              text 11:25
  Sunbiz.org                                                      21,22 35:12,
   35:16 36:18,        taking 7:25          texted 12:1
                        33:14 80:7                                15,20,21
   25 38:18                                 than 9:20,22          36:4,8,9,18,
  Sunbiz.org.          talked 71:12          22:4,13 30:2         19,20,21,24
   36:23               talking 32:21         42:24 62:6           37:4,5,7,12,
  Support 4:18          48:4 62:18,19        64:4,14 68:15        14,16,23
                        71:21                72:19 73:23
  Supreme 5:25                                                    38:2,7,8,9,
                       tax 6:1 34:7,         82:20                10,11,13,15,
  sure 9:10
                        23,24 37:2          thank 22:9            17,22 39:1,8,
   10:22 13:4
   20:19 21:16         technology            61:19 68:7           20 40:2,18
   52:5 59:9            68:15 71:16,         70:13 85:6           41:14,18,20
   64:15 66:1           19                  Thanksgiving          42:1,3,7,20,
   75:4 84:5           telephone             10:7 12:2            21,22 43:8,
  surprise              70:25 71:3           52:10 54:4           13,17,18,21
   16:6,19,21           81:15               that 6:6,13,          44:1,11
   73:24 74:9          tell 8:3              14,17,21             45:17,19,25
   75:25 78:4           14:18 15:20          7:23,24,25           46:14 47:11,
  surprised             21:12 22:19          8:15,19 9:1,         13,16,18,20,
   74:4,13,15           25:12,13,14          18,19 10:16,         21 48:1,3,14,
   76:16                33:9 38:16           25 11:2,8,19,        18 49:3,9,16,
                        59:24 61:2           24,25 12:3,9,        17,21 50:1,5,
  survived
                        70:3                 10,12,15,18,         8,15,21
   72:17
                       telling 36:20         19,22,23,25          51:16,17,19,
  swear 4:20                                                      23 52:2,9,10,
                        39:5 63:5            13:4,5,9,15,
  sword 77:2,3          69:4 80:10           16,17,19,21,         13,14,15,16,
  sworn 5:6,19         ten 61:6              23,24 14:4,7,        18 53:1,14
   29:22,25            tended 77:17          18,20 15:3,7,        54:1,5,18,20,
   30:8,9                                    14,21,24             22 55:3,5,6,
                       tens 78:22
  systems 10:10                              16:6,7,10,15,        9,11,16,19,
                       term 68:7
                                             19,24,25             21,23,24
                       terminated            17:11,13,18,         56:5,7,14
          T             62:11
                                             22,23,25             57:3,6,7,10,
                       terms 60:20           18:6,9,10,12,        12,13,15,16,
  take 4:10 6:4
                       test 37:4             18,21,22,24          17,20,25
   11:22 14:21
                        76:24                19:14,17,20          58:8,10,16,
   17:22,25
   28:22 30:17         testified 5:7         20:5,16 21:13        18,21 59:1,5,



                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 114 of
                                November152 25, 2019                              ·27
   9,11,13,19           27:25 28:2           23 83:22 84:2        76:5,9 80:4
   60:1,12 61:14        35:22 58:22         there's 35:7,         83:11,24 84:4
   62:13,15,17          66:12 82:10          8 36:25 55:14       thinking
   64:4,12,18,21       them 10:21            60:12                32:20
   65:5,9,11,16,        41:10 48:1          Thereafter           third 28:5
   17,18,21             59:1 65:11,25        6:10                 29:13 49:8,24
   66:7,11,12,          66:2,14 68:3        therefore             51:7,11,12
   13,14,17,20,         77:8                 39:10               this 4:8 7:15
   21,23 67:3,6,       themselves           thereupon 5:4         11:25 23:17
   8,13,17,21,24        35:22 36:4,7         26:2 61:18           26:4,12,14,
   68:2,5,6,11,        then 4:19             70:12                15,16,19,21,
   13,16,18             6:8,12 8:11,                              25 27:5,19,22
   69:10 70:3,8,                            these 28:1,12
                        12,13 9:2            38:6 72:24           28:5,10,13,25
   15,25 71:4,          12:20 17:2                                29:13,21
   23,24 72:2,4,                            they 7:8
                        18:13 19:3,12        8:13,21,25           31:4,18 32:14
   5,9,12,13,14,        20:11 21:20                               33:12,13,23
   15,18,20,24                               9:1,2,16
                        26:11 34:4,5,        16:6,9,13,14         36:9 38:11,20
   73:9,10,14,          7 37:3,11                                 40:11,20,22
   16,18,23,25                               18:12 28:12,
                        49:11 50:7           15,17 34:5,6         41:3,11,19
   74:5,9,16            53:23,25                                  42:18 43:10
   75:2,3,7,13,                              36:3,17 37:1,
                        55:18 62:7,11        2,21 41:20,21        44:2 45:6
   16,19,25             63:1 66:2                                 46:5,18,25
   76:1,3,10,16,                             49:1 55:8
                        79:16 85:1,3         56:12 59:1           47:12,20,22,
   17 77:7,11,         there 7:21,23                              24 48:9,12,25
   15,16,17,18,                              60:20 65:24
                        8:24 9:14            73:9,11,14           49:6,11 50:12
   25 78:1,3,4,         10:3,8 12:8,                              51:20,24
   5,12,16 79:1,                             79:21
                        13 14:4,7,14        they're 36:17         53:2,6,13
   7,11,23,25           15:3,4,5                                  54:10,25
   80:3,7,9,12,                              84:25 85:2
                        16:7,22 17:4,                             55:4,9,14,19
   15,18,20,25                              thing 9:15            57:1,2,9
                        12,16 18:22          18:11,17
   81:20,23             19:19 26:17                               60:8,23,25
   82:4,8,9,19,                              27:7,9,10            61:3 63:10,
                        27:19,20             46:8 61:7
   24 83:2,5,18,        28:23 31:24,                              14,18,25
   25 84:3,13,          25 32:16            things 34:8           64:13,19,20
   18,21                33:6,18,22           53:25 55:21          65:2,6 69:2
  that's 13:8           34:9,10 35:2         56:15 77:16          70:23 71:15
   27:22 30:15          38:17 43:9           78:24 81:19          76:14 78:7
   34:19 36:6           46:16 47:13          83:21                79:1 80:11
   38:25 39:2,3         49:8,18 50:20       think 10:23           82:15 83:15,
   41:16,18,22          51:10 52:4,6,        11:12 14:23,         24 85:4
   42:18 49:2           9 53:1,13            25 15:16            those 7:15
   54:6 55:7            54:2 56:18           17:11 18:15          12:10 13:2
   56:16,22             57:16 62:10,         20:2 21:4            36:11 37:25
   63:22 67:24          12 64:5,7            22:2 29:12           38:1 51:16
   69:11,20             65:16 66:1,6,        53:3,6 54:6          52:16 53:24
   81:20 82:22          11,17,18,20          56:17 60:9           59:15,19
   84:19                67:3,6,18            61:13 62:4,5         60:19 65:25
  their 15:25           68:5,16              65:25 69:11,         66:7 68:7
   16:3,12,13           72:14,17,22,         16,18 71:24          71:3 72:1,21


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 115 of
                                November152 25, 2019                              ·28
   73:3 74:1            10,20 12:1,4,        24 49:6,7,15,        84:1,2,3,16,
   75:7 83:17           7,19 13:19,25        22,24 50:4,7,        18,21,23,25
  though 14:3           14:3,12,15,          16,18,19,21,         85:2
  thought 45:20         18,21,23             22,23,25            today 6:19
   66:1,16 68:6         15:1,2,7,14,         51:1,3,6,21          7:22,23,24
   75:23 77:17,         20,21,25             52:21 53:2,5,        28:10,15
   18                   16:2,10,11,          6,9,10,15,17,        48:13 60:23,
  thoughts              16,17,20,23,         19,21 54:10,         25 61:6 68:8
   12:25 13:2,8         24,25 17:11,         17,21,25             76:25 79:15
   32:20,25             14,16,17,20,         55:12,20,21,        today's 61:9
  three 15:13           22,25 18:4,5,        24 56:2,4,7,        together
   27:19,20,21          14,16,19,20,         15,18,19,24          69:25 73:15
   28:1 30:17           23,25 19:7,          57:3,10,23           84:1
   62:5 82:17           13,16,18,20,         58:3,4,6,11,        told 14:20
                        25 20:4,8,12,        14,19 59:1,2,        32:24 35:21
  threw 84:14           18,23 21:6,          3,7,10,15,20,        52:14 53:14,
  through 34:7          15,19,24             24 60:5,8,17,
   37:17 39:9,11                                                  19 73:4 74:17
                        22:11,20             18,24 61:2,5,        79:21 80:16
   66:3 80:13,19        23:11,16,17,         6,8,9,12,13
   81:6 83:20           18 24:2,3,5,                             tons 6:1
                                             62:2,13,20
  throughout            6,19,21 25:7,        63:1,6,17,19,       too 13:21
   9:13 50:4            10,12,14,17          20 64:10,13,         16:24
  Thursday              26:4,9,12,13,        25 65:3,4,5,        took 7:15
   11:25                15,23 27:14,         6,10,13,14,15       top 11:18
  time 8:20,25          15 29:2,12,24        66:3,10,14,         topic 69:14,
   9:1,19 15:3,4        30:8,9 31:8,         17,18,25             17
   22:4 25:20           19,20 32:1,7,        67:1,10,15,         Tosi 47:3
   28:4 31:4            13,18,21,22          21,23 68:4,8,       totaled 17:20
   32:14 33:12,         33:7,8,9,19,         11,14,16,17,        totally 18:7
   13 35:24             20 34:1,3,4,         19,23 69:3,          68:10
   50:8,9 52:4          7,9,11,12,18,        14,16,17,18,        touch 9:15
   55:9,14,23           19,21,25             19,21,22             10:8 63:19
   56:5,19 57:9,        35:2,10,13,19        71:10,12,24
   16 68:23 72:5                                                 toughed 73:25
                        36:8,11,21,22        72:13,15,16,
   73:20 79:1           37:10,16             22 73:11,12,        traffic 17:21
   84:7 85:6            39:10,12,13,         14,15,17,18,        Trail 17:19
  times 10:4            14,15,16,18          24 74:1,3,9,        train 68:23
   15:13 16:7           40:4,11,25           12,14,20            training
   22:16,19 62:2        41:10,23             75:3,5,8,10,         11:16
  timid 12:7,8          42:3,13,19,          22,25 76:5,6,       transfer
   14:4                 22,23 43:1,6,        16,20,24             72:12
  title 30:1,3          8,13,18,21           77:9,11,13,         transferred
  to 4:10 5:22          44:7,14,16,          15,17,19             18:13 19:12
   6:17,19,20           19,20,23,24          78:1,2,17,19        Transunion
   7:10,20,21           45:4,8,11            79:3,7,9,10          40:17 41:8
   8:6,12,13,16,        46:9,13,15,17        80:6,13,24           45:11
   17,23 9:2,7,         47:2,9,24            81:6 82:2,5,        Treasury 47:2
   16,20 10:6,          48:1,4,7,10,         7,8,10,13,18         48:5 49:16
   13,18 11:4,          15,16,17,22,         83:1,3,6,23          53:2,5 54:16,


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 116 of
                                November152 25, 2019                              ·29
   17                  understand                                 13:19 14:12,
  tried 74:14           31:9 42:3,10                V             19,21 15:8,
  trip 15:25            48:12 51:23                               10,12,17,23
  true 75:2             57:10 67:25         V.A. 13:20            16:10,14,16
  trust 47:20           79:3                 15:10,12,17          17:8,16,17,18
   68:19 84:22         understanding         17:15 18:1,5,       visited 14:13
  truthful              18:6 19:17           14,20 19:1,          16:8 18:14
   48:22                32:12 46:2           13,14,18 50:9        58:19
                        50:14 55:19,         55:10,24 56:8       visiting 17:3
  try 66:3              23 56:5 57:2,
  trying 39:12                               57:21 58:3          visitors
                        7,8,12 69:20         66:22                14:23
   63:17,19             72:15,18
  turn 26:9                                 VA 14:13,14          visits 15:4
                        73:16 79:16         Val 4:25             vocabulary
   27:15 29:12         understood
   49:6 51:6                                 21:19 39:2           68:8
                        48:10 51:21          70:22               volatile
  turned 59:15,         56:22
   19 60:17                                 value 30:22           78:6,11
                       unit 19:14            38:13 66:13,        volunteered
  twice 22:17,         United 4:15
   21                                        14 70:9              71:6 81:17
                       unlawful 72:2         72:21,23            voracity
  two 13:21            unless 17:23          73:15 74:12
   15:13 17:13                                                    76:25
                        36:8 55:14           78:2,25 79:6,
   28:8,12 33:21                             8
   53:24 62:5          until 6:7,8,
                        15 34:10 78:7       values 78:24                 W
   64:5 82:15,
   16,17 83:11          79:9                vantage 22:25        W&k 4:13
  type 20:16           up 8:13,16           various 8:21          59:14 81:12,
   35:6 40:20,22        16:8,11 19:4        vehicle 49:20         19,21,24
                        20:17 48:12         verified              82:1,4,11,13,
  typically             50:16,18,23
   34:1                                      29:21,23,24          18,25 83:3,
                        51:1,14              30:1,2,3,7           17,23 84:8
                        54:15,17 61:8       versus 16:11         wait 34:3
          U             71:23 72:13,
                                            very 12:9             36:20 60:11
                        15 77:22
  U.S. 5:25 6:1                              14:5 22:4            69:5 70:5
                        79:14 83:17
                                             23:25 47:15          71:25 74:12
  ultimately           upon 34:6             68:24 75:14          78:1
   52:19,20            upset 17:17          veterans             waive 76:22
  unable 57:10         us 4:18 7:5           19:19                84:21,23
  unaware 18:7          13:21 14:1,         viable 34:12         waiver 60:12
   35:3 68:5,10         12,21 15:7           84:2                 76:6
   80:8                 19:2 22:4,5
                                            video 4:17           wake 19:4
  uncertain             34:19 71:21
   62:4 82:11                               VIDEOGRAPHER         wallets 62:24
                       use 68:3,21
                                             4:7 25:22,25         67:20 68:6,7,
  unclaimed             79:3
                                             26:3 61:17,          9
   34:8 35:7           used 10:6             19,22 70:11,        want 7:21
  unclear 38:3         using 77:3            13 85:4              8:16 10:13
  under 29:6           usually 44:2         videotaped            14:3,11,15,
   30:9,13,20                                4:10                 18,20,23
   41:14 48:13                              visit 9:7             17:22,25
                                                                  18:19 21:15


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 117 of
                                November152 25, 2019                              ·30
   22:19 26:12,         21 52:4,14           36:8,10,11,          72:14 73:11,
   23 36:11             53:1,5,19            13,14,24,25          15 79:21
   39:14,15,16          54:3,12,21           37:2,3,4 38:2        83:17,18
   42:19,23 43:1        55:3,5,6,7,8,        41:9,20,21          West 16:11
   60:5 65:14           9,24 56:4,5,         45:20 47:9,10        18:1,5,20
   69:18                7,8,10,19            55:18 57:2           19:13,14
  wanted 15:2,7         57:6,7,10,12,        61:14,15,21         what 6:22
   74:12 79:9           14,15,16,21          65:10,14,25          7:13 10:1
  wants 25:14           58:12,13 60:9        68:22 69:24          12:1,10
  was 5:7,19            61:8,18 62:4,        71:15,22             13:13,14,25
   6:5,9,11,15,         5,6,7,10,11,         79:20                14:6 15:6
   18,19 7:8            12,16,18,20         we're 34:15           16:13 18:4
   8:5,9,11,25          63:11,19,20          35:8 61:19           23:19 24:9
   9:7,10,11,14,        64:18,22,24          65:23 84:19          26:14 32:20
   18,19,21,22          65:3,4,11,12        we've 33:14           33:25 34:5,6,
   10:5,14,15,          66:1,6,11,13,       wear 18:16            18 35:5 36:4
   22,24 11:8,          18,19,20            week 16:9             38:3 39:5
   14,17,24             67:3,6,13,18                              40:16 43:15
                        68:5,10,14          welcome 85:8
   12:3,8,24                                welcomed 15:4         44:23 46:2,9,
   13:24 14:4,13        69:11,14,17                               17 47:24 48:9
                        70:12 71:21,        well 14:14            49:1,3,15
   15:3,4,5,6,                               15:22 18:16
   16,24 16:13,         25 72:9,15,                               51:21 52:7,
                        16,18,22,23          23:23,25             18,19 53:4,
   14,19,22                                  38:15 42:6,20
   17:4,12,14,          73:9,10,12,                               14,19 54:6
                        14,16,24             45:2 48:3            56:12,24
   17,21 18:1,6,                             62:18,19
   7,10,12              74:5,6,11                                 59:9,24
                        76:23 77:19          66:11 68:2           60:17,19 61:2
   19:12,13,20,                              79:1 82:8
   23 20:2,7,16         78:1,3,6,10                               62:16 63:5
                        79:6,9 80:7,         83:19                65:4,12,14,18
   21:23 22:5,
   15,17,21 24:9        8,25 81:23          went 13:19            67:13,17
                        82:8,9,24            17:16 18:20          69:7,14,17
   26:2,21,22
   27:11 30:8           83:19,20,21,         23:16                71:23 73:11,
   31:14,23,24,         24,25 84:2          were 8:12,17          18 76:19 77:1
   25 32:3,6,10,        85:14                9:16 10:3            79:5,9,17
   12,20,25            watch 24:2            12:8,9,10,13         80:8,15,20
   33:6,20 34:6,       Watts 64:11           14:4,7 16:7,         81:23,25
   11,18 35:25         way 6:14              14 19:2              82:22 83:20,
   37:3,7 38:12,        56:22,23 66:3        22:15,22             24,25
   13,22 39:12          68:11 71:18          31:16 33:14         What's 25:20
   40:13 41:3           75:9                 34:9,10,11           32:23 59:16
   42:15,20            we 4:7,9 6:3          35:2 37:21          whatever 55:7
   43:2,4,10,11,                             38:6,17 42:20
                        8:10 14:12,                               64:18 83:19
   22 44:4,13           13,21 15:13          49:18 52:6
                                             55:8 57:13,         whatsoever
   45:7,15 46:6,        18:14,15,16                               47:22 49:9
   9 47:13,16,21        21:20 22:1           17,20 60:19,
                                             20 63:5,17           67:13 72:21
   48:1 49:3,8,         25:23 26:25                              when 5:14,17,
   11,12,21             27:5 34:17,19        64:7 65:14
                                             67:21 68:2,5,        19 7:7 8:5,6,
   50:12,14,17,         35:1,2,7,8,9,                             9,11,16 9:10,
   21,25 51:19,         12,13,21             16 71:11
                                                                  11,17,20


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 118 of
                                November152 25, 2019                              ·31
   10:4,5,19            46:4 58:19           53:22 56:25          81:5 82:3
   13:19 14:11,         64:16 66:9           59:5,10 61:24        83:2,14
   13 17:4,14           68:21 80:25          62:7,9 63:18,        84:10,17,25
   18:14 19:12          81:1                 19,25 64:3,5,        85:1,3,8,13
   24:15 32:14         whole 18:17           7,16 65:2,5,9       witnesses
   34:1 35:25           27:7,9,10            66:20 69:3           27:19,20,22
   40:23 42:15         whom 13:25            70:8,25 71:16        28:9,12
   43:11 44:4          whose 22:25           72:24 73:6,7        wives 23:3
   48:4 50:12          why 7:21              74:5 80:6           wolves 13:17
   51:4,20 53:22        14:15,16             81:1 82:13,18       women 12:21
   56:16 61:6           37:14 53:1,6         83:3
                                                                 wonder 16:22
   63:5 65:3            54:3 63:22          withdrawing
   67:21 79:5,23                                                 wonderful
                        67:21 79:3,7,        54:8
   82:3,4 83:17                                                   18:11
                        11,19 81:20         without 12:19
  where 5:20,22                              29:19 30:6          word 11:22
                       Wi-fi 56:11                                44:9 49:1
   6:4 9:14 10:9                             32:15 37:10,
                       wife 13:19                                 82:22
   13:25 15:4                                25 44:7,18,19
   28:17,19,21,         14:20 17:15,                             work 10:9,21
                        16 23:10             53:19,21 56:2
   22 30:3 35:13                             58:6 63:1,5          28:10,13,15,
   37:3 52:10           64:11                                     17,21 33:2,6
                                             64:8 67:1
   55:7 56:19          will 4:20             69:4                 55:20,25
   57:1 67:7,19         11:25 22:7                                56:5,7,11,15,
                        25:13,14            witness 4:20
   68:10 70:8                                                     18,19,24 57:4
                        26:15,16,17,         5:2 10:19
  whether 25:15                              11:5,11              83:5,14,19
   33:6 34:5            19,21 27:8,14                             84:14
                        28:25 55:15,         12:17,21
   50:20 56:11                               13:4,12 14:11       worked 10:9,
   60:2,3 65:11         20,21 56:14,                              16,19 11:2
                        15,17,24 57:3        15:2 16:3,21
   72:20 79:25                               18:24 19:8,17        12:15 28:4,23
   83:22 84:2           71:17                                    working 11:12
                                             20:5,9,13,19
  which 7:9            wills 27:1            21:1,8,23            52:14
                        29:9                                     works 7:17
   12:1 13:4                                 22:6,25 23:6,
   27:14,15            with 6:9,12           14,19 24:24          28:19,24
   29:23 30:22          8:15 9:12,15,        26:25 27:10          79:13
   33:7 35:2            20,25 10:4,6,        28:1 29:3           world 13:15
   42:13 46:15          7,8 11:20            31:9 33:17           36:22
   49:14 50:9           12:21,23,25          35:1,20 37:12       worth 73:23
   51:15 54:1           13:2,5,6,9,          39:7,17 43:25        74:1,11 76:4
   58:12 62:22          13,14,16,17,         44:9,22              78:17,21
   76:2,17              21,22,23             45:10,17,23,
                        15:6,7 19:2,                             would 7:24
  while 53:23                                24 46:8 48:9,        8:6,23 9:24
   56:8 58:13           20 21:24             18,25 52:22
                        23:10,17 25:5                             10:8,10 11:19
  who 9:7,8,15                               53:9,10,16           12:4,7,19
                        26:12 33:3,19        54:1 56:4,10
   11:16 13:12          37:6 38:8,12                              13:21 15:25
   15:2,16,22                                57:24 58:8,15        16:6,19,21
                        41:9 44:20           59:8 60:5,10,
   18:25 19:20          46:3,4,17                                 17:8 20:17,22
   23:25 31:22                               16 63:3 67:3,        21:4,9 23:7,
                        47:10 48:21          12,24 68:5
   32:3,6,8,11          49:16,25                                  21,24 24:11,
   35:21 36:10                               70:7 74:4,21         16 32:1,16
                        51:17 52:11          75:9,23 77:14
   37:18 43:21                                                    33:9,18,21,


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 119 of
                                November152 25, 2019                              ·32
   23,25 34:3,4,       write 48:10           21,22,25 8:3,        9,17,20,23
   5,7,10,14,17,       wrong 26:24           16,17 9:4,12,        52:2,9,15
   23 35:5,6,10,        69:21                24 10:12,13,         53:6,9,18,19,
   16 36:13,19         wrote 82:4,23         16 11:2,5,16,        20,23 54:3,8,
   37:16,20,23                               19 12:3,4,7,         16,19,22
   38:8,18,21                                14,15,18             55:9,13,16,
   40:1 42:13,                 Y             13:2,9 14:3,         18,21 56:1,
   17,21 44:1,22                             6,18,23              10,14 57:1,9,
   46:13 47:8          year 20:3             15:10,12,20          13,17,20
   49:21 51:4           71:25                16:6,19,23           58:2,5,7,10,
   52:19,20            years 9:13            17:2,5,8,13          18 59:15,20,
   55:18 57:2           15:24 16:15          18:4,17,18,          24,25 60:2,3,
   58:25 59:1,5,        17:13 57:21          19,20 21:4,          6,15,24 61:2,
   9 61:5,12            71:14,17,18,         12,19 22:6,9,        4,11,19,24
   62:4 63:17,20        20 73:24             15,18,19,22          62:2,7,17,23,
   65:8,13,16           78:5,10              23:9,16,23           25 63:5,6,9,
   66:1,4,14           yes 5:16 6:25         24:4,15,19           14,17,25
   67:17 68:3,11        7:4,13,19            25:5,7,13,17         64:3,4,10,13,
   71:7,22 72:12        8:18 12:17           26:6,7,9,12,         16 65:6,18,23
   73:4,23,24           18:3 24:12           23 27:14,15          66:6,23,25
   74:4,9,13,14,        25:4,6,19            28:1,17,19           67:6,15,21
   17,22,23,24          26:8,14,20           29:9,12,13,16        68:2,8 69:3,
   75:2,6,9,10,         27:4,18,25           30:4,17              14,16,17,18,
   25 76:3,16           28:7,14,20           32:10,16,24          22 70:3,5,13,
   78:1,4,17,21         29:8,17,20           33:2,8,9,12,         24,25 71:7,9,
   79:7,11              30:7,11,14,16        13,14,25             15,17,25
   80:12,13,18          31:3 33:3            34:13,14,23          72:5,12
   81:2 82:19           41:4,15,17           35:5,6,10,15,        73:14,19,24
   83:3,4,22            42:2,8 43:12         20 36:19             74:9,16
   84:23 85:2           46:24 47:1,4,        37:7,9,14,18,        75:13,16,19,
  wouldn't              7 48:14,18,25        21 38:2,4,7,         25 76:6,11,
   11:13 16:21          49:10 50:2,6,        8,9,10,15,17,        16,19 77:9,
   35:13,20 52:5        11 51:8,13,          21 39:2,5,13,        11,25 78:5,9,
   66:21 74:14          18,25 54:24          14,15,16,24          13,16,24
   79:3                 55:2,7,17,22         40:8,16,17,          79:2,11,14,
  Wright 4:14,          56:18 57:5,16        20,21 41:2,5,        18,21,24,25
   22,24 51:10,         61:1,4 62:1          11,14,18             80:4,10,15,
   13,17 61:25          66:16 67:3           42:1,3,7,15,         22,25 81:3,
   62:3,11,13,18        69:24 70:1           19,21 43:1,7,        10,17,21,24
   63:18,20,23          71:2 72:8            13,16,21,24          82:1,7,12,24
   64:6,8 70:25         75:18 77:10          44:6 45:15           83:6,9,17,18
   71:3,10 72:1,        78:9,14 80:23        46:8,11,12           84:7,8,9,13,
   6 73:2,6,17          85:10                47:8,10,11,          20,21,23
   75:19 77:9,11       yet 74:11             16,18 48:3,8,        85:6,9
   81:16 82:21         York 5:21,24          12,15,22            you'll 25:16
  Wright's              6:2,6 8:17,19        49:6,7,8,9,          71:19
   51:15 64:10         you 5:10,14,          11,15,24,25         you're 13:9
   78:19                17,20,22 6:4         50:1,5,7,12,         16:24 17:11,
                        7:2,5,12,17,         16 51:2,4,6,         24 21:16,22


                             www.uslegalsupport.com
                                    Joseph
Case 9:18-cv-80176-BB Document 488-18        Karp
                                       Entered on FLSD Docket 05/08/2020 Page 120 of
                                November152 25, 2019                              ·33
   22:3 25:2,25
   29:6 32:14,
   19,24 34:16
   36:4,20 38:4
   39:17 48:4,13
   53:3 56:7
   63:22 66:9
   69:8 85:8
  younger 9:20
  your 4:19
   5:10 6:3,4,22
   7:22 8:1
   11:19 12:6
   14:3 21:12,17
   24:9 25:3,10
   27:24 36:12,
   18 39:10,13
   41:3 44:20
   45:14 46:25
   47:9,24
   53:17,21
   55:18,23
   56:14 57:2
   73:6 74:17
   76:15 77:7
   78:13 79:14
   84:21,22,23
  yours 42:24

          Z

  Zalman 4:23
  zeros 26:10




                             www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 121 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 122 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 123 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 124 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 125 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 126 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 127 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 128 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 129 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 130 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 131 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 132 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 133 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 134 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 135 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 136 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 137 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 138 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 139 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 140 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 141 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 142 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 143 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 144 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 145 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 146 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 147 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 148 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 149 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 150 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 151 of
                                       152
Case 9:18-cv-80176-BB Document 488-18 Entered on FLSD Docket 05/08/2020 Page 152 of
                                       152
